Name: Council Regulation (EEC) No 1176/79 of 12 June 1979 amending Regulation (EEC) No 3059/79 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6 . 79 Official Journal of the European Communities No L 149/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1176/79 of 12 June 1979 amending Regulation (EEC) No 3059/78 on common rules for imports of certain textile products originating in third countries to make certain amendments to Regulation (EEC) No 3059/78, HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Council , by Regulation (EEC) No 3059/78 (*), makes imports of certain textile products originating in third countries subject to common rules until 1982; Whereas certain adjustments have become necessary since the entry into force of that Regulation ; Whereas the Community should put these adjustments into effect; whereas it is necessary for this purpose Regulation (EEC) No 3059/78 is hereby amended as indicated in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 12 June 1979. For the Council The President J. FRANCOIS-PONCET ( ») OJ No L 365, 27. 12. 1978, p. 1 . No L 149/2 Official Journal of the European Communities 18.6 . 79 ANNEX (d) The cumulative application of the provisions of points (a), (b) and (c) may not, in the course of any given year, cause a limit established for the category and for the year in question to be exceeded by more than 15 % ; however, in the case of categories of products originating in the countries listed in Annexes XIII and XIV, such an excess may not be greater than 11 % for Group I cate ­ gories and 12-5 % for categories in Group II, III , IV, V or VI.' 4. Article 10 ( 1 ) shall be replaced by the following: ' 1 . The authorities of the Member States shall issue the import authorizations or equivalent documents provided for in Article 3 (2) up to the amount of their shares, taking into account the measures taken pursuant to Articles 6, 7, 8 and 9.' 5 . The present first subparagraph of Article 11 (5 ) shall be moved and become the last subparagraph of paragraph 5 . 6. Article 11 (10) shall be replaced by the following: ' 10. Where the development of total imports into the Community of a product which is subject to a quantitative limit fixed in accordance with paragraphs 5 to 8 renders it necessary, the annual level of that quantitative limit shall be increased, after consultation with the supplier country, in accordance with the procedure laid down in Article 13 , to ensure compliance with the con ­ ditions set out in paragraphs 2 and 3 .' 7. Article 11 ( 11 ) shall be replaced by the following: ' 11 . The quantitative limits fixed in accordance with paragraphs 6, 7 and 8 shall provide for an annual growth rate determined as follows : 1 . The first sentence of the second subparagraph of Article 4 (2) shall be replaced by the following: 'The said import document shall be issued auto ­ matically within a maximum of five working days from the date of presentation by the importer of the certificate referred to in paragraph 1 issued by the competent authorities of the supplying country.' 2. The second sentence of Article 6 ( 1 ) shall be replaced by the following: 'In the case of products originating in the countries listed in Annex XII, such declaration shall be certified in an export licence issued by the com ­ petent authorities of the supplying country in accordance with Annexes V and VI.' 3 . Article 8 ( 1 ) (c) and (d) shall be replaced by the following: '(c) Transfers of quantities in Group I categories shall be made only as follows :  transfers from category 1 to categories 2 and 3 shall be authorized up to 5 % of the share established for the category to which the listed transfer is made, except for the countries listed in Annex XIII ; however, in the case of those categories of products originating in the countries listed in Annex XIV, the limit shall be 3-5 % ,  transfers between categories 2 and 3 shall be authorized up to 5 % of the share established for the category to which the transfer is made; however, in the case of those categories of products originating in the countries listed in Annexes XIII and XIV, limit shall be 3-5 % ,  transfers between categories 4, 5 , 6, 7 and 8 shall be authorized up to 5 % of the share established for the category to which the transfer is made; however, in the case of those categories of products originating in the -countries listed in Annexes XIII and XIV, the limit shall be 3-5 % . Transfers of quantities into the different categories in Group II, III, IV, V or VI may be made from any category in Group I, II , III, IV, V or VI subject to a maximum of 5 % of the share established for the category to which the transfer is made. The table of equivalence applicable to the abovementioned transfers is given in Annex I. (a ) for products of Group I :  0-5 % per annum for products of categ ­ ories 1 and 2,  4 % per annum for products of categories 3 to 8 ; (b) for products of Groups II, III, IV, V and VI, the rate shall be determined by mutual agree ­ ment with the supplier country concerned in the context of the consultation procedure laid down in Article 13 .' 8 . The Annexes shall be replaced by the following text : 18 . 6 . 79 Official Journal of the European Communities No L 149/ 3 ANNEXES CONTENTS Page Annex I 4 Annex II 19 Annex III 20 Annex IV 22 Annex V 133 Annex VI 135 Annex VII 145 Annex VIII 149 Annex IX 149 Annex X 150 Annex XI 152 Annex XII 153 Annex XIII 153 Annex XIV 153 No L 149/4 Official Journal of the European Communities 18 . 6 . 79 ANNEX 1 referred to in Article 1 Egypt : as regards Egypt, only products of cotton listed in this Annex shall be subject to this Regulation. Peru: as regards Peru, products of alpaca shall not be subject to this Regulation . Products falling within Group VI shall not be currently covered by this Regulation, except where they originate in Hungary, Poland, Romania or Yugoslavia. Where the expression 'babies' garments' is used, this is meant also to cover girls' garments up to and including commercial size 86. When the constitutive material of the products of categories 1 to 114 is not specifically mentioned these products are to be taken to be made exclusively of wool or of fine animal hair, of cotton or of synthetic or artificial textile fibres. GROUP I Table of equivalence Category Description NIMEXE code(1979) pieces/kg g/piece 1 Cotton yarn not put up for retail sale 55.05-13 ; 19 ; 21 ; 25 27 ; 29 ; 33 ; 35 ; 37 41 ; 45 ; 46 ; 48 ; 52 58 ; 61 ; 65 ; 67 ; 69 72 ; 78 ; 92 ; 98 2 Woven fabrics of cotton, other than gauze, terry fabrics , narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 55.09-01 ; 02 03 ; 04 ; 05 11 ; 12 ; 13 ; 14 ; 15 16 ; 17 ; 19 ; 21 ; 29 31 ; 33 ; 35 ; 37 ; 38 39 ; 41 ; 49 ; 51 ; 52 53 ; 54 ; 55 ; 56 ; 57 59 ; 61 ; 63 ; 64 ; 65 66 ; 67 ; 68 ; 69 ; 70 71 ; 72 ; 73 ; 74 ; 76 77 ; 78 ; 81 ; 82 ; 83 84 ; 86 ; 87 ; 92 ; 93 97 55.09-03 ; 04 ; 05 , 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 70 ; 71 ; 81 ; 82 ; 83 ; 84 ; 86 ; 87 ; 92 ; 93 ; 97 a) Of which other than unbleached or bleached 3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 56.07-01 ; 04 ; 05 ; 07 ; 08 ; 11 ; 13 ; 14 ; 16 ; 17 ; 18 ; 21 ; 23 ; 24 ; 26 ; 27 ; 28 ; 32 ; 33 ; 34 ; 36 56.07-01 ; 05 ; 07 ; 08 ; 13 ; 14 ; 16 ; 18 ; 21 ; 23 ; 26 ; 27 ; 28 ; 33 ; 34 ; 36 a) Of which other than unbleached or bleached 18.6 . 79 Official Journal of the European Communities No L 149/5 Category Description NIMEXE code Table of equivalence (1979) pieces/kg g/piece 4 Shirts , T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jum ­ pers and pullovers of regenerated textile fibres, other than babies' garments 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 6-48 154 5 Jerseys , pullovers, slip-overs, waistcoats, twinsets, cardi ­ gans, bedjackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool, of cotton or of man-made textile fibres 60.05-01 ; 27 ; 28 ; 29 ; 30 ; 33 ; 36 ; 37 ; 38 4-53 221 6 Men's and boys' woven breeches, shorts and trousers (including slacks) Women's, girls' and infants' woven trousers and slacks 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 1-76 568 7 Blouses and shirt-blouses, knitted or crocheted (not elastic or rubberized), or woven, for women, girls and infants 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 5-55 180 8 Men's and boys' shirts, woven 61.03-11 ; 15 ; 19 4-60 217 No L 149/6 Official Journal of the European Communities 18 . 6 . 79 GROUP II Category Description NIMEXE code( 1979) Table of eq pieces/kg uivalence g/piece 9 Woven cotton terry fabrics Toilet and kitchen linen of woven cotton terry fabrics 55.08-10 ; 30 ; 50 ; 80 62.02-71 10 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized , impregnated or coated with artificial plastic materials 60.02-40 10 · 14 pairs 99 11 Gloves , mittens and mitts, knitted or crocheted , not elastic or rubberized , other than those of category 10 60.02-50 ; 60 ; 70 ; 80 24*6 pairs 41 12 Stockings , under stockings , socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized , other than women's stockings of synthetic textile fibres 60.03-11 ; 19 ; 20 ; 27 ; 30 ; 90 24-3 pairs 41 13 Men's and boys' underpants and briefs , women's, girls' and infants' (other than babies') knickers and briefs , knitted or crocheted , not elastic or rubberized , of cotton or synthe ­ tic textile fibres 60.04-48 ; 56 ; 75 ; 85 17 59 14 A Men's and boys' coats of impregnated, coated, covered or laminated woven fabric 61.01-01 1-0 1000 14 B Men's and boys' woven overcoats, raincoats and other coats, cloaks and capes, other than those of category 14 A 61.01-41 ; 42 ; 44 ; 46 ; 47 0-72 1389 15 A Women's , girls' and infants' coats of impregnated , coated , covered or laminated woven fabric 61.02-05 1-1 909 15 B Women's, girls' and infants' woven overcoats, raincoats and other coats , cloaks and capes , jackets and blazers , other than garments of category 15 A 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 0-84 1190 16 / Men's and boys' woven suits (including coordinate suits consisting of two or three pieces , which are ordered, packed, consigned and normally sold together), excluding ski suits 61.01-51 ; 54 ; 57 0-80 1250 17 Men's and boys' woven jackets and blazers (excluding waister jackets) 61.01-34 ; 36 ; 37 1-43 700 18 . 6 . 79 Official Journal of the European Communities No L 149/7 Category Description NIMEXE code Table of equivalence (1979) pieces/kg g/piece 18 Men's and boys' woven under garments other than shirts 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 19 Handkerchiefs of woven fabric, of a value of not more than 15 EUA/kg net weight 61.05-30 ; 99 55 5 18 20 Bed linen, woven 62.02-11 ; 19 21 Parkas ; anoraks, windcheaters , waister jackets and the like, woven 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 2-3 435 22 Yarn of discontinuous or waste synthetic fibres, not put up for retail sale a) Of which acrylic 56.05-03 ; 05 ; 07 ; 09 ; 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; 45 ; 46 ; 47 56.05-21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 23 Yarn of discontinuous or waste regenerated fibres, not put up for retail sale 56.05-51 ; 55 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 91 ; 95 ; 99 24 ' Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres 60.04-47 ; 73 2-8 357 25 Women's, girls' and infants' (other than babies') knitted or crocheted pyjamas and nightdresses, of cotton or synthetic fibres 60.04-51 ; 53 ; 81 ; 83 43 233 26 Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses 60.05-41 ; 42 ; 43 ; 44 61.02-48 ; 52 ; 53 ; 54 31 323 27 Women's, girls ' and infants' (other than babies') woven and knitted or crocheted skirts, including divided skirts 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 2-6 385 28 Knitted or crocheted trousers (except shorts) other than babies' 60.05-61 ; 62 ; 64 1 61 620 No L 149 / 8 Official Journal of the European Communities 18.6 . 79 Category Description NIMEXE code Table of equivalence (1979) pieces/kg g/picce 29 Women's , girls ' and infants' (other than babies') woven suits, and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), excluding ski suits 61.02-42 ; 43 ; 44 1-37 730 30 A Women's, girls' and infants' woven pyjamas and night ­ dresses 61.04-11 ; 13 ; 18 40 ' 250 30 B Women's, girls' and infants' (other than babies') woven undergarments, other than pyjamas and nightdresses 61.04-91 ; 93 ; 98 31 BrassiÃ ¨res, woven, knitted or crocheted 61.09-50 18-2 55 18 . 6 . 79 Official Journal of the European Communities No L 149/9 GROUP III Category Description NIMEXE code Table of equivalence (1979) pieces/kg g/piece 32 Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics) of wool, of cotton or of man-made textile fibres 58.04-07 ; 11 ; 15 ; 18 ; 41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 ; 71 ; 75 ; 77 ; 78 33 Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such , strip or the like 51.04-06 62.03-96 34 Woven fabrics of strip or the like of polyethylene or polypropylene, 3 m or more wide 51.04-08 35 Woven fabrics of synthetic textile fibres (continuous), other than those for tyres and those containing elastomeric yarn a) Of which other than unbleached or bleached 51.04-11 ; 13 ; 15 ; 17 ; 18 ; 21 ; 23 ; 25 ; 26 ; 27 ; 28 ; 32 ; 34 ; 36 ; 42 ; 44 ; 46 ; 48 51.04-15 ; 17 ; 18 ; 23 ; 25 ; 26 ; 27 ; 28 ; 32 ; 34 ; 42 ; 44 ; 46 ; 48 36 Woven fabrics of regenerated textile fibres (continu ­ ous), other than those for tyres and those containing elastomeric yarn a) Of which other than unbleached or bleached 51.04-56 ; 58 ; 62 ; 64 ; 66 ; 72 ; 74 ; 76 ; 82 ; 84 ; 86 ; 88 ; 89 ; 93 ; 94 ; 95 ; 96 ; 97 ; 98 51.04-58 ; 62 ; 64 ; 72 ; 74 ; 76 ; 82 ; 84 ; 86 ; 88 ; 89 ; 94 ; 95 ; 96 ; 97 ; 98 37 Woven fabrics of regenerated textile fibres (discontinuous Or waste), other than narrow woven fabrics , pile fabrics (including terry fabrics) and chenille fabrics a) Of which other than unbleached or bleached 56.07-37 ; 42 ; 44 ; 48 ; 52 ; 53 ; 54 ; 57 ; 58 ; 62 ; 63 ; 64 ; 66 ; 72 ; 73 ; 74 ; 77 ; 78 ; 82 ; 83 ; 84 ; 87 56.07-37 ; 44 ; 48 ; 52 ; 54 ; 57 ; 58 ; 63 ; 64 ; 66 ; 73 ; 74 ; 77 ; 78 ; 83 ; 84 ; 87 38 A Knitted or crocheted synthetic curtain fabrics including net curtain fabric 60.01-40 38 B Net curtains 62.02-09 No L 149/ 10 Official Journal of the European Communities 18 . 6 . 79 Category Description NIMEXE code' (1979) Table of equivalence pieces/kg g/piece 39 Woven table linen, toilet and kitchen linen other than of cotton terry fabric 62.02-41 ; 43 ; 47 ; 65 ; 73 ; 77 40 Woven curtains (other than net curtains) and furnishing articles 62.02-81 ; 89 41 Yarn of synthetic textile fibres (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 51.01-05 ; 07 ; 08 ; 09 ; 11 ; 13 ; 16 ; 18 ; 21 ; 23 ; 26 ; 28 ; 32 ; 34 ; 38 ; 42 ; 44 ; 48 42 Yarn of regenerated textile fibres (continuous), not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any acetate 51.01-50 ; 61 ; 64 ; 66 ; 71 ; 76 ; 80 43 Yarn of man-made fibres (continuous), put up for retail sale 51.03-10 ; 20 44 Woven fabrics of synthetic textile fibres (continuous), containing elastomeric yarn 51.04-05 45 Woven fabrics of synthetic textile fibres (continuous) , containing elastomeric yarn 51.04-54 46 Carded or combed sheep's or lambs' wool or other fine animal hair 53.05-10 ; 22 ; 29 ; 32 ; 39 47 Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 53.06-21 ; 25 ; 31 ; 35 ; 51 ; 55 ; 71 ; 75 53.08-11 ; 15 48 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 53.07-01 ; 09 ; 21 ; 29 ; 40 ; 51 ; 59 ; 81 ; 89 53.08-21 ; 25 49 Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale 53.10-11 ; 15 50 Woven fabrics of sheep's or lambs' wool or of fine animal hair 53.11-01 ; 03 ; 07 ; 11 ; 13 ; 17 ; 20 ; 30 ; 40 ; 52 ; 54 ; 58 ; 72 ; 74 ; 75 ; 82 ; 84 ; 88 ; 91 ; 93 ; 97 18 . 6 . 79 Official Journal of the European Communities No L 149/ 11 Category Description Ã  NIMEXE code(1979) Table of eq pieces/kg uivalence g/piece 51 Carded or combed cotton 55.04-00 52 Cotton yarn put up for retail sale 55.06-10 ; 90 ¢ 53 Cotton gauze 55.07-10 ; 90 54 Regenerated textile fibres (discontinuous or waste), carded or combed 56.04-21 ; 23 ; 25 ; 29 55 Synthetic textile fibres (discontinuous or waste), carded or combed 56.04-11 ; 13 ; 15 ; 16 ; 17 ; 18 56 Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale 56.06-11 ; 15 57 Yarn of regenerated textile fibres (discontinuous or waste), put up for retail sale 56.06-20 58 Carpets, carpeting and rugs, knotted (made up or not) 58.01-01 ; 11 ; 13 ; 17 ; 30 ; 80 59 Woven, knitted or crocheted carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not) Floor coverings of felt 58.02-12 ; 14 ; 17 ; 18 ; 19 ; 30 ; 43 ; 49 ; 90 59.02-01 ; 09 60 Tapestries, hand made 58.03-00 61 Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven, gummed or made otherwise) on both edges, other than woven labels and the like ; bolduc 58.05-01 ; 08 ; 30 ; 40 ; 51 ; 59 ; 61 ; 69 ; 73 ; 77 ; 79 ; 90 62 "Woven labels , badges and the like, not embroidered, in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels, pompons and the like Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), piain 58.06-10 ; 90 58.07-31 ; 39 ; 50 ; 80 58.08-11 ; 15 ; 19 ; 21 ; 29 No L 149/ 12 Official Journal of the European Communities 8.6 . 79 Category Description NIMEXE code(1979) Table of ec pieces/kg [uivalence g/piece 62 (cont'd) Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechani ­ cally made lace, in the piece, or in motifs Embroidery, in the piece, in strips or in motifs 58.09-11 ; 19 ; 21 ; 31 ; 35 ; 39 ; 91 ; 95 ; 99 58.10-21 ; 29 ; 41 ; 45 ; 49 ; 51 ; 55 ; 59 63 Knitted or crocheted fabric, not elastic or rubberized, of synthetic textile fibres, containing elastofibres Knitted or crocheted fabric, elastic or rubberized 60.01-30 60.06-11 ; 18 64 Rachel lace and long-pile fabric (imitation fur), knitted or crocheted, not elastic or rubberized, of synthetic textile fibres 60.01-51 ; 55 65 Knitted or crocheted fabrics, not elastic or rubberized, other than those of categories 38 A, 63 and 64 60.01-01 ; 10 ; 62 ; 64 ; 65 ; 68 ; 72 ; 74 ; 75 ; 78 ; 81 ; 89 ; 92 ; 94 ; 96 ; 97 66 Travelling rugs and blankets 62.01-10 ; 20 ; 81 ; 85 ; 93 ; 95 67 Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rubberized Articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rubberized 60.05-94 ; 95 ; 96 ; 97 ; 98 ; 99 60.06-92 ; 96 ; 98 18 . 6 . 79 Official Journal of the European Communities No L 149/ 13 GROUP IV Category Description NIMEXE code Table of equivalence (1979) pieces,leg g/piece 68 Babies' under garments of knitted or crocheted fabrics, not elastic or rubberized 60.04-02 ; 03 ; 04 ; 06 ; 07 ; 08 ; 10 ; 11 ; 12 ; 14 69 Women's , girls' and infants' knitted or crocheted petti ­ coats and slip ¿, of synthetic textile fibres, other than babies' garments 60.04-54 7-8 128 70 Panty-hose (tights) 60.04-31 ; 33 ; 34 304 33 71 Babies' knitted outer garments 60.05-06 ; 07 ; 08 ; 09 72 Knitted swimwear 60.05-11 ; 13 ; 15 60.06-91 10 100 73 Track suits of knitted or crocheted fabric, not elastic or rubberized 60.05-16 ; 17 ; 19 1-67 600 74 Women's , girls' and infants' (other than babies') suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, excluding ski suits 60.05-71 ; 72 ; 73 ; 74 1 54 650 75 Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabrics, not elastic or rubberized, excluding ski suits 60.05-66 ; 68 0 80 1250 76 Men's and boys' woven industrial and occupational clothing Women's, girls' and infants' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use) 61.01-13 ; 15 ; 17 ; 19 61.02-12 ; 14 77 Women's stockings of synthetic textile fibres 60.03-24 ; 26 40 pairs 25 78 Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer garments, except garments of categories 6, 14 A, 14 B, 16, 17, 21 &gt; 76 and 79 61.01-09 ; 24 ; 25 ; 26 ; 92 ; 94 ; 96 No L 149 / 14 Official Journal of the European Communities 18 . 6 . 79 Category Description NIMEXE code(1979) Table of equivalence pieces/kg g/piece 79 Woven swimwear 61.01-22 ; 23 61.02-16 ; 18 8-3 120 80 Babies' woven garments 61.02-01 ; 03 61.04-01 ; 09 81 Women's, girls' and infants' woven bath robes , dressing gowns , bed jackets and similar indoor wear and other outer garments, except garments of categories 6, 7, 15 A, 15 B, 21 , 26, 27, 29, 76, 79 and 80 61.02-07 ; 22 ; 23 ; 24 ; 86 ; 88 ; 92 82 Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool, fine animal hair or regenerated textile fibres 60.04-38 ; 60 83 Outer garments, knitted or crocheted, not elastic or rubberized, other than garments of categories 5, 7, 26, 27, 28, 71 , 72, 73 , 74 and 75 60.05-04 ; 76 ; 77 ; 78 ; 79 ; 88 ; 90 ; 91 ; 92 84 Shawls , scarves , mufflers, mantillas, veils and the like, other than knitted or crocheted 61.06-30 ; 40 ; 50 ; 60 85 Ties, bow ties and cravats, other than knitted or crocheted 61.07-30 ; 40 ; 90 17-9 56 86 Corsets, corset-belts, suspender-belts, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), other than brassiÃ ¨res, whether or not elastic 61.09-20 ; 30 ; 40 ; 80 8-8 114 87 Gloves, mittens, mitts, stockings, socks and sockettes, not being knitted or crocheted goods 61.10-00 88 Made up accessories for articles of apparel (for example, dress shields, shoulder and other pads, belts, muffs, sleeve protectors, pockets), other than knitted or crocheted 61.11-00 89 Handkerchiefs of woven cotton fabric, of a value of more than 15 EUA/kg net weight 61.05-20 59 17 18 . 6 . 79 Official Journal of the European Communities No L 149/ 15 GROUP V Category Description NIMEXE code(1979) Table of e&lt; pieces/kg juivalence g/piece 90 Twine, cordage, ropes and cables , of synthetic textile fibres , plaited or not 59.04-11 ; 13 ; 15 ; 17 ; 18 91 Tents 62.04-23 ; 73 92 Woven fabrics of man-made textile fibres and rubberized textile woven fabrics , for tyres 51.04-03 ; 52 59.11-15 93 Sacks and bags, of a kind used for the packing of goods, of woven fabric, other than made from polyethylene or polypropylene strip 62.03-93 ; 95 ; 97 ; 98 94 Wadding and articles of wadding ; textile flock and dust and mill neps 59.01-07 ; 12 ; 14 ; 15 ; 16 ; 18 ; 21 ; 29 95 Felt and articles of felt , whether or not impregnated or coated, other than floor coverings 59.02-35 ; 41 ; 47 ; 51 ; 57 ; 59 ; 91 ; 95 ; 97 96 Bonded fibre fabrics, similar bonded yarn fabrics , and articles of such fabrics , whether or not impregnated or coated, other than clothing and clothing accessories 59.03-11 ; 19 ; 30 97 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope 59.05-11 ; 21 ; 29 ; 91 ; 99 98 Other articles made from yarn , twine, cordage, rope or cables, other than textile fabrics , articles made from such fabrics and articles of category 97 59.06-00 99 Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and simi ­ lar fabrics for hat foundations and similar uses 59.07-10 ; 90 100 Textile fabrics impregnated, coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 59.08-10 ; 51 ; 61 ; 71 ; 79 No L 149/ 16 Official Journal of the European Communities 18 . 6 . 79 Category Description NIMEXE code(1979) Table of equivalence pieces/kg g/piece 101 Twine, cordage, ropes and cables , plaited or not, other than of synthetic textile fibres 59.04-80 102 Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not 59.10-10 ; 31 ; 39 103 Rubberized textile fabrics other than rubberized knitted or crocheted goods , excluding fabrics for tyres 59.11-11 ; 14 ; 17 ; 20 104 Textile fabrics , impregnated or coated, other than those of categories 99 , 100 , 102 and 103 ; painted canvas being theatrical scenery, studio backcloths or the like 59.12-00 105 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads 59.13-01 ; 11 ; 13 ; 15 ; 19 ; 32 ; 34 ; 35 ; 39 106 Wicks, of woven, plaited or knitted textile materials , for lamps , stoves , lighters , candles and the like ; tubular knitted gas-mantle fabric and incandescent gas mantles 59.14-00 107 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials 59.15-10 ; 90 108 Transmission , conveyor or elevator belts or belting, of textile material , whether or not strengthened with metal or other material 59.16-00 109 Woven tarpaulins , sails , awnings and sunblinds 62.04-21 ; 61 ; 69 110 Woven pneumatic mattresses 62.04-25 ; 75 111 Camping goods, woven, other than pneumatic mattresses and tents 62.04-29 ; 79 112 Other made-up textile articles , woven , excluding those of categories 113 and 114 62.05-10 ; 30 ; 93 ; 98 18 . 6 . 79 Official Journal of the European Communities No L 149/ 17 Category Description NIMEXE code(1979) Table of equivalence pieces/kg g/piece 113 Floor cloths , dish cloths , dusters and the like, other than knitted or crocheted 62.05-20 114 Textile fabrics' and textile articles of a kind commonly used in machinery or plant 59.17-10 ; 29 ; 31 ; 39 ; 49 ; 51 ; 59 ; 71 ; 79 ; 91 ; 93 ; 95 ; 99 No L 149/ 18 Official Journal of the European Communities 18 . 6 . 79 GROUP VI Category Description NIMEXE code(1979) Table of eq pieces/kg uivalence g/piece 115 Flax or ramie yarn , not put up for retail sale 54.03-10 ; 31 ; 35 ; 37 ; 39 ; 50 ; 61 ; 6.9 116 Flax or ramie yarn, put up for retail sale 54.04-10 ; 90 117 Woven fabrics of flax or of ramie 54.05-21 ; 25 ; 31 ; 35 ; 38 ; 51 ; 55 ; 61 ; 68 118 Bed linen , of flax or ramie, other than knitted or crocheted 62.02-15 119 Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted 62.02-61 ; 75 120 Curtains (including net curtains) and other furnishing articles, of flax or ramie, other than knitted or crocheted 62.02-01 ; 87 121 Twine, cordage, ropes and cables, plaited or not, of flax or ramie 59.04-60 122 Sacks and bags , of a kind used for the packing of goods, used, of flax or sisal , other than knitted or crocheted 62.03-91 123 Woven pile fabrics and chenille fabrics, of flax or ramie, other than narrow woven fabrics ; shawls, scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted 58.04-80 61.06-90 18 . 6 . 79 Official Journal of the European Communities No L 149/ 19 ANNEX II referred to in Article 1 LIST OF SUPPLYING COUNTRIES ARGENTINA BANGLADESH BRAZIL COLOMBIA EGYPT GUATEMALA HAITI HONG KONG HUNGARY INDIA INDONESIA MACAO MALAYSIA MEXICO PAKISTAN PERU PHILIPPINES POLAND ROMANIA SINGAPORE SOUTH KOREA SRI LANKA THAILAND URUGUAY YUGOSLAVIA No L 149/20 18.6 . 79Official Journal of the European Communities ANNEX III referred to in Article 2 Article 2ORIGIN O Article I The discovery of slight discrepancies between the entries made in the certificate of origin and those made in the documents produced to the customs office for the purpose of carrying out the formalities for importing the product shall not ipso facto east doubt upon the statements in the certificate . Article 3 1 . Products listed in Annex I, originating in one of the supplying countries listed in Annex II, may be imported into the Community in accordance with the arrangements established by this Regulation on production of a certificate of origin conforming to the specimen attached to Annex VI . Products listed in Annex I , originating in Hong Kong, shall be accompanied by a certificate of origin conforming to the special specimen marked 'Hong Kong', attached to Annex VI . 2 . The certificate of origin shall be issued by the competent governmental authorities of the supplying country if the products in question can be considered products originating in that country within the meaning of the relevant rules in force in the Community. 3 . However, products listed in Annex I other than those falling within Group I or II may be imported into the Community in accordance with the arrangements established by the Regulation on production of a declaration by the exporter or supplier on the invoice , or, where there is no invoice , on another commercial document relating to the products in question, to the effect that the said products originate in the supplying country where the declaration is made within the meaning of the relevant rules in force within the Community . 4 . Paragraph 3 shall not apply to products orig ­ inating in Egypt, Hong Kong, Macao, Sri Lanka or Thailand . 5 . Where different criteria for determining origin are fixed in respect of products falling within a single category and a single tariff heading, the certificate or declaration must include a description of the goods which is sufficiently detailed to allow assessment of the criterion on the basis of which the certificate was issued or the declaration made . 1 . Subsequent verification of certificates of origin shall be carried out at random, or whenever the competent Community authorities have reasonable doubt as to the authenticity of the certificate or as to the accuracy of the information regarding the true origin of the products in question . In such cases the competent authorities in the Community shall return the certificate of origin or a copy thereof to the competent governmental authority in the supplying country concerned, giving, where appropriate , the reasons of form or substance for an enquiry. If the invoice has been submitted, such invoice or a copy thereof shall be attached to the certificate or its copy. The authorities shall also forward any information that has been obtained suggesting that the particulars given on the said certi ­ ficate are inaccurate . 2 . The provisions of paragraph 1 above shall also be applicable to subsequent verifications of the declarations of origin referred to in Article 1 (3 ) of this Annex . 3 . The results of the subsequent verifications carried out in accordance with paragraphs 1 and 2 shall be communicated to the competent authorities of the Community within three months at the latest. 4 . Should such verifications reveal abuse or major irregularities in the use of declarations of origin, the Member State concerned shall inform the Commission of this fact . The Commission shall pass the information on to the other Member States . At the request of a Member State or at the initiative of the Commission, the Committee on Origin shall , as soon as possible and in accordance with the procedure specified in Article 1 3 of Regulation (EEC) (') These provisions shall apply only to products exported after the dates stipulated in footnote (J) to Article 1 of Annex V for the countries referred to in that footnote provided the conditions established therein have been fulfilled . 18.6 . 79 Official Journal of the European Communities No L 149/21 No 802 /68 ('), examine whether it is desirable to require the production of a certificate of origin , in accordance with Article 1 ( 1 ) and (2), in respect of the products and the supplying country concerned . The decision shall be taken in accordance with the procedure specified in Article 14 of Regulation (EEC) No 802/68 . 5 . For the purpose of subsequent verification of certificates of origin , copies of the certificates as well as any export documents referring to them shall be kept for at least two years by the competent governmental authority in each supplying country. 6 . Random recourse to the procedure specified in this Article must not constitute an obstacle to the release for home use of the products in question . 2 . The proof of origin referred to in Article 1 shall not be required where goods are accompanied by a certificate conforming to the specimen and complying with the conditions set out in Regulation (EEC) No 2635 /77 (2 ) or (EEC) No 2636/77 (3) or in the corresponding provisions which are to replace the said Regulations . 3 . Paragraph 2 shall also apply to goods accompanied by a certificate conforming to the specimen and complying with the conditions set out in Annex VII to this Regulation . 4 . Non-commercial imports exempt from production of the documents referred to in paragraph 1 in accordance with the provisions of the preferential arrangements concerned shall not be subject to the provisions of this Annex. 5 . The conditions upon which this Annex shall apply to non-commercial imports other than those covered by paragraph 4 shall be adopted before 1 April 1979 in accordance with the procedure specified in Article 14 of Regulation (EEC) No 802 /68 .' Pending the implementation of these rules , the Member States may continue to apply the national rules in force in this field . Article 4 1 . The movement certificates and forms EUR.l and EUR.2 and the certificates of origin Form A and forms APR presented at the time of importation into the Community in order to obtain a tariff preference shall be accepted in place of the proof of origin stipulated in Article 1 . O OJ No L 307 , 30 . 11 . 1977 , p . 1 . ( J) OJ No L 307 , 30 . 1 1 . 1977 , p . 42 .(') OJ No L 148 , 26 . 6 . 1968 , p . 1 . No L 149/22 A N N E X IV Q U A N TI TA TI V E LI M IT S B ET W EE N 19 78 A N D 19 82 Th e br ea kd ow n be tw ee n M em be r St ate s of the Co mm un ity qu an tit ati ve lim its sh all be de fin itiv e fo rt he ye ars 19 78 an d 19 79 .F or the ye ars 19 80 to 19 82 thi s br ea kd ow n is pu bli sh ed fo rt he pu rpo ses of inf or ma tio n an d its de fin itiv e ve rsi on sh all be the su bje ct of a Co mm un ity Re gu lat io n at th e be gi nn in g of ea ch of th os e ye ar s. W he n the co ns titu tiv e ma ter ial of the pr od uc ts of ca teg ori es 1 to 11 4 is no t sp ec ifi ca lly me nti on ed the se pr od uc ts are to be tak en to be m ad e ex clu siv ely of wo ol or of fin e an im al ha ir, of co tto n or of sy nt he tic or ar tif ici al tex til e fib re s. G R O U P ! Official Journal of the European Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 1 9 8 2 1 55 .0 5 55 .0 5- 13 ; 19 ;2 1 ;2 5 ; 27 ;2 9 ;3 3 ; 35 ;3 7 ;4 1 ; 45 ;4 6 ;4 8 ; 52 ;5 8 ;6 1 ; 65 ;6 7 ;6 9 ; 72 ;7 8 ;9 2 ; 98 Co tto n ya rn ,n ot pu tu p fo rr e ­ ta il sa le A rg en tin a B ra zi l C ol om bi a D F I B N L U K IR L D K E E C D F I B N L U K IR L D K E E C D F I B N L U K IR L D K E E C T on ne s T on ne s T o n n es 1 11 6 46 8 42 4 56 3 14 8 53 67 2 83 9 11 74 0 3 08 8 3 36 4 6 28 9 61 8 1 35 0 45 1 26 90 0 3 51 0 61 8 9 4 6 92 5 63 5 30 0 27 5 7 20 9 1 11 8 4 7 3 4 2 5 56 5 14 9 5 5 68 2 85 3 11 7 5 8 3 13 3 3 3 7 8 6 30 8 6 2 9 1 3 6 9 4 5 9 27 0 3 4 3 5 1 5 6 3 0 9 5 0 9 3 0 6 3 8 3 0 5 2 7 7 7 2 4 5 1 12 0 4 7 8 4 2 7 5 6 7 15 0 5 7 6 9 2 8 6 8 11 7 7 6 3 18 0 3 39 1 6 3 2 7 6 3 9 1 3 9 0 4 6 7 27 17 0 3 5 2 0 6 4 2 9 5 3 9 3 5 64 1 31 1 2 7 9 7 28 1 1 12 2 4 8 3 4 2 9 5 6 9 15 2 59 70 2 8 8 4 11 7 9 4 3 2 2 7 3 4 0 5 6 3 4 5 6 5 0 1 4 1 0 4 7 5 27 3 0 6 3 5 2 4 6 5 5 9 5 7 9 4 1 6 4 3 3 1 6 28 1 7 3 1 7 1 12 4 4 8 9 4 3 1 5 7 1 15 3 61 71 2 9 0 0 11 8 1 2 3 2 7 4 3 4 1 9 6 3 6 4 6 6 0 1 4 3 1 4 8 2 27 4 4 2 3 5 2 9 6 6 8 9 6 1 9 4 5 6 4 6 3 2 2 2 8 3 7 3 5 4 Communities 18.6 . 79 C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip ti on T hi rd co un tr ie s So ut h K or ea 1 (c on t'd ) H on g K on g In di a M ex ic o' M em be r St at es U ni ts Q ua nt it at iv e li m it s fr om 1 Ja n u ar y to 3 1 D ec em b er M em be r St at es U ni ts 19 78 19 79 19 80 19 81 19 82 D T on ne s 30 4 30 5 30 6 30 7 30 7 F 39 41 43 47 48 I 14 15 15 16 17 B N L 59 60 61 62 63 U K 1 1 2 2 3 IR L  1 2 3 4 D K 1 1 2 2 2 E E C 41 8 42 4 43 1 43 7 44 4 D T on ne s 14 14 15 . 15 16 F 3 4 5 7 8 I 27 27 2 8 28 28 B N L 10 10 10 11 1 2 U K 63 6 63 7 63 7 63 7 63 7 IR L 18 20 20 20 21 D K 2 2 2 3 3 E E C 71 0 71 4 71 7 72 1 72 5 D T on ne s 78 2 78 8 79 4 80 0 80 7 F 51 1 52 6 54 2 55 7 57 3 I 67 5 68 0 68 4 68 9 69 3 B N L 71 7 72 3 73 0 73 6 74 2 U K 5 94 1 5 94 4 5 94 8 5 95 2 5 95 5 IR L 32 6 33 3 33 9 34 6 35 3 D K 48 51 53 56 58 E E C 9 00 0 9 04 5 9 09 0 9 13 6 9 18 1 D T on ne s 97 7 98 0 98 4 98 7 99 1 F 71 2 72 1 73 0 73 9 74 8 I 1 15 9 1 1 62 1 16 4 1 16 7 1 16 9 B N L 2 07 4 2 07 7 2 0 81 2 08 4 2 08 8 U K 84 86 8 8 90 92 IR L 55 59 63 67 71 D K 89 90 92 94 95 E E C 5 15 0 5 17 5 5 20 2 5 22 8 5 25 4 18. 6. 79 Official Journal of the European Communities No L 149/23 No L 149/24 O o " ST &lt;  i o c l- t 3 £L o r* rr n&gt; m e O T3 O ) a Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 1 9 7 9 19 80 19 81 19 82 1 (c on t'd .) P ak is ta n D F I B N L U K IR L D K E E C T on ne s 1 4 6 6 1 16 4 1 96 3 1 18 9 61 9 38 1 21 8 7 00 0 1 4 7 0 1 1 7 6 1 9 6 7 1 1 9 4 6 2 2 3 8 6 2 2 0 7 0 3 5 1 4 7 6 1 18 8 1 9 7 0 1 19 9 6 2 4 39 1 2 2 2 7 0 7 0 1 4 8 0 1 2 0 0 1 9 7 4 1 2 0 4 6 2 7 3 9 7 2 2 4 7 1 0 6 1 4 8 5 1 2 1 2 1 9 7 7 1 2 0 9 6 3 0 4 0 2 2 2 6 7 14 1 Pe ru (') D F I B N L U K IR L D K E E C T on ne s 10 3 2 41 5 10 53 0 10 4 3 4 1 6 10 5 3 3 10 4 3 4 1 6 1 1 1 10 5 3 6 10 4 5 4 1 6 1 1 1 10 53 8 1 0 4 6 4 1 6 1 1 2 11 54 1 I R om an ia D F I B N L U K IR L D K E E C T on ne s 9 9 0 36 3 10 16 15 18 11 1 42 3 9 9 3 3 7 0 12 19 17 21 1 2 1 4 4 4 9 9 6 37 8 14 22 1 8 2 4 14 1 4 6 6 9 9 8 3 8 5 17 25 2 0 28 1 5 1 48 8 1 00 1 3 9 3 19 28 2 2 31 1 6 1 5 1 0 Y ug os la vi a D F I B N L U K IR L D K E E C T on ne s 2 74 7 15 0 4 28 9 98 12 3 27 23 7 45 7 2 7 5 2 16 3 4 2 9 3 10 3 1 2 6 32 25 7 4 9 4 2 7 5 7 1 7 6 4 2 9 7 10 8 1 2 9 38 27 7 5 3 2 2 7 6 2 18 8 4 30 0 11 4 13 2 4 4 29 7 5 6 9 2 7 6 7 20 1 4 3 0 4 11 9 13 5 4 9 3 2 7 6 0 7 n o 3 3 c 3 _ S ' o n O O O N vO (') Se eA pp en di x. C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T h ir d co un tr ie s 55 .0 9 O th er w ov en fa br ic s of co tt on : B ra zi l W ov en fa br ic s of co tto n, ot he r th an ga uz e, te rry fa ­ br ics ,n ar ro w w ov en fa br ic s, pil e fab ric s, ch en ill e fa br ics , tu lle an d ot he r ne t fa br ic s 55 .0 9- 01 ; 02 03 04 05 11 12 13 14 15 16 17 19 21 29 31 33 35 37 38 39 41 49 51 52 53 54 55 56 57 59 61 63 64 65 66 67 68 69 70 71 72 73 74 76 77 78 81 82 83 84 86 87 92 93 97 C ol om bi a (') M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er 19 78 19 79 19 80 19 81 19 82 D T on ne s 6 13 3 6 14 9 6 16 5 6 18 2 6 19 8 F 1 82 2 1 83 0 1 83 9 1 84 7 1 85 5 I 3 62 5 3 63 0 3 6 3 6 3 64 1 3 64 7 B N L 1 82 3 1 84 0 1 85 9 1 87 7 1 89 5 U K 2 21 2 2 2 4 2 2 2 7 2 2 30 2 2 33 3 IR L 60 0 60 3 60 5 60 7 6 0 9 D K 28 5 28 8 29 0 29 3 2 9 5 E E C 16 50 0 16 58 2 16 66 6 16 74 9 16 83 2 D T on ne s 1 37 2 1 37 6 1 38 2 1 38 8 1 3 9 4 F 45 4 45 7 46 2 46 5 4 6 9 I 2 05 0 2 05 4 2 05 6 2 05 8 2 05 9 B N L 30 1 30 7 31 2 31 8 3 2 4 U K 1 10 3 1 11 2 1 12 0 1 12 9 1 13 8 IR L 20 1 20 2 2 0 3 20 4 20 5 D K 74 75 7 6 77 78 E E C 5 55 5 5 58 3 5 61 1 5 63 9 5 66 7 D T on ne s 1 07 5 1 08 0 1 08 5 1 09 1 1 0 9 6 F 47 7 4 7 9 4 8 2 48 6 48 8 I 55 6 55 8 55 9 56 1 56 3 B N L . 1 05 2 1 05 8 1 06 3 1 06 9 1 07 5 U K 1 15 1 1 16 1 1 17 0 1 18 0 1 19 0 IR L 18 18 21 20 21 D K 97 1 97 2 97 3 97 3 9 7 4 E E C 5 30 0 5 32 6 5 35 3 5 38 0 5 40 7 D T on ne s 85 0 85 6 86 2 86 8 87 4 F 86 4 86 7 8 7 0 87 3 87 6 I 1 71 1 1 71 3 1 7 1 5 1 71 7 1 71 9 B N L 80 0 80 6 81 3 82 0 8 2 6 U K 1 57 1 1 58 2 1 59 3 1 60 4 1 61 5 IR L 18 19 20 21 22 D K 18 6 18 7 18 8 18 9 19 0 E E C 6 00 0 6 03 0 6 06 1 6 09 2 6 12 2 18 . 6 . 79 Official Journal of the European Communities No L 149/25 S o u th K or ea E gy pt (') Se eA pp en di x. CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s Ca te go ry H on g K on g 2 (c on t'd ) H un ga ry M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er 19 78 1 9 7 9 19 80 19 81 19 82 D T on ne s 70 6 7 1 3 7 1 9 72 5 73 1 F 57 5 57 8 58 1 58 5 5 8 8 I 71 1 7 1 3 . 7 1 5 7 1 7 7 1 9 B N L 37 6 3 8 3 3 9 0 3 9 7 4 0 4 U K 10 11 0 10 12 2 10 13 4 10 14 6 10 15 7 IR L 44 5 4 4 6 4 4 7 4 4 8 4 5 0 D K 77 78 7 9 80 81 E E C 13 00 0 13 03 3 13 0 6 5 13 09 8 13 13 0 D T o n n es 63 5 6 3 7 6 3 9 64 1 6 4 3 F 33 5 3 3 6 3 3 7 33 8 3 3 9 I 80 81 8 2 83 84 B N L 62 6 4 6 6 68 7 0 U K 41 2 4 1 6 4 1 9 4 2 3 4 2 7 IR L 38 38 38 38 38 D K 35 0 3 5 0 3 5 0 3 5 0 3 5 0 E E C 1 91 2 1 9 2 2 1 93 1 1 9 4 1 1 95 1 D T on ne s 4 18 1 4 20 1 4 2 2 0 4 2 4 0 4 2 5 9 F 4 64 1 4 65 1 4 66 1 4 67 1 4 6 8 0 I 2 28 4 2 29 1 2 2 9 7 2 30 4 2 3 1 0 B N L 1 45 8 1 4 7 9 1 50 1 1 52 3 . 1 5 4 5 U K 26 65 5 26 69 1 26 7 2 8 2 6 76 3 2 6 80 2 IR L 36 4 3 6 7 3 7 0 37 3 3 7 6 D K 41 7 4 2 0 4 2 3 4 2 6 4 2 9 E E C "40 00 0 40 10 0 40 2 0 0 40 3 0 0 40 40 1 D T on ne s 1 56 3 1 5 6 6 1 57 0 1 57 3 1 5 7 6 F 16 1 16 3 16 5 16 6 16 8 I 49 8 4 9 9 5 0 0 5 0 2 5 0 4 B N L 47 0 4 7 4 47 8 4 8 2 4 8 6 U K 72 5 73 1 7 3 8 7 4 4 75 1 IR L 8 9 9 10 10 D K 17 5 17 6 17 6 1 7 7 17 7 E E C 3 60 0 3 61 8 3 63 6 3 6 5 4 3 6 7 2 No L 149 /26 Official Journal of the European Communities 18 . 6 . 79 In di a M al ay sia C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s U ni ts M ex ic o T o n n es 2 (c on t'd ) P ak is ta n T on ne s M em be r S ta te s D F I B N L U K IR L D K E E C D F I B N L U K IR L D K E E C D F I B N L U K IR L D K E E C D F I B N L U K j IR L j D K I Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 1 9 8 0 1 9 8 1 19 82 2 38 2 2 38 8 2 3 9 4 2 40 0 ' 2 40 6 51 1 51 4 5 1 7 5 2 0 52 3 1 16 4 1 16 6 1 16 8 1 1 7 0 1 17 2 1 27 4 1 28 1 1 2 8 7 1 2 9 4 1 30 1 46 2 47 3 4 8 5 4 9 6 50 7 65 66 6 7 6 8 69 29 9 30 0 30 1 3 0 2 30 3 6 15 7 6 18 8 6 2 1 9 6 2 5 0 6 28 1 2 63 2 2 64 2 2 6 5 2 2 6 6 0 2 67 0 1 60 2 1 60 7 1 6 1 2 1 6 1 7 1 62 2 2 55 3 2 55 5 2 5 6 0 2 5 6 3 2 56 6 1 49 2 1 50 3 1 5 1 4 1 5 2 4 1 53 6 10 44 5 10 46 3 10 4 8 0 10 5 0 0 10 51 8 77 4 77 6 7 7 7 7 7 9 78 0 50 2 50 4 5 0 5 5 0 7 50 8 20 00 0 2 0 05 0 20 10 0 2 0 1 5 0 2 0 20 0 35 35 3 6 3 6 36 8 8 8 8 9 13 5 13 5 1 3 6 1 3 6 13 6 63 64 6 4 6 4 65 24 25 2 5 2 6 26 16 16 16 16 16 2 2 2 2 2 28 3 28 5 2 8 7 2 8 8 29 0 68 6 6 8 7 6 8 8 68 9 40 1 4 0 2 4 0 2 40 3 20 0 2 0 0 2 0 1 20 1 18 8 18 9 1 9 0 19 1 95 9 7 9 9 10 1 10 0 1 0 0 1 0 0 10 0  13 5 13 5 1 3 5 13 5 ; 1 80 5 1 8 1 0 1 8 1 5 1 82 0 18 . 6 . 79 Official Journal of the European Communities No L 149/27 Pe ru (') T on ne s P o la n d T on ne s E E C (') Se eA pp en di x. No L 149/28 Official Journal of the European Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r St at es U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 2 (c on t'd ) - - R om an ia D F I B N L U K IR L D K E E C T o n n es 1 60 3 1 02 8 31 5 75 0 78 53 2 1 6 4 04 3 1 6 0 7 1 0 3 0 3 1 6 7 5 4 85 54 2 1 7 , 4 06 3 1 61 1 1 03 2 31 8 75 9 93 54 2 1 7 4 08 4 1 6 1 5 1 0 3 4 3 1 9 7 6 3 10 0 55 2 1 8 4 10 4 1 6 1 9 1 0 3 6 3 2 0 7 6 7 10 8 5 6 2 1 8 4 12 4 - Si ng ap or e D F I B N L U K IR L D K E E C T on ne s 54 7 25 2 55 5 33 4 7 2 7 2 0 12 2 4 4 7 5 4 9 2 5 4 5 5 6 3 3 7 73 1 2 0 12 2 4 5 9 5 5 2 2 5 4 5 5 6 33 9 7 3 6 21 1 3 2 47 1 5 5 5 2 5 6 5 5 7 3 4 2 7 4 0 21 1 3 2 4 8 4 5 5 7 2 5 7 5 5 7 3 4 5 7 4 5 2 2 13 2 4 9 6 Th ai la nd (') D F I B N L U K IR L D K E E C T on ne s 4 69 1 56 4 4 62 3 1 2 5 0 1 4 9 4 10 4 1 32 6 14 05 2 4 7 4 2 6 1 9 4 6 3 3 1 2 7 7 1 51 1 11 1 1 34 1 14 2 3 4 4 7 9 6 67 4 4 6 4 7 1 30 4 1 5 2 7 1 1 6 1 35 5 14 4 1 9 4 8 4 6 7 3 2 4 6 5 8 1 3 3 2 1 5 4 4 12 4 1 37 1 14 6 0 7 4 8 9 8 7 9 1 4 6 6 8 1 3 5 9 1 56 2 13 2 1 3 8 7 14 7 9 7 Y ug os la vi a D F I B N L U K IR L D K E E C T on ne s 1 88 3 8 4 0 4 7 7 0 49 2 1 03 3 9 13 0 9 15 7 1 8 8 7 8 4 2 4 7 7 2 4 9 7 1 04 1 10 13 1 9 18 0 1 8 9 2 8 4 5 4 77 3 50 2 1 0 5 0 . 10 13 1 9 2 0 3 1 8 9 6 8 4 7 4 7 7 4 5 0 7 1 0 5 8 11 13 2 9 2 2 6 1 9 0 1 8 4 9 4 7 7 6 5 1 2 1 0 6 6 12 13 3 9 2 4 9 Communities 18.6 . 79 (') Se e Ap pe nd ix . N IM E X E Ca teg or y CC T he ad in g No co de (1 97 9) T h ir d co un tr ie s D es cr ip tio n a) O f wh ich ot he r th an un ­ bl ea ch ed or bl ea ch ed B ra zi l 2 (c on t'd ) 55 .0 9- 03 ; 04 ;0 5 ;5 1 ; 52 ;5 3 ;5 4 ; 55 ;5 6 ;5 7 ; 59 ;6 1 ;6 3 ; 64 ;6 5 ;6 6 ; 67 ;7 0 ;7 1 ; 81 ;8 2 ;8 3 ; 84 ;8 6 ;8 7 ; 92 ;9 3 ;9 7 C ol om bi a (') S ou th K or ea M em be r S ta te s U ni ts Qu an tita tiv el im its fro m 1J an ua ry to 31 De ce mb er 19 78 1 9 7 9 1 9 8 0 19 81 19 82 D T o n n es 68 2 6 8 3 6 8 4 68 5 68 6 F 26 0 2 6 0 2 6 1 26 2 26 3 I 52 3 5 2 3 5 2 4 52 5 52 6 B N L 55 6 5 6 0 5 6 3 56 6 56 8 U K 41 1 4 1 5 4 1 8 42 0 42 3 IR L 50 3 5 0 4 5 0 5 50 6 50 7 D K 86 86 8 6 87 88 E E C 3 02 1 3 03 1 3 04 1 3 05 1 3 06 1 B N L T o n n es 15 0 15 3 1 5 6 15 9 16 2 D T o n n es 13 1 13 2 13 3 13 4 13 4 F 58 59 5 9 59 59 I 68 6 8 6 9 69 69 B N L 12 8 12 8 1 2 8 13 0 13 1 U K 14 1 1 4 2 1 4 2 14 2 14 3 IR L 2 2 3 3 3 D K 11 9 11 9 1 1 9 11 9 12 1 E E C 64 7 6 5 0 6 5 3 65 6 6 6 0 D T o n n es 17 0 17 1 1 7 2 17 4 17 5 F 17 3 17 3 1 7 4 17 4 17 5 I 34 2 3 4 3 3 4 3 34 3 34 4 B N L 16 0 16 1 16 3 16 4 16 5 U K 31 4 3 1 6 3 1 9 32 1 32 3 IR L 4 4 4 4 4 D K 37 38 3 7 38 38 E E C 1 20 0 1 2 0 6 1 2 1 2 1 21 8 1 22 4 D T o n n es 60 9 6 1 4 6 2 0 62 5 63 0 F 49 6 4 9 9 5 0 2 50 5 50 8 I 61 4 6 1 6 6 1 8 62 0 62 2 B N L 32 5 33 1 3 3 7 34 3 34 9 U K 8 7 26 8 7 3 6 8 7 4 5 8 75 5 8 76 5 IR L 38 4 3 8 5 3 8 6 38 7 . 38 9 D K 66 6 7 6 8 69 7 0 E E C 11 22 0 11 24 8 ~ 11 2 7 6 11 30 4 11 33 3 18 . 6 . 79 Official Journal of the European Communities No L 149/29 Eg yp t H on g K on g (') Se eA pp en di x. Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r M em be r S ta te s U ni ts 19 78 1 9 7 9 19 80 19 81 1 9 8 2 No L 149/30 T on ne s 42 9 22 6 31 32 37 5 29 28 0 1 40 2 4 3 0 2 2 7 31 33 3 7 9 2 9 2 8 0 1 4 0 9 4 3 0 2 2 7 32 3 4 38 1 29 2 8 3 1 4 1 6 4 3 2 2 2 8 32 35 3 8 5 29 2 8 2 1 4 2 3 4 3 3 2 2 9 33 3 6 3 8 9 2 9 2 8 2 1 43 1 D F I B N L U K IR L D K E E C 52 0 5 8 9 6 5 7 7 2 5 7 9 3 T on ne s D F I B N L U K IR L D K E E C 48 3 32 5 37 5 2 15 0 72 27 5 4 20 0 5 1 8 3 4 8 4 5 0 2 2 7 6 83 2 8 6 4 5 5 0 5 5 2 37 1 5 2 6 2 4 0 3 94 2 9 7 4 9 0 0 5 8 6 3 9 4 6 0 2 2 5 3 0 10 5 30 8 5 2 5 0 b Z U 4 1 6 6 7 9 2 6 5 7 11 6 3 1 9 5 6 0 0 Official Journal of the European C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s 2 (c on t'd ) H un ga ry In di a M al ay sia P ak is ta n T on ne s D F I B N L U K IR L D K E E C 41 2 26 75 41 11 6 8 87 76 5 4 1 4 2 6 7 5 41 11 7 9 87 7 6 9 4 1 4 2 7 7 6 4 2 11 8 9 . 87 7 7 3 4 1 5 2 7 7 6 4 2 11 9 10 87 7 7 6 4 1 5 27 7 7 43 1 2 0 10 88 7 8 0 Communities T on ne s 10 6 94 8 0 54 43 5 33 3 98 1 0 6 9 4 8 0 5 4 4 3 6 3 3 4 9 8 10 7 95 8 0 5 5 4 3 6 3 3 4 9 9 10 7 95 8 0 55 4 3 7 3 3 5 99 10 8 9 5 80 5 6 4 3 8 3 3 6 9 9 D F I B N L U K IR L D K E E C 1 20 0 1 2 0 2 1 2 0 6 1 2 0 8 1 2 1 2 18 . 6 . 79 Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s U ni ts 19 78 19 79 19 80 19 81 19 82 P ol an d T on ne s 2 (c on t'd ) 43 8 2 2 2 2 4 16 " 40 81 82 9 0 3 43 8 2 2 2 2 4 17 41 81 8 2 9 0 5 4 3 9 2 2 2 24 1 8 4 2 81 82 90 8 4 3 9 2 2 2 24 1 9 4 3 81 82 9 1 0 R o m an ia T on ne s 1 20 3 50 2 20 2 15 0 70 50 20 2 2 37 9 1 2 0 9 5 0 5 2 0 3 15 1 7 0 50 2 0 3 2 39 1 1 2 1 5 5 0 7 2 0 4 15 2 71 50 2 0 4 2 4 0 3 1 22 1 5 1 0 20 5 15 2 71 51 2 0 5 2 4 1 5 1 2 2 7 5 1 2 2 0 6 15 3 7 2 51 2 0 6 2 4 2 7 M em be r S ta te s D F I B N L U K IR L D K E E C D F I B N L U K IR L D K E E C D F I B N L U K IR L D K E E C D F I B N L U K IR L D K E E C 18 . 6 . 79 Official Journal of the European Communities No L 149/31 T on ne s Si ng ap or e 33 3 70 12 2 21 0 42 1 20 8 1 18 4 3 3 4 71 12 2 2 1 2 4 2 3 2 0 8 1 19 0 3 3 6 71 12 2 2 1 3 4 2 5 21 8 1 19 6 3 3 7 71 12 2 2 1 5 4 2 7 21 9 1 2 0 2 3 3 8 71 12 2 2 1 6 4 3 0 2 2 9 1 2 0 8 Th ai la nd (') T on ne s 1 26 4 86 69 7 45 0 63 3 36 64 5 3 81 1 1 3 0 3 94 6 9 9 4 2 5 6 4 0 4 7 6 5 2 3 8 6 0 1 3 1 5 10 3 70 1 4 3 5 64 7 50 65 9 3 9 1 0 1 3 2 9 11 2 7 0 2 4 4 4 6 5 4 53 6 6 7 3 96 1 1 3 4 2 1 2 0 7 0 4 4 5 3 6 6 2 57 6 7 5 4 0 1 3 (') Se e A pp en di x. Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Ca te go ry C C T he ad in g N o 19 78 19 79 19 80 19 81 19 82 No L 149/ 32 Y ug os la vi a 2 T o n n es (c on t'd ) D F I B N L U K IR L D K E E C 57 3 18 0 7 4 4 12 5 13 3 4 72 1 83 1 5 7 4 18 0 7 4 4 12 6 13 4 4 7 3 1 8 3 5 5 7 6 18 1 7 4 4 1 2 7 13 5 5 7 3 1 84 1 5 7 7 18 1 7 4 5 12 9 13 6 5 73 1 8 4 6 5 7 8 18 2 7 4 5 13 0 13 7 5 73 1 8 5 0 3 56 .0 7 C ol om bi a T o n n es A D F I B N L U K IR L D K E E C o W ov en fa br ic s of m an -m ad e fi ­ br es (d isc on tin uo us or w as te ): A. O fs yn th eti c tex til e fib re s: W ov en fa br ic s of sy nt he tic fib re s (d is co nt in uo us or w as te ) ot he r th an na rr ow wo ve n fa br ic s, pi le fa br ic s (in clu di ng te rry fa br ics ) an d ch en ill e fa br ic s Official Journal of the European 56 .0 7- 01 ; 04 ;0 5 ;0 7 ; 08 ; 11 ; 13 ; 14 ; 16 ; 17 ; 18 ;2 1 ;2 3 ; 24 ;2 6 ;2 7 ; 28 ;3 2 ;3 3 ; 34 ;3 6 S ou th K or ea T o n n es D F I B N L U K IR L D K E E C 35 2 51 5 1 62 1 7 3 4 37 5 19 20 3 63 6 3 8 0 5 4 8 1 6 2 7 7 4 6 3 7 6 2 2 2 8 3 7 2 7 4 0 9 58 1 1 6 3 3 7 5 8 3 7 7 2 5 3 7 3 8 2 0 4 3 8 6 1 6 1 6 3 8 7 6 9 3 7 8 3 0 4 7 3 9 1 6 4 6 8 6 5 2 1 6 4 4 7 8 2 3 7 9 32 5 6 4 0 1 3 Communities H on g K on g T on ne s D F I B N L U K IR L D K E E C 1 38 7 95 2 35 0 51 5 6 56 8 9 6 68 9 93 6 1 4 6 4 1 0 4 0 3 6 6 5 4 7 6 5 7 1 10 5 9 1 10 18 4 1 5 4 3 1 13 1 3 8 2 5 7 9 6 5 7 4 1 1 5 11 5 10 4 3 9 1 6 2 3 1 2 2 6 3 9 7 6 1 2 6 5 7 7 12 5 14 0 10 7 0 0 1 7 0 5 1 3 2 5 4 1 2 6 4 5 6 5 7 9 1 3 4 1 6 7 10 9 6 7 18.6 . 79 (') Se e A pp en di x. C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s 3 H un ga ry (c on t 'd ) M al ay si a M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 D T on ne s 66 69 7 2 75 78 F 15 1 15 4 15 7 16 0 16 3 I 16 17 18 19 20 B N L 35 36 3 7 38 40 U K 16 8 16 8 16 8 16 8 16 8 IR L 3 3 3 4 4 D K 11 12 13 14 15 E E C 45 0 4 5 9 46 8 .4 78 48 8 D T on ne s 1 02 2 1 04 1 1 0 6 0 1 07 9 1 09 8 F 32 8 34 9 37 1 3 9 4 4 1 7 I 1 27 0 1 2 7 4 1 2 7 7 1 28 1 1 2 8 4 B N L 29 4 30 2 3 1 0 31 7 32 5 U K 85 7 85 8 8 5 8 8 5 9 86 0 IR L 15 0 15 2 15 5 15 7 15 9 D K 95 10 1 10 6 11 2 11 9 E E C 4 01 6 4 0 7 6 4 13 7 4 19 9 4 2 6 2 D T on ne s  12 8 13 2 13 6 14 0 F  11 0 11 5 12 0 12 5 I  38 3 9 40 41 B N L  41 4 3 45 47 U K  31 3 31 3 3 1 3 31 3 IR L  7 7 78 7 9 80 D K  7 8 9 11 E E C  71 4 7 2 8 7 4 2 75 7 D T on ne s 26 8 27 8 2 8 9 3 0 0 31 2 F 47 6 48 8 5 0 0 5 1 3 5 2 7 I 21 23 2 5 2 7 30 B N L 17 21 2 6 30 35 U K 50 50 51 51 52 IR L 2 3 5 6 7 D K 1 4 7 11 15 E E C 83 5 86 7 90 3 9 3 9 9 77 18 . 6 . 79 Official Journal of the European Communities No L 149/33 P ol an d R om an ia No L 149 / 34 Official Journal of the European M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1 J an ua ry to 31 De ce mb er 19 78 19 79 19 80 19 81 1 9 8 2 D F I B N L U K IR L D K E E C T on ne s 17 14 17 6 26 5 24 20 36 3 2 4 2 2 18 9 2 6 5 25 2 2 3 8 5 31 30 2 0 12 2 6 5 2 6 2 4 4 0 8 38 38 21 1 5 2 6 6 2 7 2 7 4 3 2 4 6 4 8 2 3 18 2 6 6 28 2 9 4 5 8 D F I B N L U K IR L D K E E C T on ne s  (') D F I B N L U K IR L D K E E C T on ne s 25 1 6 41 8 14 54 1 16 2 69 0 3 3 2 6 4 2 0 18 5 4 2 . 16 5 7 1 8 4 2 3 6 4 2 2 21 5 5 3 16 7 7 4 6 52 47 4 2 3 25 5 5 4 17 0 7 7 6 6 2 58 4 2 5 2 9 5 5 5 17 3 8 0 7 B N L D F I B N L U K IR L D K E E C T on ne s T on ne s (') 41 60 18 9 85 44 2 2 42 3 43 61 19 3 8 7 45 2 2 4 3 3 4 3 63 19 8 89 4 6 2 2 4 4 3 4 4 64 2 0 2 91 4 7 3 3 4 5 4 4 5 6 6 2 0 7 9 4 48 3 3 4 6 6 C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T h ir d co un tr ie s 3 (c on t'd ) Si ng ap or e T ha il an d Y ug os la vi a 56 .0 7- 01 ; 05 ;0 7 ;0 8 ; 13 ; 14 ; 16 ; 18 ;2 1 ;2 3 ; 26 ;2 7 ;2 8 ; 33 ;3 4 ;3 6 a) O f wh ich ot he r th an un ­ bl ea ch ed or bl ea ch ed C ol om bi a S ou th K or ea Communities 18.6 . 79 (') Se e Ap pe nd ix . N IM E X E D es cr ip tio n T hi rd co un tr ie s M em be r U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r Ca te go ry C C T he ad in g N o co de (1 97 9) S ta te s 19 78 19 79 19 80 19 81 19 82 3 (c on t'd ) H on g K on g D F I B N L U K IR L D K E E C T on ne s 97 0 66 6 24 5 36 0 4 30 0 67 48 6 65 6 1 02 4 72 8 2 5 6 37 5 4 30 2 73 64 6 82 2 1 07 9 79 2 26 7 39 0 4 30 4 80 81 6 99 3 1 13 5 85 9 2 77 40 5 4 30 6 87 99 7 16 8  1 19 2 92 8 2 8 7 4 2 2 4 30 7 9 3 11 8 7 3 4 7 H un ga ry D  c T on ne s I B N L U K IR L D K 25 2 5 -5 26 2 6 -5 27 E E C 25 2 5 -5 26 2 6 -5 2 7 - M al ay si a D F I B N L U K IR L D K T o n n es Ã  83 5 . 56 12 7 29 17 1 14 0 67 84 8 59 12 7 30 17 1 14 1 70 86 2 61 12 7 30 17 1 14 4 73 87 4 65 12 8 30 17 1 14 6 76 8 8 6 6 9 12 8 31 17 1 . 14 7 80 E E C 1 42 5 1 4 4 6 1 46 8 1 49 0 1 51 2 P ol an d D F I B N L U K IR L D K E E C T on ne s 11 0 10 0 24 20 25 1 60 7 57 2 11 3 10 3 25 21 25 1 61 8 58 2 11 6 10 7 26 23 25 1 62 9 59 4 11 9 11 1 27 24 25 1 63 11 6 0 6 18 . 6 . 79 Official Journal of the European Communities No L 149/ 35 C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s 3 Si ng ap or e (c on t'd ) T ha il an d M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 D T on ne s 3 3 5 6 7 F 2 3 4 4 6 I 10 11 11 11 12 B N L 1 1 1 2 2 U K 30 3 0 3 0 30 30 IR L 24 2 5 2 6 2 7 28 D K 20 2 2 2 4 2 7 2 9 E E C 90 9 5 10 1 10 7 11 4 D T o n n es F I B N L ¢ C ) U K IR L D K E E C ) D 10 00 pi ec es 6 44 9 6 53 5 6 6 1 9 6 70 1 6 78 1 F 11 6 16 8 2 1 9 2 7 0 3 1 9 I 27 0 3 2 8 4 0 1 4 9 0 59 8 B N L 99 9 1 0 6 2 1 12 5 1 18 9 1 2 5 4 U K 1 74 3 1 8 6 0 1 9 7 9 2 09 8 2 2 1 8 IR L 28 3 2 38 45 52 D K 39 5 4 1 5 4 3 5 4 5 6 4 7 7 E E C 10 00 0 10 4 0 0 10 8 1 6 11 2 4 9 11 6 9 9  D 1 00 0 pi ec es 2 00 5 2 0 9 1 2 17 5 2 2 5 8 2 33 8 F 4 56 6 4 6 1 7 4 6 7 0 4 7 1 9 4 7 6 9 I 56 0 6 1 9 69 1 78 1 8 8 9 B N L 91 5 9 7 8 1 0 4 2 1 10 6 1 17 1 U K 1 58 7 1 7 0 5 1 8 2 4 1 9 4 4 2 0 6 3 IR L 10 4 10 8 11 4 12 1 13 0 D K 29 8 3 1 8 33 8 3 5 9 3 8 0 E E C 10 03 5 10 4 3 6 10 85 4 11 2 8 8 11 7 4 0 No L 149/36 Official Journal of the European Communities 1 18 . 6 . 79 B ra zi l 60 .0 4 B I II a) b) c) IV b) 1 aa ) dd ) 2 ee ) d) 1a a) dd ) 2 dd ) 60 .0 4- 19 ; 20 ;2 2 ;2 3 ; 24 ;2 6 ;4 1 ; 50 ;5 8 ;7 1 ; 79 ;8 9 U nd er ga rm en ts, kn itt ed or cr o ­ ch et ed , no t el as tic or ru bb er ­ iz ed : Sh irt s, T- sh irt s, lig ht w ei gh t fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu ll ­ ov er s, un de rv es ts an d th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , ot he r th an ba bi es 'g ar m en ts , of co tto n or sy nt he tic tex til e fib re s; T- sh irt s an d lig ht ­ we ig ht fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs of re ge ne ra ted tex ­ til e fib re s, ot he r th an ba bi es ' ga rm en ts So ut h K or ea (*) (') Se e A pp en di x. Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 1 9 7 9 19 80 19 81 1 9 8 2 4 H on g K on g D 1 00 0 pi ec es 9 03 4 9 2 0 6 9 37 5 9 53 9 9 69 8 (C DY lt W ) F 40 5 5 1 0 61 2 71 3 81 0 I U J I 93 2 1 1 35 6 53 3 7 4 8 B N L 1 84 2 1 9 6 8 2 09 5 2 22 3 2 3 5 2 U K 11 01 4 11 2 5 0 11 48 7 11 72 5 11 9 6 2 IR L 11 0 1 2 0 13 2 14 5 15 9 D K 50 2 5 4 0 58 1 62 2 6 6 4 E E C 23 00 0 23 8 0 5 2 4 63 8 25 50 0 26 39 3 H un ga ry D 10 00 pi ec es 66 1 6 7 3 68 4 69 5 7 0 6 F 1 06 0 1 0 6 7 1 07 4 1 08 1 1 0 8 7 j I 15 0 15 8 16 8 17 9 19 3 B N L 37 9 3 8 7 39 5 40 3 4 1 1 U K 30 0 3 1 5 33 0 34 5 3 6 0 IR L  1 2 3 4 D K 15 0 1 5 3 15 6 15 9 16 2 E E C 2 70 0 2 7 5 4 2 80 9 2 86 5 2 9 2 3 In di a D 10 00 pi ec es 1 89 6 1 9 5 4 2 01 1 2 06 6 2 12 1 F 1 26 7 1 3 0 2 1 33 7 1 37 1 1 4 0 3 I 66 0 C) 6 5 0 69 9 7 59 83 2 B N L 58 4 O 6 7 6 71 9 76 3 8 0 7 j U K 2 12 1 2 2 0 0 2 28 0 2 36 2 2 4 4 3 IR L 30 3 4 38 42 4 7 D K 21 4 2 2 7 24 1 25 5 2 6 9 E E C 6 77 2 7 0 4 3 7 32 5 7 61 8 7 9 2 2 M ac ao D 1 00 0 pi ec es 2 79 3 2 8 3 5 2 87 7 2 9 1 6 2 9 5 4 F 3 79 4 3 8 2 0 3 84 5 3 86 9 3 89 1 I 56 8 5 12 0 16 3 2 1 4 B N L 83 9 8 7 0 90 1 93 2 9 6 2 U K 2 40 3 2 46 1 2 51 8 2 57 6 2 6 3 3 IR L 6 9 12 15 18 D K 69 7 9 89 99 10 9 E E C 9 96 0 10 15 9 10 36 2 10 57 0 10 78 1 18 . 6 . 79 Official Journal of the European Communities No L 149/37 (') Se eA pp en di x. Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s No L 149/ 38 4 M al ay sia (c on t'd ) P ak is ta n Official Journal of the European M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 1 9 8 0 19 81 1 9 8 2 D F I B N L U K IR L D K E E C 10 00 pi ec es 1 04 2 96 9 11 9 1 30 9 62 1 17 12 3 4 20 0 1 0 6 9 9 8 5 13 7 1 3 2 9 6 5 8 19 12 9 4 3 2 6 1 0 9 5 1 00 1 16 0 1 3 4 9 6 9 5 21 13 5 4 4 5 6 1 12 1 1 0 1 7 18 7 ' 1 3 6 7 7 3 2 23 14 2 4 5 8 9 1 14 5 1 0 3 2 2 2 1 1 3 8 8 7 6 8 2 5 14 8 4 7 2 7 D F I B N L U K IR L D K E E C 10 00 pi ec es 1 27 8 1 58 2 12 0 * 90 1 1 90 7 11 52 6 6 32 5 1 3 3 2 1 61 5 15 7 9 4 1 1 98 1 14 5 3 8 6 57 8 1 3 8 5 1 64 7 . 2 0 3 98 1 2 0 5 6 18 55 1 6 84 1 1 4 3 7 1 6 7 9 2 5 9 1 02 1 2 13 2 23 5 6 4 7 11 5 1 4 8 8 1 7 1 0 3 2 8 1 0 6 2 2 2 0 7 2 7 5 7 8 7 4 0 0 D F I B N L U K IR L D K E E C 10 00 pi ec es ' 1 99 3 3 26 0 61 73 3 1 51 4 8 43 1 8 00 0 2 0 6 0 3 3 0 2 10 8 7 8 3 1 60 8 12 4 4 7 8 32 0 2 12 8 3 3 4 2 16 6 8 3 4 1 7 0 3 17 4 6 3 8 65 3 2 1 9 4 3 3 8 3 2 3 7 8 8 6 1 7 9 8 2 2 4 7 9 8 9 9 9 2 2 5 9 3 4 2 2 3 2 3 9 3 7 1 8 9 4 2 8 4 9 6 9 3 5 9 D F I B N L U K IR L D K E E C 10 00 pi ec es  4 0 5 9 3 0 1 7 88 4 8 1 38 0 2 2 3 6 8 8 3 0 4 0 8 5 3 03 3 11 1 68 1 41 8 5 2 4 2 8 9 6 2 4 1 1 0 3 0 4 9 13 9 88 1 4 5 5 7 2 4 8 ,9 09 6 4 1 3 5 3 0 6 4 17 2 10 8 1 4 9 1 9 2 5 4 9 2 3 3 ¢ Ph ili pp in es Communities P ol an d 18.6 . 79 N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s C at eg or y C C T he ad in g N o 4 R om an ia (') (c on t'd ) Si ng ap or e M em be r S ta te s U n it s Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 1 9 7 9 19 80 19 81 19 82 D 1 00 0 pi ec es 7 77 7 7 83 3 7 8 8 8 7 9 4 0 7 9 9 0 F 1 10 9 1 14 3 1 17 6 1 2 0 8 1 23 9 I 64 4 6 8 3 7 2 9 7 8 6 85 3 B N L 77 4 81 5 8 5 6 8 9 7 9 3 7 U K 2 51 9 2 5 9 6 2 6 7 3 2 7 4 8 2 82 2 IR L 6 10 13 18 2 2 D K 35 0 3 6 3 3 7 6 3 8 9 4 0 2 E E C 13 17 9 13 4 4 3 13 71 1 13 9 8 6 14 2 6 5 D I 00 0 pi ec es 4 90 5 4 95 1 4 9 9 5 5 0 3 8 5 07 8 F 2 50 8 2 5 3 6 2 5 6 3 2 5 8 9 2 6 1 4 I 49 80 11 9 16 4 2 1 9 B N L 1 30 4 1 3 3 8 1 37 1 1 4 0 4 1 4 3 7 U K 1 43 0 1 4 9 3 1 5 5 5 1 6 1 7 1 6 77 IR L 85 88 91 9 4 98 D K 45 1 46 1 4 7 2 4 8 3 49 4 E E C 10 73 2 10 9 4 7 11 1 6 6 11 3 8 9 11 6 1 7 D 1 00 0 pi ec es 25 0 2 7 1 2 9 4 3 1 7 3 4 0 F 11 2 12 5 13 9 15 3 16 7 I 67 82 10 1 1 2 6 15 8 B N L 29 9 3 1 5 3 3 0 3 4 9 3 6 9 U K 23 8 2 6 7 2 9 9 3 3 1 3 6 7 IR L 8 9 11 13 15 D K 26 31 3 6 4 2 48 E E C 1 00 0 1 10 0 1 2 1 0 1 33 1 1 4 6 4 D I 00 0 pi ec es 1 74 2 1 8 0 6 1 8 7 0 1 9 3 2 1 9 9 2 F 2 50 7 2 5 4 6 2 5 8 5 2 6 2 3 2 6 5 9 I 17 0 2 1 4 2 6 8 3 3 5 4 1 7 B N L 47 6 5 2 3 5 7 0 6 1 9 6 6 8 U K 2 30 9 2 39 7 2 4 8 6 2 5 7 6 2 6 6 5 IR L 10 14 19 23 29 D K 31 2 3 2 7 3 4 2 35 8 3 7 4 E E C · 7 52 6 7 8 2 7 8 14 0 8 4 6 6 8 8 0 4 18 . 6 . 79 Official Journal of the European Communities No L 149/39 Sr i L an ka T ha il an d (') Se eA pp en di x. C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s No L 149/40 4 Y ug os la vi a (c on t'd ) S ou th K or ea 5 60 .0 5 A I Official Journal of the European II b) 4 bb ) 11 aa a) bb b) cc c) dd d) 22 bb b) cc c) dd d) ee e) O ut er ga rm en ts an d ot he ra rti c ­ les , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d clo th ­ in g ac ce ss or ie s: Je rse ys ,p ul lo ve rs ,s lip -o ve rs , w ai stc oa ts , tw in se ts , ca rd i ­ ga ns , be d- jac ke ts an d ju m ­ pe rs , kn itt ed or cr oc he ted , no t el as tic or ru bb er iz ed ,o f w oo l, of co tto n or of m an ­ m ad e te xt ile fi br es M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 1 9 7 9 19 80 19 81 19 82 D F I B N L U K IR L D K E E C 10 00 pi ec es 1 50 6 1 25 4 48 45 8 31 0 6 18 3 60 0 1 5 4 4 1 2 7 7 7 5 4 8 6 3 6 3 8 2 7 3 7 8 0 1 5 8 3 1 30 1 10 7 5 1 5 4 1 7 1 1 3 6 3 9 6 9 1 6 2 0 1 3 2 4 14 8 5 4 5 4 7 1 14 45 4 16 7 1 6 5 7 1 3 4 8 19 8 5 7 4 5 2 7 17 55 4 3 7 6 D F I B N L U K IR L D K E E C D F I B N L U K IR L D K E E C 10 00 pi ec es 10 00 pi ec es 4 55 6 77 1 35 2 7 32 5 11 27 0 19 5 27 1 24 74 0 10 79 7 18 9 22 3 2 11 4 11 30 2 23 65 2 25 30 0 4 7 5 0 9 0 4 4 4 8 7 3 8 8 11 4 8 2 2 0 4 3 0 6 25 4 8 2 10 9 6 3 3 0 2 3 0 5 2 16 8 11 4 8 3 31 68 1 25 9 3 3 4 9 4 5 1 0 3 9 5 5 9 7 4 5 0 11 6 9 7 2 1 3 3 4 4 2 6 2 4 7 11 12 7 4 1 7 3 9 9 2 22 1 11 66 5 38 7 1 4 2 6 58 1 5 13 8 1 17 8 68 5 7 51 1 11 9 1 5 2 2 2 3 8 5 2 7 0 3 4 " 11 2 9 0 5 3 4 5 0 6 2 2 7 2 11 8 4 9 4 6 7 4 8 2 7 2 4 5 5 3 3 0 1 3 1 9 83 1 7 57 1 12 13 3 2 3 2 4 2 9 2 7 8 4 5 11 45 1 6 5 3 6 2 8 2 3 2 2 12 0 3 2 5 4 7 8 6 27 9 2 6 D F I B N L U K IR L D K E E C 10 00 pi ec es 33 4 66 4 20 5 18 3 23 0 12 72 1 70 0 3 4 7 6 7 3 2 1 2 18 7 2 4 4 13 75 1 75 1 ,3 60 68 2 2 2 0 19 1 2 5 9 14 78 1 80 4 37 2 6 9 2 2 3 0 19 5 2 7 3 15 81 1 85 8 3 8 5 7 0 2 2 4 0 19 9 2 8 7 16 84 1 9 1 3 60 .0 5- 01 ; 27 ;2 8 ;2 9 ; 30 ;3 3 ;3 6 ; 37 ;3 8 H on g K on g Communities H un ga ry 18 . 6 . 79 C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 1 9 8 0 19 81 19 82 5 M ac ao D 10 00 pi ec es 3 94 4 4 0 1 3 4 0 8 4 4 15 4 4 22 3 (c on t 'd ) F 1 96 0 2 00 8 2 0 5 7 2 10 7 2 15 8 I 12 8 16 3 2 0 3 2 4 8 30 1 B N L 66 8 69 1 7 1 3 7 3 5 75 7 U K 1 82 4 1 90 1 1 9 7 8 2 0 5 7 2 13 6 IR L 5 8 12 15 18 D K 40 0 4 1 3 4 2 6 4 4 1 4 5 7 E E C 8 92 9 9 19 7 9 4 7 3 9 7 5 7 10 0 5 0  M al ay sia D 10 00 pi ec es 37 9 3 9 7 4 1 6 4 3 4 45 3 ' I F 53 6 5 4 9 56 1 5 7 5 58 8 I 52 61 7 2 84 98 B N L 24 9 2 5 5 2 6 1 2 6 7 27 3 U K 49 7 5 1 7 5 3 7 5 5 7 57 9 I IR L 2 3 4 5 6 I D K 35 38 4 2 4 6 50 E E C 1 75 0 1 8 2 0 1 8 9 3 1 9 6 8 2 0 4 7 I i P ak is ta n D 10 00 pi ec es 85 6 8 7 5 8 9 4 9 1 4 93 4 F 28 41 5 5 69 84 I 12 2 13 1 14 2 15 6 17 1 J B N L 72 78 8 4 91 97 U K 80 10 1 12 3 1 4 4 16 8 IR L 6 7 8 9 10 i D K 40 43 4 7 51 56 i E E C 1 20 4 1 2 7 6 1 3 5 3 1 4 3 4 1 52 0 j P er u D 10 00 pi ec es 61 66 7 2 78 84 I F 25 2 9 33 37 41 I 29 2 2 9 5 2 9 8 3 0 2 30 6 B N L 31 33 35 3 6 38 U K 11 1 1 17 12 4 1 3 0 13 7 IR L 5 5 5 6 6 D K 16 17 18 - 19 21 ! . E E C 54 1 5 6 2 5 8 5 6 0 8 63 3 18 . 6 . 79 Official Journal of the European Communities No L 149/41 C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s ¢5 Ph ili pp in es (c on t 'd ) P ol an d M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 1 9 8 0 19 81 19 8 2 D 1 00 0 pi ec es 1 29 1 1 35 7 1 4 2 6 1 4 9 5 1 5 6 7 F 31 5 36 0 4 0 8 4 5 8 5 1 0 I 53 85 12 5 17 1 2 2 5 B N L 20 4 22 6 2 4 7 2 7 0 2 9 2 U K 2 03 9 2 11 2 2 1 8 7 2 2 6 6 2 3 4 7 IR L 23 26 2 9 32 3 6 D K 29 8 31 0 3 2 3 3 3 8 3 5 4 E E C 4 22 3 4 4 7 6 4 7 4 5 5 0 3 0 5 33 1 D 1 00 0 pi ec es 26 3 2 7 5 2 8 7 2 9 9 F  48 2 4 9 0 4 9 8 5 0 7 I 98 10 5 11 3 12 2 B N L  86 9 0 9 4 9 8 U K  53 2 5 4 5 5 5 8 5 7 0 IR L  7 7 8 9 D K  77 7 9 81 83 E E C  1 54 5 1 59 1 1 6 3 9 1 6 8 8 D 10 00 pi ec es 4 72 6 4 79 4 4 86 0 4 9 2 8 4 9 9 4 F 1 01 7 1 06 3 1 11 0 1 15 8 1 2 0 8 I 1 40 7 1 44 0 1 4 7 9 1 52 3 1 5 7 3 B N L 38 0 40 2 4 2 4 4 4 5 4 6 6 U K 97 3 1 04 7 1 12 2 1 19 7 1 2 7 3 IR L 11 14 17 2 0 2 4 D K 82 94 10 7 1 2 2 13 7 E E C 8 59 6 8 85 4 9 11 9 9 3 9 3 9 6 7 5 D 10 00 pi ec es 2 31 9 2 36 4 2 4 1 1 2 4 5 5 2 5 0 0 F 48 0 51 1 54 3 57 5 6 0 8 I 19 7 22 0 2 4 5 2 7 5 3 0 9 B N L 95 2 96 7 98 1 9 9 6 1 0 1 0 U K 1 72 4 1 77 4 1 82 4 1 87 5 1 9 2 6 IR L 40 42 4 4 4 6 4 9 D K 82 90 9 9 10 9 11 9 E E C 5 79 4 5 96 8 6 14 7 6 33 1 6 52 1 No L 149/ 42 Official Journal of the European Communities 18 . 6 . 79 R om an ia Si ng ap or e Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 5 - S ri L an ka D 10 00 pi ec es 35 0 36 1 37 2 3 8 3 39 6 (c on t'd ) F 81 89 9 7 10 5 11 4 I 75 80 87 9 4 10 3 B N L 38 42 45 4 9 53 U K 12 6 13 8 15 1 16 3 17 7 IR L 6 6 7 8 8 D K 24 2.6 28 31 33 E E C ""7 00 7 4 2 7 8 7 8 3 3 88 4 T ha il an d D 10 00 pi ec es 1 66 6 1 7 4 3 1 82 2 1 9 0 3 1 9 8 6 F 12 2 17 4 2 3 0 2 8 7 34 8 I 94 13 2 17 7 2 3 0 29 2 B N L 62 1 6 4 6 67 1 6 9 7 72 3 U K 1 93 9 2 02 3 2 11 0 2 2 0 1 2 29 5 IR L 66 69 73 7 7 81 D K 37 8 3 9 2 4 0 7 4 2 4 44 3 E E C 4 88 6 5 17 9 5 4 9 0 5 8 1 9 6 16 8 Y ug os la vi a D 10 00 pi ec es 52 3 53 9 5 5 6 5 7 3 59 0 F 23 4 2 4 5 2 5 7 2 6 9 28 2 I 18 2 6 35 4 7 60 I B N L 12 6 13 1 13 7 1 4 2 . 14 7 ! U K 11 5 13 3 15 1 17 0 19 0 IR L 2 3 3 4 5 D K 12 15 18 2 2 26 E E C 1 03 0 . 1 09 2 1 15 7 1 2 2 7 1 30 0 8 . 6 . 79 Official Journal of the European Communities No L 149/43 Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s No L 149 /44 6 B ra zi l M en 's an d bo ys ' ou te r ga r ­ m e n ts : 61 .0 1 B V d ) 1 2 3 e) 1 2 3 61 .0 2 B II e) 6 aa ) bb ) cc ) W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : S ou th K or ea B. O th er : M en 's an d bo ys 'w ov en br ee ­ ch es ,s ho rts an d tro us er s (in ­ clu di ng sla ck s) ; w om en 's, gir ls' an d in fa nt s' wo ve n tro us er s an d sla ck s of w oo l, of co tto n or of m an -m ad e te xt ile fi br es 61 .0 1- 62 ; 64 ;6 6 ;7 2 ; 74 ;7 6 61 .0 2- 66 ; 68 ;7 2 Official Journal of the European M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er 19 78 1 9 7 9 19 80 19 81 19 82 D F I B N L U K IR L D K E E C 1 00 0 pi ec es 81 0 40 32 5 14 3 19 9 5 78 1 60 0 8 2 6 52 3 3 6 15 0 2 1 5 6 7 9 1 6 6 4 8 4 2 65 3 4 7 15 8 23 2 7 80 1 73 1 85 9 7 7 36 1 16 6 2 4 9 8 80 1 8 0 0 8 7 5 9 2 3 7 5 17 3 2 6 7 9 81 1 8 7 2 D F I B N L U K IR L D K E E C 1 00 0 pi ec es 1 31 0 24 2 2 4 96 9 1 28 1 52 26 0 4 12 0 1 3 4 6 50 2 4 8 9 8 6 1 3 1 8 5 4 2 6 2 4 2 6 4 1 3 8 2 81 2 7 4 1 0 0 3 1 3 5 4 56 2 6 3 4 4 1 3 1 4 1 9 10 9 3 0 4 1 0 2 0 1 39 3 58 2 6 5 4 5 6 8 1 4 5 6 14 0 3 3 6 1 0 3 7 1 4 3 1 61 2 6 7 4 7 2 8 D F I B N L U K IR L D K E E C 1 00 0 pi ec es 20 "2 92 51 2 39 5 2 99 8 23 58 9 49 2 57 5 50 41 0 20 4 1 8 6 0 8 4 7 9 3 0 5 6 23 7 1 7 55 2 58 1 50 91 4 2 0 5 4 2 7 0 5 5 6 9 3 11 4 2 3 8 4 4 6 2 2 5 8 7 51 42 3 20 6 6 3 8 0 3 6 6 7 3 17 1 23 9 7 0 70 2 5 9 3 51 9 3 7 2 0 7 8 2 9 0 2 7 7 2 3 2 2 7 24 0 9 5 80 2 5 9 9 52 45 7 D F I B N L U K IR L D K E E C 10 00 pi ec es 42 2 14 2 8 30 22 4 43 3 1 14 2 9 3 0 2 2 8 4 4 4 2 14 3 10 30 2 3 3 4 5 5 3 1 4 4 11 3 0 2 3 8 4 6 6 3 14 4 12 1 3 0 2 4 2 H on g K on g (') Communities H un ga ry 18 . 6 . 79 (  ) Se e A pp en di x. CC T he ad in g N o N IM E X E D es cr ip tio n T hi rd co un tr ie s M em be r U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 D ec em be r Ca te go ry co de (1 97 9.) S ta te s 19 78 19 79 1 9 8 0 1 9 8 1 19 82 6 (c on t'd ) In di a B N L U K 10 00 pi ec es 11 0 17 5 16 5 1 8 6 17 5 1 9 7 1 8 6 2 0 9 19 7 ¢ M ac ao D F I B N L U K IR L D K 10 00 pi ec es 5 25 4 2 61 3 82 5 1 18 8 24 0 12 31 5 29 1 2 64 2 85 0 1 20 6 27 9 14 33 5 3 3 0 2 67 1 87 8 1 2 2 3 31 7 16 35 " 5 3 6 7 2 7 0 1 9 0 7 1 2 4 1 3 5 6 19 3 6 5 40 4 2 7 3 2 9 4 0 1 25 7 39 4 22 38 E E C 10 16 3 10 31 5 10 4 7 0 10 6 2 7 10 78 7 M al ay si a D F I B N L U K IR L D K 10 00 pi ec es 1 23 3 34 3 11 5 78 0 12 9 ' 5 16 5 * 12 53 35 9 12 9 79 0 15 0 6 16 6 1 27 5 37 5 14 4 7 9 9 17 2 7 16 7 1 2 9 5 3 9 2 . 16 1  8 0 9 1 9 3 9 1 6 8 1 3 1 6 40 9 17 9 81 9 2 1 6 10 16 9 E E C 2 77 0 2 85 3 2 9 3 9 3 0 2 7 3 11 8 Ph ili pp in es B N L U K 10 00 pi ec es 1 03 0 O 17 2 65 0 25 0 6 7 6 2 6 5 7 0 3 2 8 2 73 1 3 0 0 ¢ P ol an d D F I B N L U K IR L D K 10 00 pi ec es  19 5 (') 43 53 88 (') 51 1 12 12 8 45 5 6 16 0 54 1 12 13 1 4 8 5 9 1 6 2 5 7 1 12 13 4 51 62 16 4 60 1 12 E E C  44 3 4 5 6 4 7 0 4 8 4 18 . 6 . 79 Official Journal of the European Communities No L 149/45 (') Se eA pp en di x. No L 149/46 Official Journal of the European C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 1 9 8 0 19 81 19 82 6 (c on t'd ) R om an ia D F I B N L U K IR L D K E E C 10 00 pi ec es 38 7 82 9 1 75 8 31 0 15 0 2 10 3 44 6 4 1 8 85 2 1 77 8 3 2 4 18 1 3 11 3 56 7 4 4 8 8 7 6 1 8 0 0 3 3 8 2 1 2 5 12 3 6 9 1 4 7 8 9 0 0 1 8 2 6 3 5 2 2 4 4 7 14 3 82 1 5 0 9 9 2 6 1 85 1 3 6 7 2 7 6 10 15 3 9 5 4 Si ng ap or e D F I B N L U K IR L D K E E C 10 00 pi ec es 2 33 5 94 0 26 6 1 65 4 72 9 17 22 0 * 16 1 2 35 8 9 5 8 28 1 1 6 6 5 7 5 2 18 22 1 6 2 5 3 2 3 8 1 9 7 5 2 9 8 1 6 7 5 7 7 7 19 2 2 2 6 3 4 7 2 4 0 4 9 9 4 3 1 5 1 6 8 5 7 9 9 21 2 2 3 6 4 4 2 2 4 2 6 1 01 2 3 3 6 1 6 9 6 8 2 2 23 2 2 4 6 5 3 9 Sr i L an ka D F I B N L U K IR L D K E E C 1 00 0 pi ec es 82 3 45 16 0 18 0 31 5 13 64 1 60 0 8 4 3 6 0 1 7 3 1 8 9 3 3 6 14 65 1 6 8 0 8 6 4 7 6 18 8 1 9 9 3 5 6 15 6 6 1 7 6 4 8 8 4 93 2 0 5 2 0 9 3 7 7 17 67 1 8 5 2 9 0 6 11 1 2 2 3 2 1 9 4 0 0 18 68 1 9 4 5 T ha il an d D F I B N L U K IR L D K E E C 1 00 0 pi ec es 47 0 51 29 21 0 10 5 20 0 1 06 5 4 8 0 5 9 3 6 2 1 5 1 1 6 1 2 0 1 1 10 8 4 9 1 68 4 4 2 2 0 12 7 1 20 1 1 15 2 5 0 2 7 6 53 2 2 5 13 8 2 2 0 2 1 19 8 5 1 4 85 62 2 3 0 15 0 3 2 0 2 1 2 4 6 Communities 18 . 6 . 79 Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T h ir d co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er 19 78 19 79 19 80 19 81 19 82 6 (c on t'd ) Y ug os la vi a D F I B N L U K IR L D K E E C 1 00 0 pi ec es 18 9 15 6 * 11 1 18 7 11 51 9 19 5 19 10 11 4 19 3 11 5 4 2 20 1 24 1 4 11 6 19 9 1 12 56 7 20 7 29 1 9 11 9 20 5 1 12 59 2 21 3 34 24 12 2 2 1 2 2 12 6 1 9 7 60 .0 5 A II b) 4 aa )2 2 33 44 55 61 .0 2 B II e) 7 bb ) cc ) dd ) 60 .0 5- 22 ; 23 ;2 4 ;2 5 61 .0 2- 78 ; 82 ;8 4 O ut er ga rm en ts an d ot he ra rti c ­ les , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. Ou ter ga rm en ts an d cl ot h ­ in g ac ce so rie s: II . O th er W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B. O th er : Bl ou se s an d sh ir t bl ou se s, kn itt ed ,c ro ch et ed (n ot el as ­ tic or ru bb er iz ed ), or w o ­ ve n, fo rw om en ,g irl sa nd in ­ fa nt s, of w oo l, of co tto n or of m an -m ad e te xt ile fib re s S ou th K or ea H on g K on g H un ga ry D F I B N L U K IR L D K E E C D F I B N L U K IR L D K E E C D F I B N L U K IR L D K E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 2 54 5 39 2 22 2 1 78 1 3 15 4 10 22 6 8 33 0 18 58 2 36 2 20 5 2 58 5 7 64 2 14 61 0 30 00 0 68 58 55 4 41 33 25 9 2 5 5 8 4 0 5 2 4 9 1 7 8 8 3 17 2 12 2 2 9 8 41 3 18 62 8 . 4 1 0 30 3 2 61 1 7 70 8 18 6 2 2 30 3 0 0 69 59 1 42 33 263 2 57 0 4 1 9 27 8 1 79 5 3 19 0 12 2- 33 8 49 7 18 67 2 45 8 40 8 2 63 7 7 77 3 22 63 3 30 60 3 70 60 57 4 43 33 2 6 7 2 58 2 4 3 2 31 0 1 80 2 3 20 8 12 2 3 6 8 58 2 18 71 5 50 5 52 0 2 66 2 7 83 6 26 64 5 3 0 90 9 70 60 59 5 44 33 27 1 2 5 9 3 4 4 4 3 4 3 1 8 0 9 3 22 5 15 2 3 9 8 66 8 18 7 5 7 55 1 64 1 2 6 8 7 7 8 9 6 - 30 6 5 6 31 21 8 71 61 60 5 4 4 1 33 2 7 5 18 . 6 . 79 Official Journal of the European Communities No L 149/47 T hi rd co un tr ie s C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n 7 In di a (c on t'd ) M ac ao M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 D 10 00 pi ec es 9 00 1 C ) 9 0 9 2 9 13 3 9 17 3 9 2 1 2 F 2 57 4 2 6 1 9 2 6 6 4 2 7 0 7 2 7 5 0 I 1 11 7 1 2 0 8 1 3 0 6 1 41 1 1 5 2 4 B N L 3 50 0 3 52 5 3 5 4 9 3 5 7 2 3 59 5 U K 11 18 5 11 2 4 6 11 3 0 7 11 3 6 6 11 42 3 IR L 94 9 8 10 1 10 5 10 9 D K 52 9 O 4 9 2 5 0 3 5 1 4 5 2 4 E E C 28 00 0 28 2 8 0 28 56 3 28 84 8 29 13 7 D 10 00 pi ec es 77 0 77 6 7 8 2 7 8 8 7 9 4 F 1 68 2 1 6 8 9 1 6 9 6 1 7 0 2 1 70 8 I 14 5 15 8 17 3 18 8 2 0 5 B N L 32 6 3 3 0 33 3 3 3 7 3 4 0 U K 1 03 8 1 0 4 6 1 0 5 6 1 0 6 4 1 0 7 3 IR L 2 3 3 4 4 D K 15 7 15 9 16 0 16 2 16 3 E E C 4 12 0 4 16 1 4 2 0 3 4 2 4 5 4 2 8 7 D 10 00 pi ec es 22 3 2 2 7 2 3 0 2 3 3 2 3 6 F 1 09 5 1 0 9 9 1 10 2 1 10 6 1 11 0 I 51 58 67 7 6 85 B N L 26 28 30 32 3 4 U K 11 8 12 3 12 8 13 3 13 8 IR L 2 2 3 3 3 D K 35 3 6 37 38 39 E E C 1 55 0 1 57 3 1 5 9 7 1 62 1 1 6 4 5 D 10 00 pi ec es 38 7 3 9 3 3 9 9 4 0 5 4 1 1 F 23 2 2 3 8 2 4 5 25 1 2 5 7 I 71 4 7 2 7 74 1 7 5 6 7 7 3 B N L 39 9 4 0 3 4 0 6 4 0 9 4 1 3 U K 84 2 85 0 8 6 0 86 8 8 7 6 IR L 8 9 9 10 10 D K 93 9 5 9 6 98 9 9 E E C 2 67 5 2 7 1 5 2 7 5 6 2 7 9 7 2 8 3 9 No L 149/48 Official Journal of the European Communities 18 . 6 . 79 M al ay sia P ak is ta n (') Se eA pp en di x. Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er 19 78 19 79 19 80 19 81 19 82 7 Ph ili pp in es D 10 00 pi ec es 1 12 2 C) 9 77 98 1 98 6 9 9 0 (c on t'd ) F 23 9 24 4 2 4 9 25 4 2 5 8 I 13 5 14 5 15 6 16 7 18 0 B N L 15 6 15 9 16 1 16 4 16 6 U K 48 2 48 9 49 5 50 1 50 8 IR L 8 8 9 9 10 D K 42 43 4 4 46 4 7 E E C 2 18 4 2 06 5 2 09 5 2 12 7 2 15 9 R om an ia D 10 00 pi ec es 11 1 11 2 11 3 11 4 1 1 6 F 37 2 37 3 37 5 37 6 3 7 7 I 5 8 10 13 15 B N L 2 3 3 4 5 U K 5 7 8 10 12 IR L       D K 17 17 18 18 18 - E E C 51 2 52 0 52 7 53 5 5 4 3 Si ng ap or e D 10 00 pi ec es 2 32 8 2 33 7 2 3 4 6 2 35 5 2 3 6 2 F 1 17 6 1 18 5 1 19 4 1 20 4 1 2 1 3 I 11 8 13 7 15 8 18 0 2 0 3 B N L 47 4 47 9 48 4 48 9 4 9 4 U K 1 44 3 1 4 5 6 1 46 8 1 48 1 1 4 9 3 IR L 35 36 37 37 38 D K 28 5 28 7 29 0 29 2 2 9 4 E E C 5 85 9 5 91 7 5 97 7 6 03 8 6 0 9 7 Sr i L an ka D 10 00 pi ec es 87 5 88 1 88 7 89 2 89 9 F 38 9 39 6 40 3 ­ 40 9 4 1 6 I 48 6 49 9 51 4 53 0 5 4 6 B N L 29 2 29 6 29 9 30 3 3 0 7 U K 62 0 62 9 63 8 64 7 6 5 5 IR L 12 12 13 14 14 D K 76 78 79 81 82 E E C 2 75 0 2 79 1 2 83 3 2 87 6 2 9 1 9 18 . 6 . 79 Official Journal of the European Communities No L 149/49 (l) Se e A pp en di x. C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s No L 149/50 7 T ha ila nd (c on t'd ) Y ug os la vi a Official Journal of the European M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 D F I B N L U K IR L D K E E C 10 00 pi ec es 89 9 13 2 23 2 23 5 18 7 7 15 8 1 85 0 9 0 4 13 7 2 4 1 2 3 7 19 3 7 15 9 1 87 8 9 0 7 14 1 25 1 2 4 0 19 9 8 16 0 1 9 0 6 9 1 2 14 5 2 6 2 2 4 2 2 0 5 8 16 1 1 9 3 5 9 1 5 15 0 2 7 3 2 4 4 21 1 9 16 2 1 96 4 D F I B N L U K IR L D K E E C 10 00 pi ec es 18 8 25 21 50 24 1 7 31 6 18 9 2 6 23 5 0 25 1 7 32 1 18 9 2 7 2 4 51 2 6 1 8 3 2 6 19 0 2 7 2 6 51 2 7 1 8 3 3 0 19 1 28 28 52 28 1 8 33 5 D F I B N L U K IR L D K E E C 10 00 pi ec es 17 74 9 35 0 71 2 6 58 4 2 42 4 43 13 8 28 00 0 17 8 5 7 36 1 7 9 8 6 6 2 3 2 5 3 4 48 14 3 28 3 6 4 17 9 6 5 37 1 88 8 6 66 1 2 6 4 5 54 14 9 28 73 3 18 07 2 38 1 9 8 2 6 7 0 0 2 7 5 6 60 15 4 29 10 6 18 17 9 3 9 2 1 0 8 2 6 73 8 2 86 8 67 15 9 2 9 48 5 D F I B N L U K IR L D K E E C 10 00 pi ec es 20 17 4 53 8 98 6 3 09 1 21 37 1 30 1 91 0 48 10 0 20 3 1 7 5 5 2 1 0 9 9 3 14 2 21 51 7 37 1 9 1 7 48 58 1 20 45 9 56 6 1 21 8 3 19 3 21 66 3 45 1 9 2 4 4 9 06 8 20 5 9 9 5 7 9 1 3 4 2 3 2 4 4 21 8 0 9 53 1 93 1 49 5 5 7 2 0 7 3 9 59 4 1 4 7 2 3 29 5 21 9 5 5 60 1 93 8 50 05 3 S ou th K or ea 8 61 .0 3 A M en 's an d bo ys ' un de r ga r ­ m en ts , in clu di ng co lla rs , sh irt fr on ts an d cu ff s: M en 's an d bo ys 's hi rts ,w o ­ ve n, of wo ol ,o fc ot to n or of m an -m ad e te xt ile fi br es 61 .0 3- 11 ; 15 : 19 Communities H on g K on g 18.6 . 79 Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s H un ga ry (c on t'd ) In di a M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 D 10 00 pi ec es 15 0 Ã  53 15 6 15 9 16 2 F 10 0 10 0 10 0 &lt;^ 10 1 10 1 I 50 53 55 57 60 B N L 25 2 6 27 28 2 9 U K 15 0 15 3 15 6 15 9 16 2 IR L   1 1 1 D K 10 10 10 10 10 E E C 48 5 4 9 5 50 5 51 5 5 2 5 D 10 00 pi ec es 8 62 4 8 7 1 9 8 81 3 8 90 7 8 9 9 8 F 89 5 9 0 4 9 1 3 92 2 93 1 I 3 10 7 3 18 2 3 2 6 2 3 34 4 3 43 1 B N L 2 69 2 2 7 2 6 2 7 6 0 2 79 4 2 82 7 U K 8 48 6 8 58 1 8 6 7 9 8 77 7 8 87 7 IR L 16 6 17 1 17 6 18 1 18 7 D K 53 0 53 5 53 9 54 4 5 4 9 E E C 24 50 0 24 81 8 25 14 2 25 46 9 25 80 0 D 10 00 pi ec es 55 9 5 7 7 59 5 61 4 63 1 F 2 41 6 2 4 1 8 2 4 2 0 2 42 1 2 4 2 3 I 69 1 70 5 7 2 0 7 3 6 75 3 B N L 21 8 2 2 4 23 1 23 7 2 4 4 U K 1 40 9 1 42 8 1 4 4 6 1 46 5 1 48 3 IR L 2 3 4 5 6 D K 83 5 83 6 83 7 83 8 83 9 E E C 6 13 0 6 19 1 6 25 3 6 31 6 6 3 7 9 D 10 00 pi ec es 1 16 0 1 17 1 1 18 2 1 19 3 1 20 4 F 1 71 9 1 7 1 9 1 72 1 1 72 2 1 7 2 3 I 56 65 7 4 84 94 B N L 16 7 17 1 17 5 17 9 18 3 U K 17 8 18 9 20 1 21 2 2 2 4 IR L 3 4 4 5 5 D K 46 7 46 8 46 8 46 9 4 6 9 E E C 3 75 0 3 7 8 7 3 82 5 3 86 4 3 9 0 2 18 . 6 . 79 Official Journal of the European Communities No L 149/51 M ac ao M al ay sia C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s P ak is ta n 8 (c on t'd ) Ph ili pp in es P ol an d R om an ia (') Se e A pp en di x. No L 149/ 52 Official Journal of the European M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er 19 78 " 1 9 7 9 19 80 19 81 19 82 D F I B N L U K IR L D K E E C 10 00 pi ec es 5 1 4 45 37 0 32 3 1 06 5 32 39 2 38 8 5 2 8 4 6 38 1 3 2 9 1 0 7 9 3 3 4 0 2 4 3 6 5 4 3 4 8 3 9 3 3 3 3 1 0 9 5 3 3 4 0 2 4 8 5 5 5 7 4 9 4 0 7 33 8 1 10 9 34 41 2 5 3 5 57 1 51 4 1 9 3 4 4 1 12 4 3 5 4 2 2 5 8 6 F U K D F I B N L U K IR L D K E E C 10 00 pi ec es 10 00 pi ec es 41 9 (') 55 0 C) 2 0 0 2 6 5 6 0 0 51 4 63 4 1 2 5 13 1 14 7 2 0 8 2 7 6 6 0 5 51 8 6 5 4 1 7 5 13 1 1 6 4 2 1 6 2 8 7 6 1 0 52 1 3 6 7 4 2 2 5 13 1 18 2 2 2 5 2 9 8 6 1 5 52 1 8 6 9 4 2 7 6 13 1 2 0 0 D F I B N L U K IR L D K E E C 10 00 pi ec es 3 25 9 62 3 55 7 2 2 4 64 8 9 18 0 5 50 0 3 2 7 5 6 2 4 5 7 0 2 3 0 6 6 5 10 18 1 5 5 5 5 3 2 9 2 6 2 6 5 8 4 2 3 5 68 1 11 18 2 5 61 1 3 30 8 62 8 59 8 24 1 6 9 8 12 18 2 5 6 6 7 3 3 2 4 6 2 9 6 1 2 2 4 7 7 1 5 13 18 3 5 72 3 Communities 18.6 . 79 Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er 19 78 19 79 19 80 19 81 19 82 8 Si ng ap or e D 10 00 pi ec es 1 23 3 1 2 4 5 1 2 5 9 1 2 7 0 1 2 8 2 /Ã  Ã  Yt t /7 I F 1 14 0 1 14 1 1 14 2 1 14 4 1 14 5 I 17 6 1 8 6 19 6 2 0 7 2 1 9 B N L 23 9 2 4 3 2 4 8 2 5 2 2 5 7 - U K 92 6 9 3 9 9 5 2 9 6 4 9 7 7 IR L 49 5 0 50 51 5 2 D K 44 7 4 4 8 4 4 8 4 4 9 4 4 9 E E C 4 2 1 0 4 2 5 2 4 2 9 5 4 3 3 7 4 3 8 1 Sr i L an ka D 10 00 pi ec es 1 25 0 1 2 5 9 1 2 6 8 1 2 7 7 1 2 8 6 F 22 0 2 2 1 2 2 2 2 2 3 - 2 2 4 I 38 3 39 1 39 8 4 0 7 4 1 4 B N L 59 4 5 9 7 60 1 6 0 4 6 0 7 U K 57 3 5 8 3 59 1 60 1 6 1 1 IR L 26 2 6 27 2 7 28 D K 54 54 55 55 5 6 E E C 3 10 0 3 13 1 3 16 2 3 19 4 3 2 2 6 T ha il an d D 10 00 pi ec es 40 0 4 0 7 4 1 5 4 2 3 4 3 0 F 86 8 7 88 88 89 I 31 1 31 7 32 3 33 0 3 3 7 B N L 24 6 2 4 9 25 1 2 5 4 2 5 7 U K 10 7 1 1 5 12 2 13 0 13 8 IR L 11 11 12 12 12 D K 51 5 5 1 5 5 1 6 5 1 6 5 1 6 E E C 1 67 6 1 7 0 1 1 7 2 7 1 7 5 3 1 7 7 9 Y ug os la vi a D 10 00 pi ec es 9 07 9 1 3 9 1 9 9 2 5 9 3 0 F 20 8 2 0 9 2 1 0 21 1 2 1 2 I 13 8 14 3 14 8 15 3 15 8 B N L 30 0 3 0 2 3 0 4 3 0 6 30 8 U K 46 0 4 6 6 4 7 2 4 7 8 4 8 4 IR L 7 7 8 8 9 I J D K 23 2 3 23 2 4 2 4 E E C 2 04 3 2 0 6 3 2 0 8 4 2 10 5 -2 12 5 18 . 6 . 79 Official Journal of the European Communities No L 149/53 G R O U P II No L 149/ 54 Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 78 1 9 7 9 19 80 19 81 19 82 9 55 .0 8 B ra zi l T o n n es 2 55 3 14 5 2 2 2 18 0 6 1 2 15 3 71 3 9 3 6 2 5 6 5 18 2 2 5 6 2 0 7 6 8 9 15 4 80 4 13 3 62 .0 2 B II I a) 1 D F I B N L U K IR L D K E E C 2 51 5 43 13 1 10 8 40 6 15 1 46 3 40 0 2 52 7 64 16 3 13 3 4 7 6 15 2 55 3 5 7 0 2 54 1 9 7 19 3 15 7 5 4 5 15 3 6 3 3 7 4 9 Te rry to we lli ng an d sim ila rt er ­ ry fa br ics of co tto n : Be d lin en ,t ab le lin en ,t oi le tl in ­ en an d ki tc he n lin en ; cu rta in s an d ot he rf ur ni sh in g ar tic le s: B . O th er : W ov en co tto n te rry fa br ics ; to ile t an d ki tc he n lin en of wo ve n co tto n te rry fa br ics 55 .0 8- 10 ; 30 ;5 0 ;8 0 62 .0 2- 71 S ou th K or ea T o n n es Official Journal of the European D F I B N L U K IR L D K E E C 30 8 14 8 41 54 12 0 29 70 0 31 1 15 3 4 7 60 13 4 1 2 9 7 3 5 3 1 6 15 8 53 6 6 14 7 2 3 0 7 7 2 32 1 16 3 61 72 16 0 2 31 8 1 0 3 2 7 16 9 69 79 17 4 2 31 85 1 H on g K on g T on ne s Communities D F I B N L U K IR L D K E E C 13 9 19 31 33 95 5 1 23 1 20 1 15 3 2 6 3 7 3 7 9 5 8 1 2 5 1 2 3 7 1 6 6 33 4 2 4 0 9 6 4 2 2 7 1 2 7 4 18 0 4 2 4 7 43 9 6 9 2 2 9 1 31 2 19 6 4 8 5 4 4 6 9 7 4 3 31 1 3 5 2 H un ga ry T on ne s D F I B N L U K IR L D K E E C 75 1 4 3 1 45 42 18 0 7 5 15 4 2 4 6 4 2 18 4 7 5 16 5 3 4 6 4 2 18 7 7 5 17 6 4 4 6 1 42 19 1 7 6 18 7 5 4 6 1 4 2 19 5 18 . 6 . 79 C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s In d ia 9 (c on t'd ) P ak is ta n M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 '9 8 0 19 81 19 82 D T on ne s 40 0 4 6 9 54 1 62 1 7 0 5 F 11 2 1 4 6 18 4 2 2 9 2 6 7 I 10 0 13 0 16 3 18 7 2 1 8 B N L 19 4 2 2 2 2 5 0 28 1 31 8 U K 2 60 0 2 61 3 2 6 2 6 2 6 3 9 2 6 5 2 IR L 32 3 5 3 7 4 0 42 D K 16 2 16 5 16 8 1 7 0 17 4 E E C 3 60 0 3 7 8 0 3 9 6 9 4 16 7 4 3 7 6 D T on ne s 17 4 19 7 2 2 2 2 4 7 2 7 2 F 12 0 13 5 15 0 16 4 17 9 I 60 6 9 7 9 89 10 2 B N L 14 7 14 8 15 0 15 2 15 5 U K 29 4 2 9 7 30 0 3 0 6 3 1 2 IR L 40 4 0 4 0 41 41 D K 36 3 7 3 7 38 39 E E C 87 1 9 2 3 9 7 8 1 0 3 7 1 0 9 9 D T o n n es 12 5 14 1 15 4 16 9 F 17 7 18 0 18 3 18 7 I 16 2 0 2 5 2 9 B N L 13 15 4 9 2 2 U K  16 9 17 3 17 8 18 4 IR L  1 1 1 2 D K  88 88 89 89 E E C  5 8 9 61 8 6 4 9 6 8 2 D T on ne s 24 9 2 5 4 2 6 0 2 6 5 2 7 0 F 16 7 16 8 17 1 1 7 4 17 8 I 8 12 16 2 2 2 6 B N L 5 7 11 15 18 U K 28 38 4 6 5 4 65 IR L  1 1 1 1 D K 24 25 25 2 6 2 7 E E C 48 1 5 0 5 5 3 0 5 5 7 58 5 * 18 . 6 . 79 Official Journal of the European Communities No L 149/55 P ol an d Y ug os la vi a Qu an tit ati ve lim its fro m 1J an ua ry to 31 D ec em be r Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts No L 149/ 56 19 78 1 9 7 9 19 80 19 81 1 9 8 2 10 60 .0 2 A S ou th K or ea 10 00 pa irs D F I B N L U K IR L D K E E C 82 8 6 8 2 11 2 3 0 7 6 2 2 6 0 2 0 5 3 8 4 4 69 1 12 9 3 1 3 92 3 63 2 13 5 86 5 70 1 14 8 32 1 1 1 6 4 6 6 2 22 1 8 8 4 7 1 1 16 8 3 2 8 14 4 5 69 2 3 0 9 9 0 5 7 2 1 19 3 3 3 6 16 7 7 7 3 2 4 0 2 60 .0 2- 40 G lo ve s, m itt en s an d m itt s, kn it ­ te d or cr oc he te d, no t el as tic or ru bb er iz ed : G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no t ela sti co rr ub be riz ed ,i m pr eg ­ na te d or co at ed w ith ar tif i ­ cia lp las tic m at er ia ls H on g K on g (') 1 00 0 pa irs 11 8 5 7 7 2 5 7 6 6 4 7 2 0 4 2 2 2 0 2 1 6 1 4 6 6 61 9 7 0 12 3 8 7 8 2 9 88 5 4 9 3 3 4 2 43 1 2 2 6 1 51 8 63 20 9 12 92 2 94 1 1 01 8 5 14 9 42 6 4 3 2 3 7 1 5 6 4 64 4 7 4 13 4 8 0 1 07 1 1 17 5 5 3 2 2 42 8 5 6 2 4 8 1 61 1 65 76 3 D F I B N L U K IR L D K E E C 11 3 9 7 50 0 (') 6 8 6 4 53 4 O 4 2 0 1 0 2 0 7 1 42 1 60 75 5 Official Journal of the European M ac ao I 1 00 0 pa irs 3 0 0 3 1 5 33 1 3 4 8 1 S ou th K or ea 1 00 0 pa irs 60 .0 2 B Communities 9 0 6 2 9 2 1 2 7 0 4 11 8 1 17 7 2 0 1 2 6 7 9 8 6 0 1 0 2 7 2 9 6 5 3 3 2 4 13 9 1 3 0 6 2 0 2 2 8 4 10 2 5 5 1 15 8 3 00 3 4 0 0 4 16 0 1 44 1 2 0 3 3 0 0 10 6 6 5 1 3 0 3 3 0 4 4 4 5 2 4 18 0 1 5 9 0 2 0 4 3 1 8 11 09 1 G lo ve s, m itt en s an d m itt s, kn it ­ te d or cr oc he te d, no t el as tic or ru bb er iz ed : Gl ov es , m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , ot he r th an th os e of ca te go ry 10 ,o f w oo l, of co tto n or of m an ­ m ad e te xt ile fi br es D F I B N L U K IR L D K E E C 80 7 2 88 4 19 2 4 09 8 1 0 4 9 2 0 0 25 1 9 48 1 60 .0 2- 50 ; 60 ;7 0 ;8 0 18.6 . 79 (') Se eA pp en di x. Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts C at eg or y 19 78 19 79 19 80 19 81 19 82 H on g K on g 1 00 0 pa irs 11 (c on t'd ) O D F I B N L U K IR L D K E E C 1 00 0 pa irs  1 30 0 1 37 8 1 46 1 1 54 8 F M al ay sia Ph ili pp in es 1 00 0 pa irs D F I B N L U K IR L D K E E C 54 3 43 9 O 90 O 70 5 O 58 7 O 31 8 (") 2 40 3 0) 54 3 4 7 6 10 5 70 8 61 7 32 1 0 2 49 1 6 0 0 51 2 12 2 7 1 3 64 7 32 1 4 2 6 4 0 6 5 6 5 5 2 14 2 7 1 6 6 8 0 33 20 2 7 9 9 71 7 59 1 16 6 72 0 71 5 34 24 2 96 7 18 . 6 . 79 Official Journal of the European Communities No L 149/ 57 Th ai la nd (2 ) 1 00 0 pa irs 1 00 0 42 34 30 0 46 5 2 7 D F I B N L U K IR L D K E E C 1 01 0 (9 7) (7 9) 30 4 48 7 (4 ) (1 3) 1 96 1 1 02 0 (1 50 ) (1 22 ) 30 9 5 1 6 (7 ) (2 3) 2 07 9 1 0 3 0 (2 15 ) (1 75 ) 3 1 4 54 7 (1 0) (3 3) 2 2 0 3 1 04 0 (2 47 ) (2 01 ) 31 9 57 9 (1 2) (3 8) 2 33 6 1 85 0 (') Se e Ap pe nd ix . (J) Pl af on d- bu to ir: se eA pp en di x. T hi rd co un tr ie s Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n 12 S ou th K or ea St oc ki ng s, un de r sto ck in gs , so ck s, an kl e- so ck s, so ck et te s an d th e lik e, kn itt ed or cr oc he t ­ ed ,n ot ela sti c or ru bb er iz ed : -6 0. 03 A B I II b) C D O th er th an w om en 's st oc k ­ ing so fs yn th eti ct ex til e fib re s 60 .0 3- 11 ; 19 ;2 0 ;2 7 ; 30 ;9 0 H on g K on g M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 1 9 7 9 19 80 19 81 19 82 D 10 00 pa irs 50 60 6 C ) 50 70 7 C ) 50 8 0 9 5 0 9 1 0 51 01 3 F 5 75 8 C ) 5 0 7 6 5 4 5 9 5 90 1 6 3 3 3 I 8 78 7 9 3 0 2 9 8 3 0 10 4 1 5 10 6 9 5 B N L 15 50 0 (') 13 7 3 5 13 86 1 13 82 8 13 9 5 5 U K 6 06 0 6 5 4 3 7 0 3 5 7 60 1 8 15 6 IR L 10 1 1 1 6 14 3 16 3 18 3 D K 92 0 9 9 0 1 0 6 2 1 14 5 1 2 2 7 E E C 87 73 2 86 4 6 9 88 19 9 89 9 6 3 91 7 6 2 D 10 00 pa irs 1 99 0 2 0 4 8 2 10 2 2 16 5 2 2 3 1 F 76 3 83 5 9 1 2 9 8 9 1 0 7 5 I 51 68 9 0 11 5 14 9 B N L 68 3 7 0 8 7 3 2 7 5 4 7 7 6 U K 67 3 7 4 9 8 3 0 9 1 2 9 8 6 IR L 6 8 11 P 14 D K 2 38 5 2 3 9 7 2 4 0 9 2 42 1 2 4 3 3 E E C 6 55 1 6 8 1 3 7 0 8 6 7 3 6 9 7 6 6 4 D 10 00 pa irs 39 8 4 3 5 4 6 7 '5 0 0 5 3 6 F 38 5 3 9 8 4 1 2 4 2 5 4 3 9 I 18 2 6 3 7 5 0 68 B N L 28 7 29 1 2 9 5 2 9 7 3 0 0 U K 29 4 2 6 0 81 9 3 IR L 1 2 3 4 5 D K 88 2 8 8 6 8 8 9 89 3 8 9 9 E E C 2 00 0 2 0 8 0 2 16 3 2 2 5 0 2 3 4 0 D 10 00 pa irs 1 5 6 6 1 4 2 4 1 4 4 2 1 4 7 0 F  1 0 6 0 9 8 3 9 9 2 1 0 0 8 I . 6 7 8 5 6 2 58 1 5 6 5 B N L  7 5 5 0 6 0 7 6 U K  1 6 6 11 2 13 5 1 7 0 IR L  7 5 6 8 D K  1 11 5 1 11 3 1 11 8 1 12 4 E E C  4 66 7 4 2 4 9 4 3 3 4 4 4 2 1 No L 149/58 Official Journal of the European Communities 18 . 6 . 79 H un ga ry Po la nd (') (') Se e Ap pe nd ix . Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 82 19 78 19 79 19 80 19 81 12 R om an ia 1 00 0 pa irs (c on t'd ) D F I B N L U K IR L D K E E C 7 73 1 3 33 6 C ) 7 69 4 O 3 00 6 55 1 25 1 26 5 23 60 8 7 9 0 6 3 4 8 7 7 8 3 3 3 0 5 6 7 2 7 33 1 2 7 4 24 3 1 6 8 08 1 3 70 2 7 87 2 3 11 4 95 2 43 1 28 2 25 04 6 8 28 6 3 94 7 7 9 1 1 3 18 3 1 12 5 51 1 29 4 25 79 7 8 49 6 4 18 3 7 95 1 3 25 4 1 32 2 60 1 30 5 26 57 1 Y ug os la vi a 1 00 0 pa irs D F I B N L U K IR L D K E E C 70 9 1 69 7 (') 24 1 O 23 4 59 2 15 3 7 5 9 1 8 0 6 15 7 2 5 7 82 3 15 5 3 2 1 9 81 1 1 81 5 17 4 27 6 11 2 4 15 6 3 34 8 86 0 1 82 4 19 1 29 5 14 9 5 15 7 3 48 1 91 5 1 83 3 21 3 31 6 " 17 8 7 15 9 3 62 1 3 09 5 18 . 6 . 79 Official Journal of the European Communities No L 149/59 .1 3 60 .0 4 B ra zi l 1 00 0 pi ec es B IV b) 1c c) 2 dd ) d) 1c c) 2 cc ) 1 34 2 1 54 6 44 5 41 2 60 1 42 11 1 4 49 9 1 38 8 1 55 4 48 5 43 5 65 5 44 11 8 4 67 9 D F I B N L U K IR L D K E E C 1 23 0 1 52 3 33 9 33 5 45 0 36 87 4 00 0 1 2 6 5 1 5 3 1 37 1 3 6 0 5 0 0 38 95 4 16 0 1 30 4 1 53 8 40 6 38 6 54 9 40 10 3 4 32 6 60 .0 4- 48 ; 56 :7 5 ;8 5 U nd er ga rm en ts ,k ni tte d or cr o ­ ch et ed , no t el as tic or ru bb er i ­ ze d : M en 's an d bo ys 'u nd er pa nt s an d br ie fs , w om en 's, gi rls ' an d in fa nt s' (o th er th an ba ­ bie s') kn ick er s an d br ief s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed ,o f co t ­ to n or sy nt he tic tex til ef ib re s H on g K on g 1 00 0 pi ec es D F I B N L U K IR L D K E E C 25 63 4 1 56 5 60 0 21 00 0 10 83 5 25 7 79 8 67 45 7 25 8 4 3 1 88 1 7 2 2 21 10 5 11 3 8 0 38 7 8 3 7 68 8 0 6 26 02 6 2 24 2 85 4 21 21 0 11 92 9 45 7 87 6 7 0 18 2 2 6 25 0 2 47 6 1 03 3 21 31 7 12 53 9 55 7 9 1 6 71 58 6 26 45 5 2 72 1 1 23 7 21 42 2 13 16 2 66 7 95 5 73 01 8 (') Se eA pp en di x. No L 149 /60 Official Journal of the European Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 1 9 7 9 1 9 8 0 19 81 19 82 13 (c on t'd ) H un ga ry D F I B N L U K IR L D K E E C 10 00 pi ec es 27 9 18 1 2 79 5 47 6 23 0 10 29 4 00 0 3 1 7 2 0 6 2 8 0 6 4 8 5 2 6 2 11 33 4 12 0 35 5 2 3 0 2 8 2 0 4 9 8 2 9 2 12 37 4 2 4 4 3 9 4 2 5 5 2 8 3 4 5 1 0 3 2 4 13 41 4 37 1 4 3 4 28 1 2 84 8 52 3 3 5 7 14 45 4 5 0 2 . . M ac ao (') D \ B N L U K IR L D K E E C 10 00 pi ec es 1 35 5 (2 ) 1 30 9 (7 6) O (4 0) (8 8) (3 ) (1 22 ) 2 99 3 1 2 1 7 1 32 2 (1 20 ) (8 6) (1 89 ) (6 ) (1 27 ) 2 9 3 6 1 2 2 9 1 3 3 5 (1 78 ) ( 1 26 ) ( 2 81 ) (1 1) (1 32 ) 3 05 3 1 2 4 2 1 3 4 9 (2 45 ) (1 73 ) (3 87 ) (1 5) (1 37 ) 3 17 5 1 2 5 4 1 36 2 (2 70 ) (1 90 ) (4 26 ) (1 7) (1 42 ) 3 30 3 P ol an d D F I B N L U K IR L D K E E C 10 00 pi ec es  4 3 2 2 53 1 5 2 62 O 13 5 1 15 0 O 5 2 5 3 4 3 4 4 5 7 9 7 4 10 4 18 7 3 12 0 5 41 1 4 36 5 6 2 0 9 5 1 1 9 24 1 4 12 9 5 57 3 4 3 8 7 6 6 8 12 5 13 8 2 7 9 6 13 7 5 7 4 0 R om an ia D F I B N L U K IR L D K E £ C 10 00 pi ec es 4 71 5 55 0 25 1 48 5 1 57 0 11 41 8 8 00 0 4 7 2 9 6 0 2 29 1 52 3 1 6 5 9 15 4 2 1 8 24 0 4 7 4 3 6 6 0 33 7 56 4 1 7 4 2 17 4 2 4 8 4 8 7 4 75 8 7 2 4 5 6 4 6 0 9 1 83 2 20 4 2 7 8 74 2 4 7 7 2 7 9 2 1 7 4 2 6 5 6 1 92 3 23 43 1 9 0 0 4 Communities 18 . 6 . 79 (') Pl af on d- bu to ir: se eA pp en di x. C) Se e Ap pe nd ix . Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 78 1 9 7 9 19 80 19 81 1 9 8 2 14 A o u te r ga r ­ S ou th K or ea 1 00 0 pi ec es 61 .0 1 A I M en 's an d bo ys ' m e n ts : 61 .0 1- 01 D F I B N L U K IR L D K E E C 1 48 5 67 63 28 2 92 1 (') 2 43 2 86 3 1 50 1 9 7 91 2 9 9 9 3 9 3 48 2 9 7 8 1 52 4 12 3 1 1 4 3 1 5 9 6 3 4 54 3 0 9 7 1 5 4 4 15 3 14 1 3 3 1 9 8 5 6 6 0 3 2 2 0 1 5 6 9 1 7 9 1 6 5 3 4 9 1 0 1 2 8 6 7 3 3 4 9 M en 's an d bo ys 'c oa ts of im ­ pr eg na ted , co ate d, co ve re d or la m in at ed w ov en fa br ic fa lli ng wi th in he ad in g N o 59 .0 8, 59 .1 1 or 59 .1 2 H on g K on g 1 00 0 pi ec es D F I B N L U K IR L D K E E C 1 12 0 91 10 7 19 3 79 6 9 73 2 38 9 1 14 0 11 4 12 3 2 1 0 81 1 10 7 7 2 4 8 5 1 15 8 14 0 14 0 2 2 7 82 8 11 80 2 58 4 1 17 8 16 1 1 6 0 2 4 5 8 4 6 13 8 4 2 6 8 7 1 19 8 1 8 4 18 2 2 6 3 8 6 5 15 88 2 7 9 5 18 . 6 . 79 Official Journal of the European Communities No L 149/61 S ou th K or ea 1 00 0 pi ec es 14 B M en 's an d m e n ts : bo ys ' ou te r ga r ­ 61 .0 1 B V b) 1 2 3 61 .0 1- 41 ; 42 ;4 4 ;4 6 ; 47 D F I B N L U K IR L D K E E C 84 8 22 22 38 6 57 9 (') 29 1 88 6 8 5 8 31 28 38 8 5 8 7 1 31 1 9 2 4 8 6 7 4 0 36 3 9 0 5 9 5 1 34 1 96 3 8 7 5 5 0 4 5 3 9 2 6 0 3 1 3 6 2 0 0 2 8 8 4 62 52 3 9 4 6 1 1 2 38 2 0 4 3 M en 's an d bo ys 'w ov en ov er ­ co at s, ra in co at s an d ot he r co at s, cl oa ks an d ca pe s, ot he rt ha n th os e of ca te go ry 14 A ,o f w oo l, of co tto n or of m an m ad e te xt ile fi br es H on g K on g 1 00 0 pi ec es D F I B N L U K IR L D K E E C 1 14 9 43 35 30 0 72 4 2 14 9 2 40 2 1 1 6 4 61 50 15 8 7 3 9 3 15 0 2 3 2 5 1 1 7 6 87 72 17 5 75 3 4 15 1 2 4 1 8 1 19 1 1 0 9 9 0 1 9 6 77 1 6 15 2 2 5 1 5 1 2 0 6 1 3 4 1 1 0 2 1 8 7 8 7 7 15 3 2 6 1 5 (') Se eA pp en di x. Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r Ca te go ry CC T he ad in g N o N 1M E X E co de (i ?7 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 78 19 79 19 80 19 81 19 82 No L 149/62 Po la nd 1 00 0 pi ec es 14 B (c on t'd ) D F I B N L U K IR L D K E E C 15 0 10 2 12 10 7 25 1 15 41 2 15 3 10 4 15 10 8 28 1 15 4 2 4 15 6 10 6 17 10 8 32 2 1 6 4 3 7 15 9 10 8 20 10 9 36 2 16 4 5 0 R om an ia 1 00 0 pi ec es 10 8 21 4 6 6 14 18 1 3 63 0 11 3 2 3 46 8 15 22 1 3 6 4 6 11 9 25 47 0 16 26 1 4 6 6 2 D F I B N L U K IR L D K E E C 96 1 7 46 1 11 12 1 2 60 0 10 2 19 46 3 12 15 1 2 61 5 Official Journal of the European Si ng ap or e U K 1 00 0 pi ec es 10 -8 11 12 12 13 Communities 15 A S ou th K or ea 1 00 0 pi ec es 61 .0 2 B Ia ) 61 .0 2- 05 W om en 's gir ls' an d in fa nt s' ou te r ga rm en ts : B. O th er : W om en 's, gir ls' an d in fa nt s' co ats of im pr eg na te d, co at ­ ed ,c ov er ed or la m in at ed w o ­ ve n fa br ic fa lli ng wi th in he a ­ di ng N o 59 .0 8, 59 .11 or 59 .1 2 D F I B N L U K IR L D K E E C 84 1 24 1 9 12 8 35 0 (  ) 1 4 1 36 7 84 5 37 29 13 8 3 6 5 2 6 1 4 2 2 84 9 52 42 14 7 37 8 2 9 1 47 9 85 4 66 53 15 6 39 5 3 11 1 53 8 85 7 83 66 16 4 41 1 4 14 1 5 9 9 18 . 6 . 79 (!) Se c Ap pe nd ix . Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T h ir d co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 15 A H on g K on g D 10 00 pi ec es 57 3 5 7 6 58 2 5 8 8 5 9 4 (c on t'd ) F 38 48 58 6 6 75 I 62 7 0 78 88 9 9 B N L 13 0 13 4 13 7 14 2 1 4 6 U K 27 4 2 3 0 2 4 6 26 1 2 7 7 IR L 2 3 3 4 5 D K 44 4 5 4 6 4 7 48 E E C 1 12 3 1 10 6 1 15 0 1 19 6 1 2 4 4 M ac ao (') D 10 00 pi ec es (2 ) (5 ) (8 ) (1 4) (1 5) F (1 ) (2 ) (4 ) (7 ) (8 ) I (- ) O 2 9 3 0 30 3 0 B N L (1 ) (2 ) (3 ) (5 ) (6 ) U K 35 35 35 3 6 3 6 IR L (- ) (- ) (1 ) (1 ) (1 ) D K (1 ) (2 ) (2 ) (2 ) (3 ) E E C 40 72 7 5 78 81 P o la n d D 10 00 pi ec es 2 6 2 7 2 7 2 7 F  7 7 7 7 7 7 7 7 I  3 4 5 6 B N L  1 2 3 4 U K  6 7 7 8 IR L     1 D K    1 1 E E C  11 3 1 1 7 12 0 12 4 R o m an ia D 10 00 pi ec es 12 13 14 15 16 F 1 2 2 3 3 I ' 2 2 2 3 3 B N L 48 48 48 48 4 9 U K 1 1 2 2 3 IR L      D K  1 1 1 1 E E C 64 67 6 9 72 7 5 18.6.79 Official journal of the European Communities No L 149/63 (') Pl af on d- bu to ir: se eA pp en di x. () Se e A pp en di x. C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s No L 149/64 15 B 6 .0 2 S ou th K or ea B II e) 1 aa ) bb ) cc ) 2. aa ) bb ) cc ) 61 .0 2- 31 ; 32 ;3 3 ;3 5 ; 36 ;3 7 ;3 9 ; 40 W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B. O th er : W om en 's, gi rls 'a nd in fa nt s' w ov en ov er co at s, ra in co at s an d ot he r co at s, cl oa ks an d ca pe s; ja ck et s an d bl az er s, ot he rt ha n ga rm en ts of ca te ­ go ry 15 A, of wo ol ,o fc ot ­ to n or of m an -m ad e te xt ile fi br es H on g K on g Official Journal of the European M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 D F I B N L U K IR L D K E E C 10 00 pi ec es 1 34 4 67 61 46 0 1 62 9 (') 56 38 3 4 00 0 1 3 7 5 9 1 82 4 7 3 1 6 3 7 57 3 8 5 4 10 0 1 4 0 3 11 8 1 0 6 4 8 5 1 6 4 6 58 3 8 9 4 2 0 5 1 4 3 7 14 2 12 7 50 0 1 6 5 4 5 9 3 8 9 4 30 8 1 4 6 7 16 5 14 7 .5 1 2 1 6 7 3 60 39 1 4 4 1 5 D F I B N L U K IR L D K E E C 10 00 pi ec es 3 92 2 76 81 45 2 1 24 2 5 21 6 5 99 4 3 2 2 2 92 98 32 5 6 5 5 6 1 0 6 4 5 0 4 3 2 3 8 10 5 1 1 4 3 3 8 6 8 2 7  1 1 0 4 5 9 4 3 2 5 4 12 3 12 2 3 5 3 7 1 2 8 1 1 4 4 6 8 6 3 2 7 0 14 3 13 0 3 6 8 7 4 2 9 11 8 4 7 8 0 D F I B N L U K IR L D K E E C 1 00 0 pi ec es 64 68 9 50 32 7 23 0 68 6 9 10 50 35 7 2 3 9 71 7 0 11 5 0 3 9 1 7 2 4 9 7 4 71 1 2 51 4 3 1 7 2 5 9 7 7 7 2 13 51 4 7 1 8 2 6 9 D F I B N L U K IR L D K E E C 10 00 pi ec es 10 1 o 23 2 (') 50 O 11 1 12 4 2 48 n 66 8 10 1 22 8 6 6 11 2 13 3 2 53 6 9 5 11 1 2 3 0 7 2 11 3 1 4 2 -2 53 7 2 3 12 0 2 3 1 7 9 1 1 4 1 5 2 3 53 7 5 2 13 2 2 3 2 8 6 11 5 16 0 3 54 7 8 2 H un ga ry Communities In di a 18 . 6 . 79 (') Se eA pp en di x. T hi rd co u n tr ie s Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n 15 B M ac ao ( ) (c on t'd ) Ph ili pp in es (') M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m jlJ an ua ry to 31 De ce m be r 19 78 1 9 7 9 1 9 8 0 19 81 19 82 D 1 00 0 pi ec es 37 38 3 9 39 40 F (1 4) (1 5) (1 6) . (1 7) (1 9) I (3 ) (5 ) (6 ) (8 ) (9 ) B N L (1 0) (1 0) (H ) (H ) (1 2) U K 28 2 9 2 9 3 0 31 IR L (- ) (- ) (1 ) (1 ) (1 ) D K (D (i ) (1 ) (2 ) (2 ) E E C 93 9 7 10 1 i0 5 10 9 D 10 00 pi ec es Ã 7 5 17 9 18 4 18 8 19 2 F (5 ) (1 7) (3 0) (4 4) (5 9) 1 (2 0) (2 9) (4 1 ) (5 4) (5 9) B N L (1 5) (2 2) (3 1 ) (3 4) (3 7) U K 29 8 30 1 3 0 4 30 7 3 1 0 IR L (2 ) (3 ) (3 ) (4 ) (4 ) D K (1 0) (Ã ) (1 2) (1 3) (1 4) E E C 52 5 5 4 6 5 6 8 5 9 1 6 1 4 D 10 00 pi ec es 16 4 O 17 1 17 3 1 7 4 F  76 O 6 2 6 6 7 0 I  4 (2) 21 2 4 2 6 B N L  50 52 54 55 U K  91 9 6 10 1 11 1 IR L  1 2 ' 3 4 D K  5 6 5 6 57 5 7 E E C 4 4 2 . 4 6 0 47 8 4 9 7 D 1 0 00 pi ec es 34 2 34 7 35 1 3 5 7 3 6 3 F 25 31 3 9 45 5 2 I 25 0 25 1 2 5 2 2 5 3 2 5 5 B N L 24 2 8 3 2 3 6 4 2 U K 21 31 3 9 4 9 5 7 IR L 1 1 2 2 2 D K 2 3 4 6 7 E E C 66 5 6 9 2 7 1 9 7 4 8 7 7 8 18 . 6 . 79 Official Journal of the European Communities No L 149/65 P ol an d R o m an ia (') Pl af on d- bu to ir: se tA pp en di x. (J) Se eA pp en di x. No L 149/66 Official Journal of the European C at eg or y CC T he ad in g N o  N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er 19 78 19 79 1 9 8 0 19 81 19 82 15 B (c on t'd ) Y ug os la vi a D F I B N L U K IR L D K E E C 10 00 pi ec es 14 9 88 6 16 12 '2 3 29 4 15 1 90 9 18 15 23 3 0 6 15 3 91 1 1 2 0 19 1 23 3 1 8 15 5 93 1 4 2 3 2 2 1 2 3 33 1 15 8 » 95 1 6 25 26 1 23 3 4 4 16 61 .0 1 B V c) 1 2 3 61 .0 1- 51 ; 54 ;5 7 M en 's an d bo ys ' ou te r ga r ­ m e n ts : M en 's an d bo ys 'w ov en su its (in clu di ng co or di na te su its co ns ist in g of tw o or th re e pie ce s, wh ich are or de re d, pa ck ed ,c on sig ne d an d no r ­ ma lly so ld to ge th er )o fw oo l, of co tto n or of m an -m ad e tex til e- fib re s, ex cl ud in g sk i su its S ou th K or ea H on g K on g H un ga ry D F I B N L U K IR L D K E E C D F I B N L U K IR L D K E E C D F I B N L U K IR L D K E E C 10 00 pi ec es 10 00 pi ec es 10 00 pi ec es 13 3 39 9 17 7 25 9 3 4 62 4 1 38 7 13 0 39 27 0 35 0 1 23 2 20 0 22 14 11 14 9 77 1 6 28 0 1 4 0 41 1 1 17 7 2 6 0 3 4 6 3 6 1 3 8 9 1 3 6 4 5 2 7 3 3 6 3 3 24 2 23 3 2 3 15 12 1 4 9 7 8 1 6 2 8 4 14 5 4 4 13 17 8 2 6 1 3 5 6 4 9 1 39 1 1 4 2 5 2 2 7 5 3 7 7 4 2 5 2 2 6 6 2 4 16 13 14 9 7 8 1 7 2 8 8 15 1 4 7 16 17 8 2 6 2 3 5 6 6 2 1 3 9 3 15 0 5 7 2 7 8 3 9 2 4 2 6 2 3 0 0 2 6 17 14 14 9 7 9 1 7 2 9 3 15 7 49 1 7 17 8 2 6 4 4 6 6 7 5 1 3 9 6 15 7 61 28 1 40 8 4 28 2 3 3 5 27 18 15 14 9 7 9 1 8 2 9 7 Communities 18 . 6 . 79 C C T he ad in g N o N IM E X E D es cr ip tio n T hi rd co un tr ie s M em be r U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r C at eg or y co de (1 97 9) S ta te s 19 78 19 79 19 80 19 81 19 82 16 (c on t'd ) M ac ao D F I B N L U K IR L D K E E C 10 00 pi ec es 49 16 4 3 27 4 24 7 51 16 4 3 28 5 1 2 5 2 5 4 16 5 4 28 5 1 2 5 7 57 16 5 5 28 6 1 1 26 3 59 16 5 6 29 7 1 1 26 8 P ol an d D F I B N L U K IR L D K 10 00 pi ec es  7 6 52 7 5 10 3 12 77 53 8 6 10 3 1 12 78 54 9 7 10 4 1 12 79 55 . 10 8 10 5 1 13 E E C  2 5 5 2 6 0 26 5 2 7 1 R om an ia D F I B N L U K IR L D K 10 00 pi ec es 17 2 22 5 70 5 27 28 1 1 9 18 1 23 1 7 0 6 2 9 2 9 0 1 10 19 1 23 8 7 0 6 32 29 8 1 11 20 1 24 5 7 0 7 34 30 7 2 11 2 1 1 2 5 2 7 0 8 37 3 1 5 2 12 E E C 1 42 0 1 4 4 8 1 4 7 7 1 50 7 1 5 3 7 Y ug os la vi a D F I B N L U K IR L D K 10 00 pi ec es 92 3 4 7 20 15 9 1 37 9 5 3 6 8 21 15 9 1 37 9 7 38 9 2 2 16 0 1 37 10 0 4 0 10 23 16 0 1 37 10 3 4 2 11 2 4 16 1 1 3 7 E E C 35 0 3 5 7 3 6 4 37 1 3 7 9 18 . 6 . 79 Official Journal of the European Communities No L 149/67 C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s No L 149/68 17 S ou th K or ea 61 .0 1 B V a) 1 2 3 61 .0 1- 34 ; 36 ;3 7 M en 's an d bo ys ' ou te r ga r ­ m e n ts : M en 's an d bo ys 'w ov en ja ck ­ ets (e xc lu di ng ,w ai ste r ja ck ­ ets )a nd bl az er s of wo ol ,o f co tto n or of m an -m ad e te x ­ til e fi br es H on g K on g Official Journal of the European M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er 19 78 1 9 7 9 19 80 19 81 19 82 D F I B N L U K IR L D K E E C 10 00 pi ec es 45 6 70 50 17 5 1 14 1 72 15 9 2 12 3 4 7 5 7 8 5 6 18 2 1 14 3 7 2 15 9 2 16 5 4 9 5 86 62 18 9 1 1 4 6 7 2 1 5 9 2 2 0 9 5 1 4 95 68 19 6 1 14 8 7 2 16 0 2 2 5 3 5 3 4 10 4 7 5 2 0 2 1 15 0 73 16 0 2 2 9 8 D F I B N L U K IR L D K E E C 1 00 0 pi ec es 4 00 0 25 15 4 21 8 1 79 0 13 17 1 6 37 1 2 9 3 2 60 17 6 2 3 7 7 4 7 15 10 8 4 2 7 5 2 9 4 7 70 18 5 2 4 8 7 8 2 16 11 2 4 3 6 0 2 9 6 2 84 19 6 2 6 0 81 3 17 11 6 4 4 4 8 2 9 7 6 10 0 2 0 7 2 7 2 8 4 4 18 12 0 4 5 3 7 D F I B N L U K IR L D K E E C 10 00 pi ec es 47 1 6 13 58 77 1 8 22 0 51 1 8 15 58 78 1 8 2 2 9 5 4 2 0 17 58 7 9 2 8 2 3 8 58 2 2 19 58 8 0 2 8 2 4 7 6 2 2 5 21 58 81 2 8 2 5 7 B N L D F I B N L U K IR L D K E E C 10 00 pi ec es 10 00 pi ec es 88 11 2 8 19 40 0 3 63 0 17 5 9 3 11 5 10 2 0 4 0 1 1 3 6 4 3 1 8 6 9 8 11 8 12 21 4 0 2 1 4 6 5 6 19 7 10 4 12 0 15 23 4 0 2 1 4 66 9 2 0 9 10 9 12 2 17 25 4 0 3 1 5 6 8 2 H un ga ry Communities In di a M ac ao 18 . 6 . 79 Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 1 9 7 9 1 9 8 0 19 81 19 82 17 (c on t'd ) R om an ia D F I B N L U K IR L D K E E C 10 00 pi ec es 16 2 13 1 11 7 23 17 1 1 60 5 1 7 0 1 3 4 1 1 9 2 5 1 7 4 1 6 2 3 1 7 6 13 7 12 1 28 17 8 2 6 4 2 18 2 14 0 12 3 31 18 2 1 2 66 1 18 8 14 3 12 5 3 4 18 6 2 3 68 1 18 61 .0 3 B M en 's an d bo ys ' un de r ga r ­ S ou th K or ea D T o n n es 24 7 2 5 1 2 5 4 25 8 26 1 m en ts, in clu di ng co lla rs , sh irt F ' 27 3 2 3 6 41 4 7 C fr on ts an d cu ff s : I 5 8 12 15 18 B N L 16 6 16 7 1 6 8 16 9 16 9 61 .0 3- 51 ; M en 's an d bo ys 'w ov en un ­ U K 39 4 5 5 2 59 6 7 55 ;5 9 ;8 1 ; de r ga rm en ts ot he r th an IR L 3 .3 4 4 5 85 ;8 9 sh irt s, of w oo l, of co tto n or D K 4 5 5 6 7 of m an -m ad e te xt ile fib re s E E C 49 1 5 1 1 5 3 1 55 2 5 7 4 H on g K on g D T on ne s 1 45 7 1 4 7 0 1 4 8 2 1 49 7 1 51 2 F 10 9 1 2 6 1 4 5 16 1 17 8 I 42 5 6 ¢ 7 2 85 9 9 B N L 29 6 3 0 6 3 1 5 32 6 3 3 6 U K 95 7 9 7 1 9 8 5 1 00 1 1 0 1 7 IR L 8 9 10 11 12 D K 57 61 6 5 70 7 6 E E C 2 92 6 2 9 9 9 3 0 7 4 3 15 1 3 2 3 0 M ac ao D T on ne s 62 7 6 4 2 6 5 9 67 4 69 0 F 43 4 C) 6 3 7 6 4 0 64 4 6 4 7 I 54 68 7 9 91 10 4 . B N L 14 7 15 8 1 6 9 18 1 19 0 U K 11 5 13 3 1 5 4 17 6 20 2 IR L 1 2 2 3 4 D K 16 18 21 24 28 E E C 1 39 4 1 6 5 8 1 7 2 4 1 79 3 1 8 6 5 18 . 6 . 79 Official Journal of the European Communities No L 149/69 (') Se eA pp en di x. Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) 19 78 1 9 7 9 1 9 8 0 19 81 1 9 8 2 No L 149 /70 T on ne s 18 (c on t'd ) P ol an d D F I B N L U K IR L D K E E C 1 8 4 30 7 5 3 4 1 2 2 6 3 18 5 34 9 7 38 1 2 2 7 6 1 8 6 37 11 9 4 2 1 3 2 8 9 1 8 7 4 2 13 10 4 7 2 3 3 0 4 Si ng ap or e 1 00 0 pi ec es D F I B N L U K IR L D K E E C 49 7 13 7 14 31 8 22 0 1 13 1 20 0 50 8 1 5 9 21 3 2 0 2 4 8 1 15 1 2 7 2 5 1 7 18 3 32 32 1 2 7 5 2 18 1 34 8 5 2 9 2 1 0 41 3 2 3 30 1 3 22 1 4 2 9 5 4 3 2 3 6 5 3 3 2 4 3 3 0 4 2 5 1 5 1 5 Official Journal of the European Y ug os la vi a T on ne s 9 8 7 11 0 7 3 4 4 10 8 2 4 5 5 10 9 3 6 6 5 10 9 4 7 7 6 10 9 6 D F I B N L U K IR L D K E E C Communities 1 13 1 1 13 6 1 14 2 12 1 1 2 6 19 So ut h K or ea (') 1 00 0 pi ec es 61 .0 5 B I II I H an dk er ch ie fs : B. O th er : H an dk er ch ie fs of w ov en fa ­ br ic ,o fa va lu e of no tm or e th an 15 EU A/ kg ne tw eig ht 61 .0 5- 30 ; 99 D F I B N L U K IR L D K E E C 11 99 9 1 43 0 79 6 2 60 2 95 4 90 12 9 18 00 0 12 0 5 7 1 6 3 4 9 1 8 2 6 6 2 1 18 6 10 3 16 0 18 7 2 0 12 11 9 1 8 7 4 1 06 3 2 7 2 9 1 3 8 3 11 5 18 6 19 4 6 9 12 18 0 2 10 2 1 2 2 4 2 7 9 6 1 60 2 12 9 2 1 5 20 2 4 8 12 24 1 2 3 4 2 1 3 9 5 2 8 5 8 1 83 2 14 3 2 4 6 21 0 5 7 18.6 . 79 (') Se eA pp en di x. Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er 19 78 19 79 19 80 19 81 19 82 19 H on g K on g ( ») D 10 00 pi ec es 18 55 0 19 0 7 0 19 50 4 19 98 3 20 46 1 f/ *Ã  M Ã ' // I F 2 80 0 3 08 1 3 4 2 2 3 68 6 3 95 8 (C O Tl lU ) I 22 58 0 22 6 9 3 22 80 6 22 9 2 0 23 03 5 B N L 19 15 0 19 2 4 6 19 34 2 19 43 9 19 5 3 6 U K 5 05 0 5 3 5 4 5 7 1 8 6 13 4 6 5 6 7 IR L 23 7 2 5 0 . 2 6 8 28 7 30 7 - D K 50 0 5 5 0 58 9 63 3 6 8 0 E E C 68 86 7 70 2 4 4 71 6 4 9 73 08 2 74 54 4 H un ga ry ( ») D T on ne s 12 1 12 1 12 1 12 2 12 2 F 12 13 14 15 16 I 18 19 2 0 20 21 B N L 12 13 14 15 16 U K 40 4 2 4 4 45 4 7 IR L    1 1 D K 36 36 36 36 3 6 E E C 23 9 2 4 4 2 4 9 25 4 2 5 9 1 In di a (') D 1 00 0 pi ec es 15 12 2 15 8 9 0 16 6 8 6 17 46 1 18 23 8 F 12 02 3 12 3 5 3 12 6 8 3 13 04 6 13 39 8 I 4 49 2 4 87 1 5 2 7 7 5 65 8 6 05 0 B N L 3 66 7 3 9 2 4 4 19 5 4 50 1 4 8 1 6 U K 26 18 6 26 3 0 3 2 6 4 1 0 26 54 6 26 73 5 IR L 63 5 6 5 3 6 7 0 68 9 7 0 7 D K 1 91 0 1 9 6 2 2 0 1 4 2 07 2 2 12 8 E E C 64 03 5 65 9 5 6 67 9 3 5 69 97 3 72 0 7 2 M ac ao D T on ne s 10 5 1 0 6 10 8 10 9 11 1 F 92 9 3 93 94 95 I 59 60 60 61 62 B N L 39 4 0 4 0 41 41 U K 5 6 8 10 13 IR L   1 1 1 ¢ D K  1 2 2 2 E E C 30 0 3 0 6 3 1 2 31 8 32 5 18 . 6 . 79 Official Journal of the European Communities ' No L 149/71 (') Se eA pp en di x. No L 149/72 Official Journal of the European C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 19 (c on t'd ) M al ay sia D F I B N L U K IR L D K E E C 10 00 pi ec es 19 32 0 1 00 0 55 55 O 65 5 50 0 21 00 0 20 09 3 1 04 0 57 5 7 68 5 52 0 21 84 0 20 89 7 1 0 8 3 59 59 ' 70 5 54 1 2 2 7 1 4 21 73 2 1 12 5 62 62 73 6 56 2 2 3 62 2 2 2 6 0 2 1 17 0 6 4 64 7 6 6 5 8 5 2 4 5 6 7 20 62 .0 2 B Ia ) c) 62 .0 2- 11 ; 19 Be d lin en ,t ab le lin en ,t oi le tl in ­ en an d ki tc he n lin en ; cu rta in s an d ot he rf ur ni sh in g ar tic les : B. O th er : Be d lin en ,w ov en B ra zi l D F I B N L U K IR L D K E E C T on ne s 1 93 5 30 24 66 38 2 5 2 10 0 1 94 5 45 36 11 2 57 3 7 2 20 5 1 9 5 4 68 55 13 8 85 4 11 2 31 5 1 96 4 94 74 16 0 11 8 6 15 2 43 1 1 9 7 5 12 0 9 6 18 3 15 2 7 2 0 2 5 5 3 H on g K on g D F I B N L U K IR L D K E E C T on ne s 38 1 15 16 96 31 9 1 26 85 4 38 4 19 20 98 32 2 1 27 87 1 38 8 24 23 10 0 32 5 2 . 2 7 88 9 39 2 29 25 10 2 32 8 2 28 9 0 6 3 9 6 33 29 10 4 33 1 2 2 9 9 2 4 H un ga ry D F I B N L U K IR L D K E E C T on ne s 53 6 12 53 7 11 0 1 82 80 1 53 9 18 59 10 12 2 2 83 83 3 54 2 25 6 6 14 13 4 2 83 8 6 6 54 5 32 73 18 14 6 3 84 90 1 5 4 7 38 82 20 16 2 3 84 9 3 6 Communities 18 . 6 . 79 (') Se eA pp en di x. Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T h ir d co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 20 In di a D T on ne s 2 6 77 2 7 0 4 2 73 3 2 76 5 2 7 9 7 (c on t'd ) F 56 6 6 2 0 67 9 7 4 7 8 2 0 I 10 2 14 0 16 7 2 0 0 2 3 9 B N L 69 5 7 1 0 72 8 7 4 8 7 6 9 U K 93 9 1 02 9 1 12 9 1 21 8 1 3 0 5 IR L 4 5 7 10 12 D K 75 3 7 5 7 76 1 7 6 4 7 6 8 E E C 5 73 6 5 9 6 5 6 20 4 6 4 5 2 6 7 1 0 M ac ao (') D T on ne s (1 ) (3 ) (5 ) (7 ) (8 ) F (1 ) (2 ) (3 ) (4 ) (5 ) I 39 3 9 40 4 0 41 B N L (1 ) (2 ) (3 ) (3 ) (3 ) U K (1 ) (3 ) (4 ) (6 ) (7 ) IR L (- ) (- ) (- ) (- ) (1 ) D K (- ) (1 ) (2 ) (2 ) (2 ) E E C 43 4 5 46 48 4 9 P ol an d D T on ne s 2 5 7 25 9 26 1 2 6 2 F 8 6 89 92 9 5 I 8 10 12 14 B N L 6 7 9 U U K  4 9 52 55 58 IR L  1 1 1 1 D K  2 0 5 20 6 2 0 7 20 8 E E C  61 2 62 4 6 3 7 6 4 9 R o m an ia D T on ne s 22 6 2 2 9 23 2 2 3 5 2 3 8 F 45 5 0 55 61 67 - I 26 30 33 37 4 2 B N L 14 16 18 2 0 2 3 U K 10 6 11 1 11 6 12 1 12 5 . IR L    1 1 D K 53 53 54 54 5 4 E E C 47 0 4 8 9 50 8 5 2 9 5 5 0 18 . 6 . 79 Official Journal of the European Communities No L 149/73 (') Pl af on d- bu to ir: se eA pp en di x. CC T he ad in g N o N IM E X E co de (1 97 9) . D es cr ip tio n T hi rd co un tr ie s Ca te go ry No L 149/74 So ut h K or ea (') 21 61 .0 1 B IV 61 .0 2 B II d) M en 's an d bo ys ' ou te r ga r ­ m e n ts : W om en 's, gir ls' an d in fa nt s' ou te r ga rm en ts : B. O th er : Pa rk as ;a no ra ks ,w in dc he at ­ ers ,w ais ter jac ke ts an d the lik e, wo ve n, of w oo l, of co t ­ to n or of m an -m ad e te xt ile .fi br es 61 .0 1- 29 ; 31 ;3 2 61 .0 2- 25 ; 26 ;" 28 H on g K on g Official Journal of the European M em be r St at es U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 D F I B N L U K IR L D K E E C 10 00 pi ec es 3 44 2 65 5 59 1 61 7 2 46 7 6 55 4 8 80 0 3 54 8 70 3 76 1 62 5 2 48 8 8 55 7 9 00 4 3 64 3 75 7 99 1 63 3 2 51 2 10 56 0 9 21 4 3 74 0 81 3 12 8 1 64 1 2 53 3 13 56 2 9 43 1 3 8 3 2 8 7 2 16 6 1 6 5 0 2 5 5 4 15 56 5 9 6 5 3 D F I B N L U K IR L D K E E C 10 00 pi ec es 4 91 0 10 6 6 49 1 2 89 8 1 62 1 9 03 3 6 73 1 19 2 78 97 7 4 64 9 3 « 80 6 13 43 6 6 76 6 25 3 12 2 1 03 9 4 70 7 8 81 0 13 70 5 6 80 0 32 5 16 3 1 10 3 4 76 2 12 81 4 13 97 9 6 83 4 4 0 8 2 1 1 1 15 7 4 8 1 4 16 8 1 8 14 2 5 8 B N L 10 00 pi ec es  56 0 59 4 63 0 6 6 7 D F I B N L U K IR L D K E E C 10 00 pi ec es (5 ) 21 0 (* ) (2 0) (') (2 2) O (2 3) (- ) (1 9) (') 29 9 (') (1 3) 18 2 (5 ) (1 5) (3 1) (- ) (5 ) 23 3 (2 1) 18 4 (1 0) (1 7) (3 4) (1 ) (6 ) 24 2 (3 0) 18 5 (1 4) (1 9) (3 6) (1 ) ( 6 ) 25 2 (4 0) 18 7 (1 6) (2 0) (3 9) (1 ) ( 6 ) 26 2 F 10 00 pi ec es  21 5 22 8 24 2 2 5 6 In di a Communities M ac ao () Ph ili pp in es 18 . 6 . 79 (l) Se eA pp en di x. (2) Pl af on d- bu to ir: se eA pp en di x. C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 1 9 7 9 19 80 19 81 19 82 21 (c on t'd ) Si ng ap or e (') D F I B N L U K IR L D K E E C 10 00 pi ec es 11 0 22 2 (1 5) (3 0) 11 7 (1 ) (5 ) 50 0 11 9 2 2 4 (2 5) (3 3) 12 2 (2 ) (7 ) 5 2 0 12 8 2 2 6 (3 6) (3 6) 12 7 (3 ) (9 ) 54 1 13 7 2 2 8 (4 8) (4 0) 13 2 (3 ) (1 0) 56 2 14 6 2 3 0 (5 2) (4 3) 13 6 (3 ) (1 0) 5 8 5 22 56 .0 5 Y ar n of m an -m ad e fib re s (d is ­ S ou th K or ea D T on ne s 3 66 1 3 67 8 3 7 0 2 3 7 2 9 3 7 5 7 A co nt in uo us or w as te ), no t pu t F 1 00 0 1 0 9 2 1 18 8 1 2 7 2 1 3 6 3 up fo rr eta il sa le : I 1 00 0 1 0 5 7 1 11 5 1 17 7 1 2 3 4 B N L 65 0 6 9 2 7 3 5 78 1 8 2 5 A. O fs yn th eti ct ex til ef ib re s: U K 1 00 0 1 0 9 0 1 18 2 1 2 8 6 1 40 1 5 6 0 5 -0 3  Y ar n of di sc on ti nu ou s or IR L 50 5 5 59 65 71 t\ J tj V · » ) 05 : 07 : 09 : wa ste sy nt he tic fib re s, no t D K 31 8 3 2 2 3 2 5 32 8 3 3 2 11 ;1 3 ; 15 ; pu tu p fo rr et ai ls ale E E C 7 67 9 7 9 8 6 8 3 0 6 8 63 8 8 9 8 3 .1 9; 21 ;2 3 ; 25 ;2 8 ;3 2 ; 34 ;3 6 ;3 8 ; 39 ;4 2 ;4 4 ; H on g K on g D T on ne s 43 5 0 5 7 65 7 4 45 ;4 6 ;4 7 F 39 4 5 51 58 64 I 8 12 17 21 2 6 B N L 57 6 0 63 6 6 69 U K 37 1 3 7 3 3 7 4 3 7 6 3 7 7 IR L 1 1 2 2 2 D K 35 35 35 35 3 6 E E C 55 4 5 7 6 5 9 9 62 3 64 8 M ac ao (') D T on ne s (3 ) (1 0) (2 0) (2 8) (3 7) F (3 2) (3 4) (3 6) (3 8) (4 0) I (2 ) (6 ) (H ) (1 5) (2 0) B N L (2 5) (2 6) (2 7) (2 8) (2 9) U K 14 3 1 4 4 14 5 14 6 14 7' IR L (- ) (- ) (1 ) (1 ) (1 ) D K (- ) (1 ) (2 ) (3 ) (4 ) E E C 20 5 2 1 3 2 2 2 23 1 2 4 0 18 . 6 . 79 Official Journal of the European Communities No L 149/75 (') Pl af on d- bu to ir :s ee A pp en di x. C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s C at eg or y No L 149/76 22 M al ay sia (c on t'd ) R om an ia (') Official Journal of the European M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 D F I B N L U K IR L D K E E C T on ne s 1 37 0 76 1 38 44 0 84 9 4 38 3 50 0 1 39 4 7 7 9 53 45 1 88 0 6 42 3 60 5 1 4 1 7 7 9 8 7 2 4 6 1 9 1 2 6 47 3 7 1 3 1 4 3 9 8 1 5 9 7 4 7 1 9 4 4 8 51 3 82 5 1 4 6 3 8 3 5 11 5 4 8 2 9 7 8 9 57 3 9 3 9 D F I B N L U K IR L D K E E C T on ne s 66 5 75 4 (4 4) (2 4) (5 4) ( 3 ) ( 7 ) 1 51 1 67 3 76 2 (7 5) (4 4) (1 00 ) (5 ) (1 3) 1 57 1 68 1 7 7 0 (1 07 ) (6 5) (1 49 ) (7 ) (1 8) 1 6 3 4 6 8 9 7 7 8 (1 40 ) (9 0) (2 05 ) (1 0) (2 6) 1 7 0 0 6 9 6 7 8 5 (1 53 ) (9 8 ) (2 24 ) (1 1) (2 8 ) 1 7 6 8 D F I B N L U K IR L D K E E C T on ne s 1 09 6 24 0 88 11 4 34 5 2 5 1 89 0 1 10 1 2 6 0 96 12 3 36 8 3 7 1 95 8 1 1 0 6 2 8 2 10 5 13 3 39 1 3 8 2 0 2 8 1 11 2 3 0 4 11 4 14 4 4 1 3 4 11 2 10 2 1 1 1 7 3 2 4 12 5 15 5 4 3 8 5 13 2 1 7 7 D F I B N L U K IR L D K E E C T on ne s 26 5 29 44 1 59 10 3 1 2 90 0 28 0 37 44 3 68 12 1 2 3 9 5 4 2 9 6 4 8 4 4 5 7 8 13 8 2 4 1 01 1 3 1 3 5 6 4 4 6 89 15 9 3 6 1 0 7 2 3 3 1 6 5 4 4 8 9 9 1 8 2 3 8 1 1 3 6 Si ng ap or e Communities T ha il an d 18 . 6 . 79 (') Pl af on d- bu to ir :s et A pp en di x. Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n 22 a) O fw hi ch ac ry lic fc on t'd ) 56 .0 5- 21 ; 23 ;2 5 ;2 8 ; 32 ;3 4 ;3 6 23 56 .0 5 B Y ar n of m an -m ad e fib re s (d is ­ co nt in uo us or w as te ), no t pu t up fo rr eta il sa le : B. O f re ge ne ra ted tex til e fi ­ br es : « Y ar n of di sc on tin uo us or wa ste re ge ne ra ted fib res , no tp ut up fo rr eta il sa le 56 .0 5- 51 ; 55 ;6 1 ;6 5 71 ;7 5 ;8 1 85 ;9 1 ;9 5 99 T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 H on g K on g ,U K T on ne s 22 3 2 3 2 24 1 25 1 26 1 Si ng ap or e U K T on ne s 29 1 30 3 31 5 3 2 7 34 0 P ol an d D T on ne s 30 4 0 51 61 F  1 3 6 14 9 16 1 17 3 I 15 2 0 25 34 B N L  8 2 9 83 3 8 3 7 84 1 U K  25 33 42 4 9 IR L  2 3 4 5 D K  3 4 5 7 E E C  1 0 4 0 1 08 2 1 12 5 1 17 0 R om an ia (') D T on ne s (1 25 ) (1 82 ) (2 48 ) (2 72 ) (2 99 ) F (4 2) (7 8) (1 16 ) (1 60 ) (1 76 ) I (3 3) (6 2) (9 6) (1 32 ) (1 45 ) B N L 1 32 9 1 3 4 2 1 35 5 1 36 8 1 3 8 2 U K (5 3) (9 4) (1 42 ) (1 87 ) (2 49 ) IR L (2 ) (4 ) (6 ) (9 ) (1 0) D K (1 7) (2 3) (2 5) (2 8) (3 0) E E C 1 50 0 1 5 6 0 1 62 2 1 6 8 7 1 7 5 5 B ra zi l D 10 00 pi ec es 15 6 15 7 15 7 15 8 15 8 F 4 6 8 10 12 I 3 4 6 7 9 B N L 16 18 19 21 2 3 U K 45 48 51 54 58 IR L    1 1 D K 1 1 2 2 2 E E C 22 5 2 3 4 24 3 2 5 3 2 6 3 18 . 6 . 79 Official Journal of the European Communities No L 149/77 24 60 .0 4 B IV b) 1b b) d) 1b b) U nd er ga rm en ts ,k ni tte d or cr o ­ ch et ed , no t el as tic or ru bb er ­ liz ed : M en 's 'an d bo ys ' py jam as , kn itt ed or cr oc he te d, of co t ­ to n or of sy nt he tic tex til e fi ­ br es 60 .0 4- 47 ; 73 (') Pl af on d- bu to ir: se tA pp en di x. T hi rd co un tr ie s C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n No L 149/78 24 (c on t'd ) S ou th K or ea H on g K on g () Official Journal of the European M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 D F I B N L U K IR L D K E E C 1 00 0 pi ec es 11 5 80 0 10 25 40 5 5 1 00 0 13 0 8 0 4 15 30 4 9 6 6 1 0 4 0 14 6 80 8 21 34 60 6 7 1 0 8 2 16 2 8 1 1 28 3 8 7 0 7 9 1 12 5 18 0 81 5 35 43 7 9 8 10 1 17 0 D F I B N L U K IR L D K E E C 10 00 pi ec es 1 20 5 34 5 10 6 2 06 3 1 54 4 6 32 9 5 59 8 1 2 7 4 3 7 5 13 6 2 07 3 1 5 6 9 8 33 1 5 7 6 6 1 35 1 40 8 15 7 2 0 8 3 1 5 9 8 10 3 3 2 5 9 3 9 1 4 2 9 4 4 3 17 8 2 09 4 1 62 8 11 3 3 4 6 11 7 1 50 3 4 8 0 2 0 4 2 10 5 1 66 0 13 3 3 6 6 30 1 D F I B N L U K IR L D K E E C 10 00 pi ec es 59 9 88 28 30 43 2 1 0 80 0 6 0 2 9 7 34 34 52 2 11 8 3 2 6 0 5 10 8 39 39 59 3 12 8 6 5 60 8 11 7 4 2 43 64 3 13 8 9 0 61 1 13 2 4 9 4 9 7 6 4 15 9 3 6 D F I B N L U K IR L D K E E C 1 00 0 pi ec es 86 O 11 9 0 (2 4) (') (8 )( ') (1 7) (- ) (1 ) 25 5 (') 62 9 5 (9 ) (6 ) (2 3) (  ) (2 ) 1 8 7 63 9 6 (1 3) (9 ) (2 5 ) (1 ) (3 ) 19 5 65 9 7 (1 7) (1 2) (2 8) (1 ) (3 ) 2 0 2 67 98 (1 9) (1 3) (3 1) (1 ) (4 ) 21 1 H un ga ry Communities M ac ao () 18 . 6 . 79 (') Se e Ap pe nd ix . C) Pl af on d- bu to ir :s et Ap pe nd ix . Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 24 P ak is ta n D 1 0 00 pi ec es 43 4 6 48 51 53 (c on t'd ) F I 74 4 7 4 6 75 7 7 5 9 7 6 10 B N L 3 4 5 6 8 U K 8 10 12 15 18 IR L     1 D K 1 1 2 2 2 E E C 13 3 14 1 14 9 15 8 16 8 Po la nd (') D 10 00 pi ec es _ 95 9 9 10 3 10 7 F  20 8 2 0 9 2 1 0 2 1 1 I  (H ) (1 8) (2 5) (3 3) B N L  (7 ) (1 2) (1 7) (2 3) U K  (1 7) (2 8) (3 9) (5 0) IR L  (1 ) (2 ) (3 ) (4 ) D K  (3 ) (4 ) (6 ) (8 ) E E C  31 8 33 1 3 4 2 3 5 8 R om an ia F 10 00 pi ec es 11 0 1 1 5 -5 12 1 -3 1 2 7 -3 1 3 3 -7 Si ng ap or e (') D 10 00 pi ec es 84 85 86 8 7 8 7 F (1 0) (1 5) (1 7) (2 0) (2 3) I (3 ) (8 ) (1 2) (1 4) (1 6) ! I B N L (3 7) 37 38 38 39  U K (1 0) (1 5) (2 1) (2 4 ) (2 8) IR L (1 ) (1 ) (D (1 ) (2 ) D K (2 ) (3 ) (3 ) (4 ) (5 ) E E C 14 7 15 6 16 5 17 5 18 6 Y ug os la vi a (*) D 10 00 pi ec es (1 5) (3 3) (5 0) (6 9) (7 6) F (3 0) (4 2) (4 6) (5 1 ) (5 6) I (9 ) (1 9) (2 9) (3 9) (4 3) I B N L 36 3 36 7 37 1 3 7 5 3 7 9 ! U K (1 2) (2 7) (4 2) (5 8) (6 4) IR L (1 ) (2 ) (3 ) (3 ) (4 ) 1 D K (3 ) (5 ) (7 ) (8 ) (9 ) E E C 43 3 4 5 0 46 8 4 8 7 5 0 7 18.6.79 Official Journal of the European Communities No L 149 /79 (l) Pl af on d- bu to ir :s ee A pp en di x. Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s No L 149/ 80 25 60 .0 4 B ra zi l B IV b) 2 aa ) bb ) d) 2 aa ) bb ) U nd er ga rm en ts ,k ni tte d or cr o ­ ch et ed , no t el as tic or ru bb er ­ iz ed : W om en 's, gir ls' an d in fa nt s' (o th er th an ba bi es ') kn itt ed or cr oc he te d py jam as an d ni gh t dr es se s, of co tto n or sy nt he tic fib re s 60 .0 4- 51 ; 53 ;8 1 ;8 3 S ou th K or ea Official Journal of the European M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 1 9 7 9 19 80 19 81 19 82 D F I B N L U K IR L D K E E C 10 00 pi ec es 61 8 21 69 26 1 45 1 3 1 01 8 6 2 2 32 8 4 2 6 2 64 1 4 1 0 6 9 6 2 4 45 9 9 2 6 4 81 2 7 1 12 2 62 7 61 11 5 2 6 5 98 3 9 1 17 8 63 1 74 13 3 2 6 6 11 8 4 11 1 2 3 7 D F I B N L U K IR L D K E E C 10 00 pi ec es 30 0 30 0 12 2 27 0 16 0 10 38 1 20 0 3 2 5 3 0 5 13 9 27 1 18 1 11 3 9 1 2 7 2 3 5 2 3 0 9 15 7 2 7 3 2 0 4 12 41 1 3 4 8 3 7 8 3 1 6 1 7 4 2 7 4 2 3 2 13 43 1 4 2 9 4 0 4 3 2 4 19 0 2 7 5 26 2 14 45 1 51 5 D F I B N L U K IR L D K E E C 10 00 pi ec es ¢ O D F I B N L U K IR L D K E E C 1 00 0 pi ec es 90 39 71 8 18 1 23 25 0 9 2 4 3 71 9 21 1 2 3 2 6 0 9 4 4 6 7 2 10 2 4 1 23 2 7 0 9 6 4 9 73 1 2 27 1 23 28 1 98 5 2 74 1 3 30 2 23 2 9 2 H on g K on g Communities H un ga ry 18 . 6 . 79 (') Se eA pp en di x. Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M ac ao () 25 (c on t'd ) M al ay si a M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 D 1 00 0 pi ec es 18 4 (2) 16 1 1 6 2 1 6 4 16 5 F 10 7 O 83 8 4 8 6 87 I (- ) O (1 0) (1 9) (2 6) (2 9) B N L (2 9) C) (2 1) (2 4) (2 7) (3 0) U K (2 0) (3 0) (4 2) (4 7) (5 3) IR L (D (2 ) (2 ) (3 ) (3 ) D K (4 ) (5 ) (6 ) (7 ) (8 ) E E C 34 5 O 30 3 3 1 9 3 3 5 35 1 D 1 00 0 pi ec es 60 65 6 9 7 4 79 F 63 64 6 6 6 7 68 I 18 20 2 2 2 5 2 7 B N L 84 84 85 85 86 U K 24 2 7 3 0 3 3 36 IR L 5 5 5 5 5 D K 26 2 6 2 6 2 6 27 E E C 28 0 29 1 - 3 0 3 3 1 5 32 8 D 10 00 pi ec es 24 8 2 5 0 2 5 3 2 5 6 2 5 8 F (5 ) (1 3) (2 7) (3 9) (4 5) I (1 2) (2 3) (3 3) (3 8) (4 4) B N L 67 68 68 6 9 70 U K (1 0) (2 3) (3 6) (5 1) (5 9) IR L 4 4 4 5 5 D K 4 6 7 7 8 E E C 35 0 37 1 39 3 4 1 7 4 4 2 D 10 00 pi ec es 15 6 16 3 17 1 17 9 F  11 9 12 3 1 2 6 13 0 I 9 13 18 22 B N L : 7 10 12 15 U K  20 8 . 2 1 2 2 1 6 2 2 0 IR L  1 2 3 4 D K ·  72 72 7 3 73 E E C  57 2 59 5 61 $ 6 4 3 18 . 6 . 79 Official Journal of the European Communities No L 149/81 Ph ili pp in es (') P ol an d C) Pl afo nd -b uto ir: see Ap pe nd ix . () Se eA pp en di x. CC T he ad in g N o N IM E X E D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r C at eg or y co de (1 97 9) 19 78 1 9 7 9 1 9 8 0 19 81 19 82 25 R om an ia (') D 1 00 0 pi ec es (1 6) (3 4) (5 0) (6 8) (7 6) (c on t 'd ) F 22 5 2 2 7 2 3 0 2 3 2 23 4 I (8 ) (1 8) (2 7) (3 7) (4 2) B N L 11 6 11 7 11 8 12 0 12 1 U K (2 0) (3 9) (5 4) (6 1) (6 9) IR L (D (2 ) (2 ) (3 ) (3 ) D K - (2 ) (3 ) (4 ) (5 ) (7 ) E E C 37 9 3 9 8 4 1 8 4 3 9 46 1 , Si ng ap or e O D 10 00 pi ec es 76 7 7 7 8 7 8 79 F 53 5 4 5 4 55 55 I (4 ) (7 ) (H ) (1 6) (1 8) B N L (1 9) (2 0) (2 1 ) (2 3) (2 4) U K (6 ) (1 2) (1 8) (2 5) (2 9) IR L (1 ) (D (1 ) (1 ) (2 ) D K (2 ) (3 ) (4 ) (5 ) (6 ) E E C 16 1 17 1 18 1 19 2 20 3 Y ug os la vi a (') D 10 00 pi ec es (9 1) (1 02 ) (1 15 ) (1 30 ) (1 46 ) F (7 2) (8 1 ) (9 1 ) (1 03 ) (1 15 ) I (1 0) (2 2) (3 3) (4 6) (5 2) B N L 30 8 31 1 3 1 4 3 1 7 32 0 I U K (1 2) (3 0) (5 0) (7 0) (7 9) IR L (2 ) (3 ) (3 ) (3 ) (4 ) D K (3 ) (5 ) (7 ) (1 0) (H ) E E C 49 8 52 3 5 4 9 5 7 6 60 5 26 60 .0 5 O ut er ga rm en ts an d ot he ra rti c ­ H on g K on g D 10 00 pi ec es 3 74 .1 3 7 8 4 3 83 8 3 8 9 5 3 95 0 A II b) 4 cc )1 1 les , kn itt ed or cr oc he te d, no t F 18 2 2 5 0 30 0 3 6 0 4 2 7 22 el as tic or ru bb er iz ed : I 12 0 16 7 2 2 7 2 7 3 32 4 33 B N L 1 00 3 1 0 2 5 1 04 8 1 0 7 6 1 10 2 44 A. O ut er ga rm en ts an d clo th ­ U K 2 72 0 2 76 1 2 80 2 2 8 4 6 2 88 8 in g ac ce ss or ies : IR L 8 11 15 18 22 D K E E C 11 8 7 89 2 13 1 14 3 1 5 6 17 0 II .O th er 8 12 9 8 37 3 8 6 2 4 8 88 3 No L 149 / 82 . Official Journal of the European Communities 18.6.79 (') Pl af on d- bu to ir :s ee Ap pe nd ix . Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s 26 61 .0 2 an d in fa nt s' In di s (c on t'd ) W om en 's, gi rls ' ou te r ga rm en ts : B. O th er : B II e) 4 bb ) cc ) dd ) . ee ) 60 .0 5- 41 ; 42 ;4 3 ;4 4 61 .0 2- 48 ; 52 ;5 3 ;5 4 W om en 's, gi rls 'a nd in fa nt s' (o th er th an ba bi es ') w ov en an d kn itt ed or cr oc he te d dr es se s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es M ac ao r) M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er 19 78 19 79 1 9 8 0 19 81 19 82 D 1 00 0 pi ec es 1 29 7 O 1 4 2 5 1 4 9 5 1 5 6 6 1 6 4 0 F 1 71 2 (') 1 6 7 5 1 6 9 0 1 7 0 5 1 7 1 9 I 58 8 6 2 2 6 6 0 6 9 9 7 4 0 B N L 99 7 O 9 5 4 . 9 6 4 9 7 1 9 8 0 U K 1 71 9 (') 1 80 7 1 8 3 3 1 86 2 1 8 9 0 IR L 12 13 15 17 19 D K 17 5 O 16 7 17 3 18 0 18 7 E E C 6 50 0 6 6 6 3 6 8 3 0 7 0 0 0 7 17 5 D 10 00 pi ec es (1 10 ) (1 24 ) (1 36 ) (1 50 ) (1 64 ) F 23 1 2 3 3 2 3 6 2 3 8 2 4 0 I (8 ) (4 9) (5 5) (6 2) (7 0) B N L (8 4) (8 5) (8 6) (8 8) (9 0) U K (7 9) (8 9) (1 00 ) (1 13 ) (1 24 ) IR L (D (2 ) (3 ) (4 ) (5 ) D K (8 ) (9 ) (1 0) (1 1) (1 2) E E C 52 1 5 7 6 6 0 5 6 3 6 6 6 7 D 1 00 0 pi ec es 53 1 (') 4 0 3 4 0 5 4 0 7 4 0 9 F 36 45 5 6 6 9 83 I 27 38 48 59 7 2 B N L 59 68 7 7 86 9 6 U K 21 0 2 2 2 2 3 4 2 4 5 2 5 6 IR L 8 8 9 9 10 D K 9 11 14 18 21 E E C 88 0 C) 7 9 5 84 3 8 9 3 9 4 7 D 1 00 0 pi ec es 66 6 6 6 9 6 7 3 6 7 5 F 30 0 C ) 2 4 0 2 4 7 2 5 4 I 19 1 1 9 6 2 0 1 2 0 7 B N L 82 (') 15 2 15 5 15 8 U K  11 7 12 4 13 1 13 9 IR L  1 2 3 4 D K  3 4 5 6 E E C  1 3 6 0 1 3 8 7 1 4 1 5 1 4 4 3 18.6.79 Official Journal of the European Communities No L 149/83 Ph ili pp in es P ol an d (') Se tA pp en di x. (2) Pl af on d- bu to ir: se tA pp en di x. C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n No L 149/ 84 26 (c on t'd ) 27 60 .0 5 A II b) 4 dd ) Official Journal of the European O ut er ga rm en ts an d ot he ra rti c ­ les , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d clo ­ th in g ac ce ss or ie s: II . O th er T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 1 9 8 0 19 81 19 82 R om an ia (') D F I B N L U K IR L D K E E C 10 00 pi ec es (4 8) (6 6) (4 1) 28 0 98 (1 ) ( 3 ) 50 5 (4 8 ) ( 7 0) (4 7) 3 1 0 10 2 - (2 ) (5 ) 5 3 0 (7 0) (7 9) (5 3) 3 1 2 11 1 (3 ) (7 ) 5 5 7 (9 5) (8 7) ( 6 0) 3 1 4 12 1 (3 ) (1 0) 5 8 5 (1 07 ) (9 5) (6 7) 3 1 5 13 0 (4 ) (1 1) 6 1 4 T ha il an d I 10 00 pi ec es 15 0 16 0 17 0 1 8 0 19 0 S ou th K or ea D F I B N L U K IR L D K E E C 10 00 pi ec es 47 6 40 40 43 2 50 8 11 5 1 16 1 4 8 1 4 5 45 4 3 3 5 7 8 11 5 1 1 8 4 4 8 6 51 49 4 3 4 64 9 11 5 1 20 8 4 9 0 5 7 5 3 4 3 5 7 2 9 1 1 6 1 2 3 2 4 9 6 62 57 4 3 5 81 1 0 1 1 6 1 2 5 7 H on g K on g D F I B N L U K IR L D K E E C 10 00 pi ec es 3 95 3 10 7 17 9 86 9 1 69 4 13 19 7 7 01 2 3 96 1 13 9 2 0 6 8 8 5 1 7 4 2 15 2 0 4 7 1 5 2 3 9 6 9 1 7 6 2 3 4 90 1 1 7 8 8 17 2 1 0 7 2 9 5 3 9 7 7 2 1 8 2 6 3 9 1 6 1 8 3 3 19 2 1 5 7 44 1 3 9 8 5 2 5 1 2 9 7 9 3 3 1 8 8 2 21 22 1 7 59 0 In di a D F I B N L U K IR L D K E E C 10 00 pi ec es 1 10 4 O 90 8 (2) 46 9 62 3 O 1 22 5 O 17 15 4 4 50 0 1 19 7 8 7 7 4 9 6 6 0 3 1 2 6 6 18 1 5 6 4 6 1 3 1 2 3 6 8 9 7 5 2 6 6 0 9 1 2 8 2 19 15 9 4 7 2 8 1 2 7 5 9 1 7 5 5 7 6 1 6 1 2 9 9 21 16 1 4 8 4 6 1 3 1 7 9 3 9 5 8 4 6 2 2 1 3 1 9 2 2 16 4 4 9 6 7 61 .0 2 W om en 's, gi rls ' an d in fa nt s ou te r ga rm en ts : B II e) 5 aa ) bb ) cc ) B. O th er : W om en 's, gir ls 'a nd in fa nt s' (o th er th an ba bi es ') w ov en an d kn itt ed or cr oc he te d sk irt s, in clu di ng di vi de d sk ir ts Communities 60 .0 5- 51 ; 52 ;5 4 ;5 8 61 .0 2- 57 ; 58 ;6 2 18.6 . 79 (') Pl af on d- bu to ir :s ee A pp en di x. (J) Se eA pp en di x. Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M ac ao 27 (c on t'd ) Si ng ap or e M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er 19 78 19 79 19 80 19 81 19 82 D 1 0 00 pi ec es 64 0 6 4 6 65 3 6 6 0 66 7 F 23 1 2 4 2 2 5 5 26 8 2 8 0 I 32 4 0 45 51 57 B N L 32 7 32 8 32 9 Ã . 33 1 3 3 3 U K 30 8 32 3 33 8 35 4 3 7 0 IR L 3 3 4 4 5 D K 36 C) 11 6 11 6 11 7 1 1 7 E E C 1 57 7 1 6 9 8 1 74 1 1 7 8 4 1 8 2 9 D 10 00 pi ec es 16 6 1 6 9 17 1 17 2 17 5 F 97 9 9 10 1 10 3 10 5 I 5 6 8 9 11 B N L 15 5 15 5 15 5 15 6 1 5 6 U K 70 7 4 78 82 8 6 IR L 5 5 5 5 5 D K 1 1 1 2 2 E E C 49 9 5 0 9 5 1 9 52 9 5 4 0 D 1 00 0 pi ec es 11 6 1 2 0 12 4 12 8 13 3 F 15 19 2 4 2 9 35 I 6 9 13 16 19 B N L 58 5 9 59 6 0 61 U K 82 8 6 9 0 9 4 98 IR L 1 1 1 2 2 D K 4 5 6 7 8 C E E 28 2 2 9 9 3 1 7 3 3 6 3 5 6 D 10 00 pi ec es 1 38 2 1 3 8 9 . 1 39 5 1 4 2 4 1 4 4 8 F 17 3 9 59 88 11 8 I 5 23 35 52 7 8 B N L 18 0 2 1 2 2 4 6 27 1 2 9 4 U K 79 7 8 3 1 8 7 6 9 0 0 9 2 8 IR L 1 2 3 5 7 D K 21 2 7 35 4 2 4 8 E E C 2 40 3 2 5 2 3 2 6 4 9 2 7 8 2 2 92 1 U K 10 00 pi ec es 31 2 3 1 2 3 2 4 33 7 35 1 18 . 6 . 79 Official Journal of the European Communities No L 149/ 85 28 60 .0 5 So ut h K or ea A II b) 4 ee ) O ut er ga rm en ts an d ot he ra rti c ­ les , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d clo ­ th in g ac ce ss or ie s: II . O th er : 60 .0 5- 61 ; 62 : 64 K ni tte d or cr oc he te d tro us er s (e xc ep t sh or ts ) ot he r th an ba bi es ' H on g K on g Si ng ap or e (l) Se eA pp en di x. C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n No L 149/ 86 29 61 .0 2 B II e) 3 aa ) bb ) cc ) 61 .0 2- 42 ; 43 ;4 4 W om en 's, gir ls' an d in fa nt s' ou te r ga rm en ts : B. O th er : W om en 's, gir ls 'a nd in fa nt s' (o th er th an ba bi es ') wo ve n su its an d co stu m es (in cl u ­ di ng co or di na te su its co n ­ sis tin g of tw o or th re e pie ­ ce s wh ich ar e or de re d, pa c ­ ke d, co ns ig ne d an d no rm al ­ ly so ld to ge th er ), of wo ol , of co tto n or of m an -m ad e tex til e fib re s, ex cl ud in g sk i su its Official Journal of the European T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 19 82 S ou th K or ea D F I B N L U K IR L D K E E C 10 00 pi ec es 45 1 5 13 35 17 2 5 15 30 0 48 1 6 14 36 17 2 5 15 3 0 6 50 18 1 5 3 6 17 3 5 15 3 1 2 53 1 9 16 37 17 3 5 15 31 8 56 20 1 7 38 17 3 5 16 3 2 5 H on g K on g D F I B N L U K IR L D K E E C 10 00 pi ec es 1 20 0 4 2 18 7 62 6 1 15 2 03 5 1 20 3 23 1 7 19 3 63 1 2 17 2 0 8 6 1 2 0 6 35 26 2 0 4 6 4 5 3 19 2 13 8 1 20 9 49 37 21 4 65 7 4 21 2 19 1 1 2 1 2 65 49 2 2 3 6 6 9 5 23 2 2 4 6 In di a D F I B N L U K IR L D K E W G 10 00 pi ec es \ 75 90 52 35 12 1 3 14 39 0 84 92 56 38 12 3 3 14 4 1 0 9 3 9 4 5 9 4 0 12 5 4 15 4 3 0 10 2 9 6 64 43 12 8 4 15 45 2 11 2 9 9 67 47 13 0 4 16 47 5 R om an ia I 10 00 pi ec es 50 52 5 4 -1 5 6 -2 5 8 -5 Si ng ap or e U K 10 00 pi ec es 16 -2 1 6 -9 1 7 -5 18 -2 1 9 -0 Communities 18 . 6 . 79 Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s S ou th K or ea 30 A 61 .0 4 B I W om en 's gi rls 'a nd in fa nt s' un ­ de rg ar m en ts : W om en 's, gi rls 'a nd in fa nt s' wo ve n py jam as an d ni gh t dr es se s, of w oo l, of co tto n or of m an -m ad e te xt ile fib re s 61 .0 4- 11 ; 13 ; 18 H on g K on g M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 1 9 8 0 19 81 1 9 8 2 D 10 00 pi ec es 88 1 ¢ 88 5 8 9 0 8 9 4 8 9 9 F 30 4 0 53 65 78 I 25 33 43 5 4 65 B N L 25 33 4 0 4 8 57 U K 34 51 67 83 10 0 IR L 1 2 2 3 4 D K 4 6 8 11 13 E E C 1 00 0 1 0 5 0 1 10 3 1 15 8 1 2 1 6 D 10 00 pi ec es 4 96 2 4 9 8 7 5 01 1 5 0 3 7 5 06 1 F 19 9 2 5 9 30 5 3 5 6 4 1 4 I 19 7 22 7 2 6 7 31 1 36 1 B N L 82 5 8 5 0 8 7 9 9 0 9 9 3 9 U K 1 54 2 1 6 2 6 1 7 1 3 1 80 1 1 88 3 IR L 8 10 14 16 19 D K 52 60 70 7 7 85 E E C 7 78 5 8 0 1 9 8 2 5 9 8 5 0 7 8 7 6 2 D 10 00 pi ec es 84 6 85 0 8 5 4 8 5 9 86 3 F 27 38 4 9 6 0 7 0 I 13 18 2 8 35 43 B N L 99 10 5 1 1 3 12 0 12 8 U K 85 95 11 0 12 5 14 2 IR L 1 2 3 3 4 D K 29 31 33 35 37 E E C 1 10 0 1 14 4 1 1 9 0 1 2 3 7 1 2 8 7 D 10 00 pi ec es 2 08 9 2 11 0 2 13 1 2 15 2 2 17 4 F 59 7 O 57 9 6 0 2 62 7 6 5 2 I (4 3) (1 03 ) (1 69 ) (2 36 ) (3 13 ) B N L (8 6) · (1 26 ) (1 73 ) (1 90 ) (2 09 ) U K (1 02 ) (1 90 ) (2 84 ) (3 92 ) (4 31 ) IR L (2 ) (6 ) (1 0) (1 5) (2 0) D K (4 6) (3 8) (5 2) (5 7) (6 3) E E C 2 96 5 (?) 3 02 1 . 3 14 2 3 26 8 3 39 8 18 . 6 . 79 Official Journal of the European Communities No L 149/ 87 H un ga ry M ac ao (') (') Pl af on d- bu to ir: se eA pp en di x. (2) Se e Ap pe nd ix . No L 149/ 88 Official Journal of the European C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 19 80 19 81 1 9 8 2 30 A (c on t'd ) Si ng ap or e (') ? I B N L U K IR L D K E E C 10 00 pi ec es 1 46 5 (1 00 ) ( 3 9) ( 3 2) (6 7) (2 )' (9 ) 1 71 4 1 4 8 0 (1 47 ) (7 5) (5 8) (1 24 ) (5 ) (1 6) 1 8 0 0 1 4 9 4 (2 02 ) ( 1 03 ) (8 6) (1 85 ) (7 ) (2 3) 1 89 0 1 5 0 9 (2 27 ) (1 46 ) (1 19 ) ( 2 57 ) (1 0) (3 2) 1 9 8 4 1 5 2 4 (2 55 ) (1 64 ) (1 34 ) (2 89 ) (I D (3 6) 2 08 3 30 B 61 .0 4 B II 61 .0 4- 91 ; 93 ;9 8 W om en 's, gir ls' an d in fa nt s' un ­ de rg ar m en ts : W om en 's, gir ls' an d in fa nt s' (o th er th an ba bi es ') w ov en un de r ga rm en ts ot he r th an py jam as an d ni gh td res se s, of w oo l, of co tto n or of m an ­ m ad e te xt ile fi br es B ra zi l D F I B N L U K IR L D K E E C T on ne s 60 2 2 33 2 3 10 2 61 3 3 33 3 3 1 0 6 61 4 4 33 5 3 11 0 61 6 5 33 6 3 1 1 4 61 7 6 33 8 4 11 9 . S ou th K or ea D F I B N L U K IR L D K E E C - T on ne s 3 1 1 57 2 1 - 65 4 2 1 5 7 3 1 68 5 2 2 57 4 1 72 6 3 3 5 7 5 1 75 7 4 3 58 5 2 7 9 H on g K on g D F I B N L U K IR L D K E E C T on ne s 12 2 3 2 38 1 22 80 13 3 3 2 38 1 2 2 82 14 3 4 3 38 " 1 22 85 15 4 4 3 3 8 1 2 2 87 16 4 5 3 39 1 2 2 9 0 Communities 18 . 6 . 79 (') Pl af on d- bu to ir: se eA pp en di x. N IM E X E Qu an tit ati ve lim its fro m 1J an ua ry to 31 D ec em be r CC T he ad in g N o D es cr ip tio n T hi rd co un tr ie s M em be r U ni ts C at eg or y co de S ta te s (1 97 9) 19 78 19 79 19 80 19 81 19 82 30 B In di a (*) D T on ne s (1 0) (1 8) (2 6) (3 6) (4 0) (c on t'd ) F (1 0) (1 5) (2 1) (2 3) (2 5) I (5 ) (9 ) (1 3) (1 8) (2 0) B N L (6 ) (9 ) (1 2) (1 3) (1 4) U K 14 5 O 16 7 16 8 17 0 17 2 IR L 0 ) (2 ) (2 ) (2 ) (2 ) D K (2 1 )0 (2 ) (3 ) (4 ) (4 ) E E C 18 8 20 8 2 1 8 2 2 9 24 1 M ac ao (') D T o n n es (0 -3 ) (0 -6 ) (0 -9 ) (1 -2 ) (1 -6 ) F 3 3 3 -1 3 -1 3 1 I (2 ) (2 ) (2 ) (2 -1 ) (2 -1 ) B N L (0 -2 ) (0 -3 ) (0 -4 ) (0 -5 ) (0 -6 ) U K 3 3 3 -1 3 -1 3 -1 IR L (0 -1 ) (0 -1 ) (0 -1 ) (0 -1 ) (0 -1 ) D K (0 -1 ) (0 -1 ) (0 -1 ) (0 -2 ) (0 -2 ) E E C 8 -7 9 -0 9 -4 9 -7 1 0 -1 31 61 .0 9 Co rs et s, co rs et -b el ts ,s us pe nd er ­ B ra zi l D 10 00 pi ec es 59 6 6 2 4 6 4 9 67 8 7 0 7 D be lts ,b ra ss iÃ ¨ re s, br ac es ,s us pe n ­ F 1 02 8 1 03 3 1 0 3 8 1 0 4 4 1 05 0 de rs ,g ar ter sa nd th e lik e (in clu ­ I 21 34 50 65 8 1 din g su ch ar tic les of kn itt ed or B N L 11 5 13 0 1 4 6 16 4 18 5 cr oc he te d fa br ic s) w he th er or U K 77 9 9 1 2 4 14 6 16 9 no t el as tic : IR L 1 2 3 4 5 D K 70 72 7 4 7 7 7 9 61 .0 9- 50 Br as siÃ ¨ re s, w ov en ,k ni tte d or E E C 1 90 8 1 9 9 4 2 0 8 4 2 17 8 2 2 7 6 cr oc he te d S ou th K or ea D 10 00 pi ec es 1 97 0 1 97 8 1 9 8 6 2 0 1 6 2 0 4 3 F 82 2 85 0 8 7 8 90 1 9 2 7 I 43 64 9 7 12 3 15 4 B N L 45 0 4 6 7 4 8 5 5 0 0 5 1 4 U K 20 1 2 6 0 3 1 0 35 8 4 1 0 IR L 4 6 8 10 12 D K 10 15 2 2 29 35 E E C 3 50 0 3 64 0 3 7 8 6 3 93 7 4 09 5 18 . 6 . 79 Official Journal of the European Communities No L 149/89 (') Pl af on d- bu to ir: se eA pp en di x. (*) Se eA pp en di x. No L 149/90 Ca te go ry G CT he ad in g N o N 1M E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 1 9 8 0 19 81 19 82 31 (c on t'd ) H on g K on g D F I B N L U K IR L D K E E C 10 00 pi ec es 5 9 3 8 1 0 1 6 18 5 3 13 3 1 6 5 2 12 9 1 4 12 8 5 0 6 0 0 4 1 1 1 5 2 4 7 3 14 8 1 7 8 6 16 9 1 9 13 2 3 5 6 06 1 1 2 1 8 3 2 3 3 16 4 1 9 2 3 21 9 2 3 13 6 3 3 6 12 5 1 3 3 4 3 7 6 3 18 0 2 0 7 5 2 4 9 2 8 14 0 4 2 6 19 1 1 4 4 0 4 3 8 3 1 9 6 2 2 3 8 28 9 3 2 14 4 6 3 Ph ili pp in es D F I B N L U K IR L D K E E C 10 00 pi ec es 1 7 8 5 6 7 4 89 14 9 1 4 7 8 9 6 6 4 2 5 0 1 8 1 3 7 2 2 12 9 16 9 1 5 0 2 11 7 4 4 4 2 0 1 8 4 6 7 7 5 1 6 0 19 3 1 5 2 9 12 82 4 5 9 7 1 87 8 8 2 5 19 7 2 2 0 1 5 5 5 15 91 4 78 1 1 9 1 6 8 7 6 2 2 5 2 4 9 1 5 8 7 18 10 1 4 9 7 2 Official Journal of the European Communities 18 . 6 . 79 G R O U P II I Ca te go ry C C T he ad in g JN O N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s S ou th K or ea 32 ex 58 .0 4 W ov en pil e fa br ics an d ch en ill e fa br ic s (o th er th an te rry to we l ­ lin g or sim ila r te rry fa br ics of co tto n fa lli ng wi th in he ad in g N o 55 .08 an d fa br ic s fa lli ng w ith in he ad in g N o 58 .0 5) : W ov en pil e fa br ics an d ch e ­ ni lle fa br ic s (o th er th an te rr y fa br ic s of co tt on an d na rr ow wo ve n fa br ic s) of w oo l, of co tto n or of m an -m ad e te x ­ til e fi br es 58 .0 4- 07 ; 11 ; 15 ; 18 ; 41 ;4 3 ;4 5 ; 61 ;6 3 ;6 7 ; 69 ;7 1 ;7 5 ; 77 ;7 8 P ol an d M em be r U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r S ta te s 19 78 19 79 19 80 19 81 19 82 D T o n n es 29 4 31 6 33 6 3 5 4 3 8 0 F 50 64 75 88 10 1 I 50 58 68 80 9 2 B N L 15 0 15 3 15 7 16 2 16 6 U K 10 0 1 1 6 13 7 16 1 18 1 IR L 6 7 8 9 10 D K 45 0 4 5 2 4 5 5 4 5 6 4 5 9 E E C 1 10 0 1 16 6 1 2 3 6 1 3 1 0 1 3 8 9 D T on ne s 20 0 (') 2 7 7 2 8 8 3 0 7 F  12 1 (') 15 9 1 7 4 18 5 I  60 C ) 18 27 36 B N L  9 14 21 28 U K -  2 4 4 25 3 2 6 4 2 7 5 IR L  50 (') 13 14 14 D K  17 5 17 6 17 7 17 8 E E C  85 9 9 1 0 9 6 5 1 0 2 3 D T o n n es 45 2 50 3 56 1 6 2 2 6 8 7 F 12 1 13 7 15 3 1 7 0 18 7 I 96 11 8 13 2 1 4 7 16 3 B N L 1 60 0 1 6 0 8 1 6 1 6 1 6 2 4 1 6 3 2 U K 23 1 2 6 0 2 9 5 3 3 3 37 1 IR L 10 11 13 14 16 D K 85 88 91 9 4 9 8 E E C 2 59 5 2 7 2 5 2 86 1 3 0 0 4 3 15 4 18 . 6 . 79 Official Journal of the European Communities No L 149/91 33 51 .0 4 A II I a) S ou th K or ea W ov en fa br ic s of m an -m ad e fib re s (c on tin uo us ), in cl ud in g w ov en fa br ic s of m on of il or str ip fa lli ng wi th in he ad in g N o 51 .0 1 o r 51 .0 2 : A. W ov en fa br ic s of sy nt he tic te xt ile fi br es : (') Se e Ap pe nd ix . Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r T hi rd co un tr ie s M em be r S ta te s U ni ts 19 78 19 79 1 9 8 0 19 81 19 82 No L 149/92 Official Journal of the European Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n 33 (c on t'd ) 62 .0 3 B II b) 1 51 .0 4- 06 62 .0 3- 96 Sa ck s an d ba gs ,o fa ki nd us ed fo rt he pa ck in g of go od s: B. O f ot he r te xt ile m at er ia ls : II . O th er : W ov en fa br ic s of str ip or th e lik e of po ly et hy l ­ en e or po ly pr op yl en e, le ss th an 3 m w id e; w o ­ ve n sa ck s of su ch str ip or th e lik e ¢ 34 51 .0 4 A III b) 51 .0 4- 08 W ov en fa br ic s of m an -m ad e fib re s (c on tin uo us ), in cl ud in g w ov en fa br ic s of m on of il or str ip fa lli ng wi th in he ad in g N o 51 .0 1 or 51 .0 2 : A. W ov en fa br ics of sy nt he tic te xt ile fi br es : W ov en fa br ic s of str ip or th e lik e of po ly et hy le ne or po ly pr op yl en e, 3 m or m or e w id e 35 51 .0 4 A IV W ov en fa br ic s of m an -m ad e fib re s (c on tin uo us ), in cl ud in g w ov en fa br ic s of m on of il or str ip fa lli ng wi th in he ad in g N o 51 .0 1 or 51 .0 2 : A. W ov en fa br ics of sy nt he tic te xt ile fib re s : Communities So ut h K or ea T o n n es D F I B N L U K IR L D K E E C 10 4 67 76 21 8 1 34 1 78 1 6 1 90 0 13 9 8 9 9 2 2 3 0 1 34 8 78 1 9 1 9 9 5 17 7 11 4 10 8 2 4 0 1 3 5 4 7 9 2 3 2 0 9 5 2 1 3 13 7 12 9 2 5 3 1 36 1 79 27 2 19 9 25 1 16 2 15 1 2 6 6 1 36 8 79 3 2 2 3 0 9 18 . 6 . 79 Qu an tit ati ve lim its .fr om 1J an ua ry to 31 De ce m be r D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) 19 78 19 79 19 80 19 82 35 (c on t 'd .) W ov en fa br ic s of sy nt he tic te xt ile fib re s (c on tin uo us ) ot he r th an th os e fo r ty re s an d th os e co nt ai ni ng el as to ­ m er ic ya rn : a) O fw hi ch ot he rt ha n un ­ bl ea ch ed or bl ea ch ed 51 .0 4- 11 ; 13 ;1 5; 17 18 ;2 1 ;2 3 25 ;2 6 ;2 7 28 ;3 2 ;3 4 36 ;4 2 ;4 4 46 ;4 8 51 .0 4- 15 ; 17 ; 18 ;2 3 25 ;2 6 ;2 7 28 ;3 2 ;3 4 42 ;4 4 ;4 6 48 36 51 .0 4 B il l H un ga ry T on ne s 93 69 11 0 5 22 1 30 0 1 0 6 7 3 11 3 9 2 9 1 3 3 3 7 10 9 7 5 1 1 4 11 3 2 2 4 35 1 18 . 6 . 79 Official Journal of the European Communities No L 149/93 W ov en fa br ic s of m an -m ad e fi ­ ,br es (c on tin uo us ), in cl ud in g w ov en fa br ic s of m on of il or str ip fal lin g wi th in he ad in g N o 51 .0 1 o r 51 .0 2 : B. W ov en fa br ic s of re ge ne ra ­ te d te xt ile fi br es : W ov en fa br ic s of re ge ne ra ­ te d te xt ile fib re s (c on tin u ­ ou s) ot he r th an th os e fo r ty re s an d th os e co nt ai ni ng el as to m er ic ya rn : 51 .0 4- 56 ; D F I B N L U K IR L D K E E C D F I B N L U K IR L D K E E C 10 1 71 11 2 7 2 6 1 3 32 1 5 3 4 3 2 5 54 63 44 11 1 6 1 0 4 7 P ol an d T o n n es 58 ;6 2 ;6 4 ; 66 ;7 2 ;7 4 ; 76 ;8 2 ;8 4 ; 86 ;8 8 ;8 9 ; 93 ;9 4 ;9 5 ; 96 ;9 7 ;9 8 9 7 7 0 11 1 6 22 2 3 1 2 5 2 6 3 2 0 45 ' 55 29 1 0, 13 9 9 8 (2 3) 15 4 (1 0) (1 0) (3 3) (1 ) (2 ) 2 1 5 5 4 3 33 1 6 4 73 5 9 12 18 1 10 0 55 1 3 3 6 7 6 83 7 7 13 19 1 15 5 a) O fw hi ch ot he r th an un ­ bl ea ch ed or bl ea ch ed 51 .0 4- 58 ; 62 ;6 4 ;7 2 ; 74 ;7 6 ;8 2 ; 84 ;8 6 ;8 8 ; 89 ;9 4 ;9 5 ; 96 ;9 7 ;9 8 R om an ia (') T o n n es (3 8) 15 7 (2 1 ) (1 6) (4 4) D F I B N L U K IR L D K E W G (1 5) 15 2 (5 ) (7 ) (2 9) (1 ) (1 ) 20 3 (3 3) 15 5 (1 5) (1 4) (3 8) (1 ) (3 ) 2 2 8 (4 4) 15 8 (2 4) (1 8) (5 1 ) (2 ) (5 ) 2 5 6 (1 ) (4 ) 2 4 2 (') Pl af on d- bu to ir: se eA pp en di x. Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n No L 149/94 37 56 .0 7 B W ov en fa br ic s of m an -m ad e fi ­ br es (d isc on tin uo us or w as te ): B. Of re ge ne ra ted tex til e fi ­ br es : W ov en fa br ic s of re ge ne ra ­ te d tex til e fib re s (d is co nt in u ­ ou s or w as te ) ot he r th an na rro w w ov en fa br ic s, pi le fa br ics (in clu di ng te rry fa ­ br ics )a nd ch en ill e fa br ic s: 56 .0 7- 37 ; 42 ;4 4 ;4 8 ; 52 ;5 3 ;5 4 ; 57 ;5 8 ;6 2 ; 63 ;6 4 ;6 6 ; 72 ;7 3 ;7 4 ; 77 ;7 8 ;8 2 ; 83 ;8 4 ;8 7 56 .0 7- 37 ; 44 ;4 8 ;5 2 ; 54 ;5 7 ;5 8 ; 63 ;6 4 ;6 6 ; 73 ;7 4 ;7 7 ; 78 ;8 3 ;8 4 ; 87 a) O fw hi ch ot he r th an un ­ bl ea ch ed or bl ea ch ed Official Journal of the European T hi rd co un tr ie s M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 78 1 9 7 9 19 80 19 81 1 9 8 2 S ou th K or ea D F I B N L U K IR L D K E E C T o n n es 20 0 18 5 1 86 7 30 15 5 5 31 4 2 75 6 2 3 6 2 1 6 1 8 7 6 45 19 9 6 3 1 6 2 8 9 4 27 6 25 2 1 88 6 67 23 2 8 31 7 3 03 8 3 2 0 2 9 2 1 89 5 85 2 6 9 ~ 10 31 9 3 19 0 3 6 9 3 3 6 1 90 5 99 3 1 0 11 3 2 0 3 3 5 0 P ol an d D F I B N L U K IR L D K E E C T on ne s  34 1 15 1 4 1 7 20 3 6 9 3 9 7 7 34 8 16 2 41 9 25 43 9 5 1 01 1 35 5 17 2 42 1 30 5 2 10 7 1 0 4 7 36 3 18 3 4 2 3 33 6 2 11 8 . 1 0 8 3 R om an ia D F I B N L U K IR L D K E E C T o n n es 87 9 34 6 19 5 21 9 12 9 1 54 1 82 3 8 9 3 3 6 9 2 2 6 2 3 0 15 5 1 58 1 9 3 2 91 2 39 3 25 5 24 0 18 5 2 61 2 04 8 9 3 0 41 8 2 8 4 25 1 2 2 0 3 65 2 17 1 9 4 9 4 4 4 3 1 2 2 6 2 2 6 1 4 6 9 2 30 1 P ol an d D F I B N L U K IR L D K E E C T on ne s  2 2 9 1 4 7 4 9 10 1 77 4 11 6 1 8 23 3 14 9 53 10 2 83 5 12 63 7 2 3 7 15 1 57 10 3 89 6 13 6 5 6 2 4 0 15 3 61 10 4 9 6 7 14 6 7 5 Communities 38 A 60 .0 1 B ib ) 1 K ni tte d or cr oc he te d fa br ic , no te la st ic or ru bb er iz ed : B. O f m an -m ad e fib re s: Kn itt ed or cr oc he te d sy nt he ­ tic cu rta in fa br ic s in cl ud in g ne tc ur ta in fa br ic 60 .0 1- 40 18 . 6 . 79 Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tita tiv el im its fro m 1J an ua ry to 31 De ce mb er 19 78 19 79 19 80 19 81 19 82 38 B 62 .0 2 A ll 62 .0 2- 09 Be d lin en ,t ab le lin en ,t oi le t li ­ ne n an d ki tc he n lin en ;c ur ta in s an d ot he rf ur ni sh in g ar tic le s: A . N et cu rt ai ns 39 62 .0 2 B II a) c) Il ia )2 c) 62 .0 2- 41 ; 43 ;4 7; 65 ; 73 ;7 7 Be d lin en ,t ab le lin en ,t oi le t li ­ ne n an d ki tc he n lin en ;c ur ta in s an d ot he rf ur ni sh in g ar tic les : B. O th er : W ov en ta bl e lin en , to ile t an d ki tc he n lin en ot he r th an of co tto n te rry fa br ic B ra zi l H on g K on g H un ga ry D F 1 B N L U K IR L D K E E C D F I B N L U K IR L D K E E C D F I B N L · U K IR L D K E E C T on ne s T on ne s T on ne s 82 6 52 35 40 30 5 2 40 1 30 0 65 15 23 2 8 9 4 7 3 1 11 87 7 13 2 20 9 47 14 3 4 9 40 0 8 3 0 73 4 9 50 3 3 0 3 4 3 1 3 7 8 9 4 2 2 3 9 2 9 0 4 7 5 1 15 9 3 8 13 8 2 4 12 5 0 14 7 4 9 4 2 0 8 3 4 91 6 8 62 33 5 4 47 1 46 1 1 2 6 3 4 5 4 2 4 2 4 7 8 2 19 1 0 0 4 1 4 4 29 1 5 52 15 0 1 50 44 1 83 8 11 2 84 77 38 3 ' 5 50 1 5 4 9 15 8 49 68 2 9 3 4 8 0 3 2 3 1 0 7 4 15 0 34 2 0 55 15 3 1 50 4 6 3 84 3 13 6 10 4 92 4 0 7 6 54 1 64 2 18 9 68 84 2 9 5 4 8 3 4 2 7 1 15 0 15 6 4 0 2 4 57 15 6 2 51 4 8 6 18 . 6 . 79 Official Journal of the European Communities No L 149/95 C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip ti on T hi rd c ou nt ri es M em be r St at es U ni ts Q ua nt it at iv e lim it s fr om 1 J an ua ry t o 31 D ec em b er C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip ti on T hi rd c ou nt ri es M em be r St at es U ni ts 19 78 19 79 19 80 .1 98 1 19 82 39 ( c on t'd ) In di a D F I B N L U K IR L D K E E C T on ne s 20 1 73 77 34 73 2 1 51 1 16 9 23 2 87 91 40 73 6 1 52 1 23 9 26 5 10 1 10 7 47 73 8 2 53 1 31 3 30 2 11 7 12 1 55 74 0 3 54 1 39 2 33 6 13 7 13 8 64 74 2 4 55 1 47 6 M ac ao ( ') D F I B N L U K IR L D K E E C T on ne s 16 0 (3 0) 21 3 (7 ) (1 5) (1 ) (3 ) 42 9 16 4 (4 4) 21 5 (1 5) (3 3) (2 ) (5 ) 45 9 16 9 (5 2) 21 7 (2 3) (5 1) (3 ) (7 ) 49 1 17 4 (6 1) 21 9 (2 8) . (7 3) (3 ) (9 ) 52 5 17 9 (7 2) 22 2 (3 3) (8 6) (4 ) (1 0) 56 2 R om an ia F T on ne s 90 95 99 10 4 10 9 40 62 .0 2 B IV a ) c) 62 .0 2- 81 ; 89 Be d lin en , ta bl e lin en , to ile t li- ne n an d ki tc he n lin en , cu rt ai ns an d ot he r fu rn is hi ng a rt ic le s: B. O th er : W ov en c ur ta in s (o th er t ha n ne t cu rt ai ns ) an d fu rn is hi ng ar tic le s, of w oo l, of c ot to n or of m an -m ad e te xt ile f i- br es No L 149/96 Official Journal of the European Communities 18 .6 . 79 (') P la fo nd -b ut oi r: se e A pp en di x. Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U n it s 19 78 19 81 1 9 8 2 41 R om an ia (') T o n n es ex 51 .0 1 A Y ar n of m an -m ad e fib re s (c on ­ tin uo us ), no t pu t up fo r re ta il sa le : A. Y ar n of sy nt he tic tex til e fi br es : D F I B N L U K IR L D K E E C 1 38 8 (6 3) (4 6) (6 4) (8 1) (3 ) (2 4) 1 61 6 1 4 0 2 (1 12 ) (8 4) (9 2) (1 43 ) (6 ) (2 8) 1 7 1 3 1 4 1 6 (1 64 ) (1 25 ) (1 06 ) (2 09 ) (9 ) (3 2) 1 8 1 6 1 4 3 0 (1 89 ) (1 48 ) (1 22 ) (2 47 ) (1 0) (3 7) 1 9 2 5 1 4 4 4 (2 17 ) (1 70 ) (1 40 ) (2 84 ) (1 2) (4 2) 2 0 4 0 51 .0 1- 05 ; 07 ;0 8 ;0 9 11 ; 13 ;1 6 18 ;2 1 ;2 3 26 ;2 8 ;3 2 34 ;3 8 ;4 2 44 ;4 8 Ya rn of sy nt he tic tex til e fib re s (c on tin uo us ), no tp ut up fo rr eta il sa le ,o th er th an no n- te xt ur ed sin gl e ya rn un tw is te d or w ith a tw is t of no tm or e th an 50 tu rn s pe r m e tr e 42 ex 51 .0 1 B Y ar n of m an -m ad e fib re s (c on ­ tin uo us ), no t pu t up fo r re tai l sa le : B. Ya rn of re ge ne ra te d tex til e fi br es : 51 .0 1- 50 ; 61 ;6 4 ;6 6 ; 71 ;7 6 ;8 0 18 . 6 . 79 Official Journal of the European Communities No L 149/97 Ya rn of re ge ne ra te d tex til e fib re s (c on tin uo us ), no t pu t up fo rr eta il sa le ,o th er th an sin gl e ya rn of vi sc os e ra yo n un tw is te d or w ith a tw is t of no tm or e th an 25 0 tu rn s pe r m et re an d sin gl e no n te x ­ tu re d ya rn of an y ac et at e 43 51 .0 3 51 .0 3- 10 ; 20 Y ar n of m an -m ad e fib re s (c on ­ tin uo us ), pu tu p fo rr eta il sa le 44 51 .0 4 A ll W ov en fa br ic s of m an -m ad e fib re s (c on tin uo us ), in cl ud in g w ov en fa br ic s of m on of il or str ip fa lli ng wi th in he ad in g N o 51 .0 1 o r 51 .0 2 : A. W ov en fa br ics of sy nt he tic te xt ile fi br es : W ov en fa br ic s of sy nt he tic te xt ile fib re s (c on tin uo us ), co nt ain in g el as to m er ic ya rn 51 .0 4- 05 (l) Pl af on d- bu to ir: see Ap pe nd ix . Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er T hi rd co un tr ie s M em be r S ta te s U ni ts 19 79 1 9 8 0 19 81 19 82 19 78 Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n 45 51 .0 4 B II 51 .0 4- 54 W ov en fa br ic s of m an -m ad e fib re s (c on tin uo us ), in clu di ng w ov en fa br ic s of m on of il or str ip fal lin g wi th in he ad in g N o 51 .0 1 o r 51 .0 2 : B. W ov en fa br ic s of re ge ne r ­ at ed te xt ile fib re s: W ov en fa br ic s of re ge ne r ­ at ed tex til e fib re s (c on tin u ­ ou s) ,c on ta in in g el as to m er ic y ar n 46 ex 53 .0 5 53 .0 5- 10 ; 22 ;2 9 ;3 2 ; 39 Sh ee p's or lam bs ' w oo l or ot he r an im al ha ir (fi ne or co ar se ), ca rd ed or co m be d : Ca rd ed or co m be d sh ee p's or la m bs 'w oo l or ot he r fin e an im al ha ir 47 53 .0 6 53 .0 8 A 53 .0 6- 21 ; 25 ;3 1 ;3 5 ; 51 ;5 5 ;7 1 ; 75 53 .0 8- 11 ; 13 Y ar n of ca rd ed sh ee p's or lam bs ' w oo l (w oo lle n ya rn ), no tp ut up fo rr eta il sa le : Y ar n of fin e an im al ha ir (c ar ­ de d or co m be d) ,n ot pu tu p fo r re ta il sa le : Y ar n of ca rd ed sh ee p's or lam bs 'w oo l (w oo lle n ya rn ) or of ca rd ed fin e an im al ha ir, no tp ut up fo rr eta il sa le 48 53 .0 7 53 .0 8 B 53 .0 7- 01 ; 09 ;2 1 ;2 9 ; 40 ;5 1 ;5 9 ; 81 ;8 9 53 .0 8- 21 ; 25 Y ar n of co m be d sh ee p's or lam bs ' wo ol (w or ste d ya rn ), no tp ut up fo rr eta il sa le : Y ar n of fin e an im al ha ir (c ar ­ de d or co m be d) ,n ot pu tu p fo r re ta il sa le : Y ar n of co m be d sh ee p's or lam bs 'w oo l (w or ste d ya rn ) or of co m be d fin e an im al ha ir, no tp ut up fo rr eta il sa le No L 149/98 Official Journal of the European Communities 18 . 6 . 79 T o n n es Y ug os la vi a (') D F I B N L U K IR L D K E E C 23 0 (4 2) (3 4) (2 4) (5 4) (2 ) (7 ) 39 3 2 3 2 (4 8) (3 9) (2 8) (6 2) (2 ) (8 ) 4 1 7 2 3 5 (5 5) (4 5) (3 2) (7 1 ) (3 ) (9 ) 4 4 2 2 3 7 (6 3) (5 2) (3 7) (8 2) (3 ) (1 0) 4 6 8 2 3 9 (7 2) (6 0) 0 3 ) (9 4) (4 ) (1 2) 4 9 6 (') Pl af on d- bu to ir: se eA pp en di x. C C T he ad in g N o N IM E X E D es cr ip tio n T h ir d co un tr ie s M em be r U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 D ec em be r C at eg or y co de (1 97 9) S ta te s 19 78 1 9 7 9 19 80 19 81 19 82 49 ex 53 .1 0 Ya rn of sh ee p's or lam bs 'w oo l, of ho rs eh ai r or of ot he r an im al ha ir (fi ne or co ar se ), pu tu p fo r re ta il sa le : 53 .1 0- 11 ; Ya rn of sh ee p's or lam bs ' 15 w oo l or of fin e an im al ha ir , pu tu p fo rr eta il sa le 50 53 .1 1 59 .1 1- 01 ; W ov en fa br ic s of sh ee p's or A rg en tin a U K T on ne s 2 3 0 2 5 0 2 7 0 3 0 5 - 03 ;0 7 ; 11 ; la m bs ' w oo l or of fin e an im al 13 ; 17 ;2 0 ; ha ir 30 ;4 0 ;5 2 ; 54 ;5 8 ;7 2 ; S ou th K or ea D T on ne s 68 7 4 81 87 93 74 ;7 5 ;8 2 ; F 37 41 - 4 6 51 5 6 84 ;8 8 ;9 1 ; I 45 4 7 4 9 51 54 93 ;9 7 B N L 5 6 8 9 10 - U K 14 1 14 2 14 2 14 3 14 5 IR L 2 2 2 3 3 , D K 2 3 3 3 4 E E C 30 0 3 1 5 33 1 3 4 7 3 6 5 H un ga ry D T on ne s 10 12 14 16 18 F 15 2 15 3 15 4 15 4 1 5 4 I 5 6 7 8 9 B N L 8 9 10 11 12 U K 14 15 16 17 18 IR L     1 D K 1 1 1 2 2 E E C 19 0 1 9 6 2 0 2 2 0 8 2 1 4 51 55 .0 4 55 .0 4- 00 Co tto rf ,c ar de d or co m be d 18 . 6 . 79 Official Journal of the European Communities No L 149/99 Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r T hi rd co un tr ie s M em be r S ta te s U ni ts C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n 19 78 19 80 19 81 19 82 1 9 7 9 T on ne s 52 55 .0 6 55 .0 6- 1 0; 90 Co tto n ya rn ,p ut up fo r re tai l sa le Y ug os la vi a D F I B N L U K IR L D K E E C 59 21 54 6 14 1 2 15 7 61 2 4 5 4 7 17 1 2 16 6 62 27 55 8 20 1 3 17 6 6 4 3 0 5 5 10 2 4 1 3 18 7 65 3 3 55 1 2 27 2 4 19 8 53 55 .0 7 55 .0 7- 10 ; 90 C ot to n ga uz e 54 56 .0 4 B No L 149/ 100 Official Journal of the European Communities 18 . 6 . 79 M an -m ad e fib re s (d isc on tin u ­ ou s or wa ste ), ca rd ed ,c om be d or ot he rw ise pr ep ar ed fo rs pin ­ ni ng : B. Re ge ne ra ted tex til e fib res : Re ge ne ra ted tex til e fib res (d isc on tin uo us or w as te ), ca rd ed or co m be d 56 .0 4- 21 ; 23 ;2 5 ;2 9 R om an ia (') T on ne s 55 56 .0 4 A 3 13 0 1 84 4 (8 80 ) (4 73 ) (7 53 ) (3 ) (3 2) 7 03 9 3 16 1 1 87 8 (9 75 ) (5 44 ) (1 05 3) (1 2) (6 3) 7 4 6 1 3 19 3 1 91 1 (1 08 0) (6 26 ) (1 21 1 ) (2 1 ) (9 6) 7 9 0 9 3 2 2 5 1 9 4 6 (1 19 7) (7 19 ) (1 39 3) (3 2) (1 37 ) 8 38 4 3 2 5 7 1 9 8 0 (1 32 6) (8 27 ) (1 60 2) (4 6) (1 57 ) 8 8 8 7 M an -m ad e fib re s' (d isc on tin u ­ ou s or wa ste ), ca rd ed ,c om be d or ot he rw ise pr ep ar ed fo rs pi n ­ ni ng : A. Sy nt he tic tex til ef ibr es : Sy nt he tic tex til e fib res (d is ­ co nt in uo us or w as te ), ca r ­ de d or co m be d D F I B N L U K IR L D K E E C 56 .0 4- 11 ; 13 ;1 5 ; 16 ; 17 ;1 8 ') Pl af on d- bu to ir: se c Ap pe nd ix . Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 1 9 8 0 19 81 19 82 56 56 .0 6 A 56 .0 6- 11 ; 15 Y ar n of m an -m ad e fib re s (d is ­ co nt in uo us or w as te ), pu t up fo r re ta il sa le : Ya rn of sy nt he tic tex til e fib re s (d isc on tin uo us or wa ste ), pu tu p fo rr eta il sa le 57 56 .0 6 B 56 .0 6- 20 Y ar n of m an -m ad e fib re s (d is ­ co nt in uo us or w as te ), pu t up fo r re ta il sa le : Ya rn of re ge ne ra ted tex til e fib re s (d isc on tin uo us or wa ste ), pu tu p fo rr eta il sa le ¢ 58 58 .0 1 58 .0 1- 01 ; 11 ; 13 ;1 7; 30 ;8 0 Ca rp ets , ca rp et in g an d ru gs , kn ot te d (m ad e up or no t) R om an ia (') D F I B N L U K IR L D K E E C T on ne s 21 0 (1 42 ) 42 0 13 5 31 5 (2 ) (6 ) 1 23 0 24 1 (1 63 ) 4 2 4 14 3 33 0 (4 ) (Ã ) 1 30 3 2 7 7 (1 87 ) 4 2 8 15 2 3 4 6 (6 ) (1 7) 1 3 8 2 3 1 9 (2 16 ) 4 3 3 16 1 36 2 (8 ) (2 4) 1 4 6 5 35 7 (2 42 ) 4 3 7 17 0 3 8 0 (9 ) (2 8) 1 5 5 3 59 58 .0 2 ex A B O th er ca rp ets ,c ar pe tin g, ru gs , ma ts an d m att in g, an d 'K ele m ', 'S ch um ac ks ' an d 'K ar am an ie ' ru gs an d th e lik e (m ad e up or no t) : " 18 . 6 . 79 Official journal of the European Communities No L 149/ 101 (') Pl af on d- bu to ir: se tA pp en di x. C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n 59 (c on t'd ) ex 59 .0 2 A 58 .0 2- 12 ; 14 ; 17 ; 18 ; 19 ;3 0 ;4 3 ; 49 ;9 0 59 .0 2- 01 ; 09 Fe lt an d ar tic le s of fe lt, w he th er or no ti m pr eg na ted or co ate d: A. Fe lt in th e pi ec e or sim pl y cu tt o re ct an gu la rs ha pe : W ov en , kn itt ed or cr oc he ­ ted ca rp et s, ca rp et in g, ru gs , m ats an d m att in g, an d 'K ele m ', 'S ch um ac ks ' an d 'K ar am an ie ' ru gs an d th e lik e (m ad e up or no t); flo or co ve rin g, of fe lt 60 58 .0 3 58 .0 3- 00 Ta pe str ies , ha nd -m ad e, of th e ty pe Go be lin s, Fl an de rs ,A ub us ­ so n, Be au va is an d th e lik e, an d ne ed le- wo rk ed tap es tri es (fo r ex am pl e, pe tit po in t an d cr os s sti tch ) m ad e in pa ne ls an d th e lik eb y ha nd : Ta pe str ies ,h an d- m ad e 61 58 .0 5 A la ) Ic ) II B 58 .0 5- 01 ; 08 ;3 0 ;4 0 ; 51 ;5 9 ;6 1 ; 69 ;7 3 ;7 7 ; 79 ;9 0 N ar ro w w ov en fa br ic s, an d na r ­ ro w fa br ic s (b ol du c) co ns ist in g of wa rp w ith ou t we ft as se m ­ bl ed by m ea ns of an ad he siv e, ot he rt ha n go od s fa lli ng wi th in he ad in g N o 58 .06 : N ar ro w w ov en fa br ic s no t ex ce ed in g 30 cm in wi dt h w ith se lv ed ge s (w ov en ,g um ­ m ed or m ad e ot he rw is e) on bo th ed ge s, ot he r th an wo ­ ve n la be ls an d th e lik e; bo l ­ du c Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er T hi rd co un tr ie s M em be r S ta te s U ni ts 19 78 19 79 19 80 19 81 19 82 H on g K on g D T on ne s 97 11 9 1 4 3 17 0 19 7 F 17 25 38 50 67 I 13 0 14 5 15 8 17 2 18 4 B N L 23 32 38 45  5 4 U K 72 0 7 2 4 7 2 7 73 1 7 34 IR L 1 1 2 3 4 D K 3 4 7 9 11 E E C 99 1 1 0 5 0 1 11 3 1 18 0 1 25 1 P ol an d D T on ne s 13 5 13 7 13 9 14 0 F 53 55 57 59 I 8 9 11 13 B N L  33 3 4 35 36 U K  75 7 7 79 81 IR L  1 1 2 2 D K  4 5 6 7 E E C  3 0 9 3 1 8 32 9 33 8 No L 149/ 102 Official Journal of the European Communities 18 . 6 . 79 CC T he ad in g N o Ã  ÃÃ  Ã  Ã § Ã  co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er Ca te go ry 19 78 1 9 7 9 19 80 19 81 19 82 62 58 .0 6 58 .0 7 58 .0 6- 10 ; 90 W ov en lab els ,b ad ge s an d th e lik e, no t em br oi de re d, in th e pi ec e, in str ip s or cu tt o sh ap e o r si ze Ch en ill e ya rn (in clu din g flo ck ch en ill e ya rn ), gi m pe d ya rn (o th er th an m eta lli ze d ya rn fal ­ lin g wi th in he ad in g N o 52 .01 an d gim pe d ho rs eh ai r ya rn ); br ai ds an d or na m en ta l tr im ­ mi ng si nt he pi ec e; tas se ls, po m ­ po ns an d th e lik e: 58 .0 7- 31 ; 39 ;5 0 ;8 0 Ch en ill e ya rn (in clu di ng flo ck ch en ill e ya rn ), gi m pe d ya rn (o th er th an me tal liz ed ya rn an d gim pe d ho rse ha ir ya rn ); br aid s an d or na m en ­ tal tri m m in gs in th ep iec e; tas ­ sel s, po m po ns an d th el ike 58 .0 8 58 .0 8- 11 ; 15 ; 19 ;2 1 ; 29 Tu lle an d ot he r ne tf ab ric s (b ut no ti nc lu di ng w ov en ,k ni tte d or cr oc he te d fa br ic s) ,p la in 58 09 58 .0 9- 11 ; 19 ;2 1 ;3 1 ; 35 ;3 9 ;9 1 ; 95 ;9 9 Tu lle an d ot he rn et fa br ic s (b ut no ti nc lu di ng wo ve n, kn itt ed or cr oc he te d fa br ics ), fig ur ed ; ha nd or m ec ha ni ca lly m ad e lac e, in th e pi ec e, in str ip s or in m ot if s 58 .1 0 58 .1 0- 21 ; 29 ;4 1 ;4 5 ; 49 ;5 1 ;5 5 ; 59 Em br oi de ry , in th e pi ec e, in str ip so ri n m ot ifs 63 60 .0 1 B la ) K ni tte d or cr oc he te d fa br ic , no te la st ic or ru bb er iz ed : B. O f m an -m ad e fib re s: 18 . 6 . 79 Official Journal of the European Communities No L 149/ 103 Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r T hi rd co un tr ie s M em be r S ta te s U ni ts 19 78 19 79 1 9 8 0 19 81 19 82 C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n 63 (c on t'd ) 60 .0 6 A 60 .0 1- 30 60 .0 6- 11 ; 18 K ni tte d or cr oc he te d fa br ic an d ar tic le s th er eo f, el as tic or ru bb er iz ed (in cl ud in g el as tic kn ee -c ap s an d ela sti c sto ck ­ in gs ): A . Fa br ic : K ni tte d or cr oc he te d fa br ic , no te la sti c or ru bb er iz ed ,o f sy nt he tic tex til e fib re s, co n ­ tai ni ng ela sto fib re s; kn itt ed or cr oc he te d fa br ic , el as tic or ru bb er iz ed 64 60 .0 1 B Ib )2 K ni tte d or cr oc he te d fa br ic , no t el as tic or ru bb er iz ed : 3 60 .0 1- 51 ; 55 B. O f m an -m ad e fi br es : Ra ch el lac ea nd lo ng -p ile fa ­ br ic (im ita tio n fu r), kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed ,o fs yn th et ic tex ­ til e fi br es 65 60 .0 1 A B Ib )4 II C I 60 .0 1- 01 ; 10 ;6 2 ;6 4 ; 65 ;6 8 ;7 2 ; 74 ;7 5 ;7 8 ; 81 ;8 9 ;9 2 ; 94 ;9 6 ;9 7 K ni tte d or cr oc he te d fa br ic s, no te la st ic or ru bb er iz ed : O th er th an th os e of ca te go ­ rie s 38 A ,6 3 an d 64 ,o fw oo l, of co tto n or of m an -m ad e te xt ile fi br es 66 62 .0 1 Tr av ell in g ru gs an d bl an ke ts : B Ã ­ H a) b) c) 62 .0 1- 10 ; 20 ;8 1 ;8 5 ; 93 ;9 5 Tr av ell in g ru gs an d bl an ke ts of w oo l, of co tto n or of m an ­ m ad e te xt ile fi br es No L 149/ 104 Official Journal of the European Communities 18 . 6 . 79 Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s 67 60 .0 5 So ut h K or ea A II b) 5 B 60 .0 6 B II II I O ut er ga rm en ts an d ot he ra rti c ­ les , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : K ni tte d or cr oc he te d fa br ic an d ar tic le s th er eo f, el as tic or ru bb er iz ed (in cl ud in g el as tic kn ee -c ap s an d ela sti c sto ck ­ in gs ): B. O th er : H un ga ry M em be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 78 19 79 19 80 19 81 19 82 D T on ne s 9 14 21 30 4 6 F 9 13 2 0 28 3 4 I 9 13 2 0 2 7 34 B N L 9 13 2 0 2 4 28 U K 58 5 58 8 59 1 5 9 4 5 9 7 IR L 4 7 7 8 8 D K 5 13 16 18 19 E E C 63 0 66 1 6 9 5 7 2 9 7 6 6 D T on ne s 22 8 2 3 4 2 3 9 2 4 3 2 5 0 F 15 21 2 7 3 4 4 0 I 14 19 2 5 31 3 7 B N L 25 1 2 5 2 2 5 4 2 5 5 2 5 6 U K 20 2 7 35 4 4 53 IR L  1 1 2 2 D K 5 6 7 8 10 E E C 53 3 5 6 0 5 8 8 61 7 ~ 64 8 D T on ne s 25 3 2 5 6 25 8 2 6 1 2 6 3 F (1 2) (2 1) (3 1) (3 6) (4 1 ) I (1 0) (1 8) (2 6) (3 0) (3 4) B N L (7 ) (1 2) (1 8) (2 0) (2 2) U K (1 5) (2 7) (3 9) (4 5) (5 2) IR L (1 ) (2 ) (2 ) (3 ) (3 ) D K (2 ) (4 ) (6 ) (7 ) (8 ) E E C 30 0 31 8 3 3 7 3 5 7 3 7 9 60 .0 5- 94 ; 95 ;9 6 ;9 7 ; 98 ;9 9 60 .0 6- 92 ; 96 ;9 8 Cl ot hi ng ac ce ss or ies an d ot he r ar tic le s (e xc ep t ga r ­ m en ts ), kn itt ed or cr oc he ­ te d, no t el as tic or ru bb er i ­ ze d; ar tic le s (o th er th an ba t ­ hin g co stu m es )o fk ni tte d or cr oc he te d fa br ic , el as tic or ru bb er iz ed ,o fw oo l, of co t ­ to n, or m an -m ad e te xt ile fi br es 18 . 6 . 79 Official Tournal of the European Communities No L 149/ 105 Y ug os la vi a (') (') Pl af on d- bu to ir: se eA pp en di x. G R O U P IV Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) " D es cr ip tio n 68 60 .0 4 A I II a) b) c) Il ia ) b) c) d) U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as tic or ru b ­ be ri ze d : A. Ba bi es 'g ar m en ts ;g irl s' ga r ­ me nts up to an d in clu di ng co m m er ci al si ze 86 : Ba bie s' un de r ga rm en ts of kn itt ed or cr oc he te d fa ­ br ic s, no t el as tic or ru bb er ­ iz ed 60 .0 4- 02 ; 03 ;0 4 ;0 6 ; 07 ;0 8 ; 10 ; 11 ; 12 ; 14 69 60 .0 4 B IV b) 2 cc ) Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r T hi rd co un tr ie s M em be r S ta te s U ni ts 19 78 19 79 19 80 19 81 19 82 In di a I T o n n es 30 32 34 36 H un ga ry D 10 00 pi ec es 23 4 2 3 5 2 3 6 23 8 2 3 9 F 4 7 11 14 18 I 3 5 8 10 13 B N L 18 2 0 2 2 24 2 6 U K 5 8 12 16 2 0 IR L  1 1 2 2 D K  1 1 2 3 E E C 26 4 2 7 7 2 9 1 30 6 32 1 S ou th K or ea D 10 00 pi ec es 5 09 3 O 5 11 8 O 5 14 5 5 17 0 5 19 6 F 6 50 7 (') 2 03 7 2 18 7 2 33 4 2 47 7 I 28 5 40 8 5 3 3 67 4 83 2 B N L 1 57 6 1 63 0 1 6 9 5 1 75 7 1 81 4 U K 44 5 6 3 7 8 3 3 1 05 3 1 29 8 IR L 20 28 3 6 45 55 D K 58 82 10 7 13 5 16 6 E E C 13 98 4 9 94 0 10 5 3 6 11 16 8 11 83 8 No L 149/ 106 Official Journal of the European Communities 18 . 6 . 79 60 .0 4- 54 U nd er ga rm en ts , kn itt ed or cr oc he te d, no te la sti c or ru bb er ­ iz ed : B. O f ot he r te xt ile m at er ia ls : W om en 's, gi rls 'a nd in fa nt s' kn itt ed or cr oc he te d pe tti ­ co ats an d sli ps of sy nt he tic te xt ile fib re s, ot he r th an ba bi es 'g ar m en ts 70 60 .0 4 B il l U nd er ga rm en ts , kn itt ed or cr oc he te d, no te las tic or ru bb er ­ iz ed : B. O f ot he r te xt ile m at er ia ls : Pa nt y- ho se (ti gh ts ) 60 .0 4- 31 ; 33 ;3 4 (*) Se eA pp en di x. Qu an tita tiv el im its fro m 1J an ua ry to 31 De ce mb er Ca te go ry CC T he ad in g N o N IM E X E co de D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts (1 97 9) 19 78 1 9 7 9 1 9 8 0 19 81 19 82 71 S ou th K or ea T on ne s 60 .0 5 A II b) 1 41 3 1 9 30 4 3 5 1 10 32 O ut er ga rm en ts an d ot he r ar ­ tic les ,k ni tte d or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d clo th ­ in g ac ce ss or ies : D F I B N L U K IR L D K E E C 4 5 6 2 11 33 1 98 4 6 9 4 12 3 4 1 1 0 6 II . O th er : b) O th er : 84 91 H on g K on g T on ne s 1. Ba bi es ' ga r ­ m en ts ;g irl s' ga r ­ m en ts up to an d in cl ud in g co m ­ m er ci al si ze 86 : B ab ie s' kn itt ed ou te r ga rm en ts of w oo l, of co t ­ to n or of m an ­ m ad e te xt ile fi ­ br es 60 .0 5- 06 ; 07 ;0 8 ;0 9 D F I B N L U K IR L D K E E C 54 5 5 17 12 1 1 10 21 3 61 7 7 2 0 12 2 1 10 2 2 8 6 7 11 10 2 2 1 2 2 1 11 2 4 4 73 1 5 12 2 5 12 3 2 11 2 6 1 48 1 1 5 13 36 1 11 4 80 1 9 16 28 12 3 2 11 2 7 9 40 (7 ) (5 ) (4 ) (8 ) (1 ) (5 ) 58 18 . 6 . 79 Official Journal of the European Communities , No L 149/ 107 R om an ia (') T on ne s D F I B N L U K IR L D K E E C 38 (1 ) (1 ) (1 ) (2 ) (- ) (5 ) 46 3 8 (2 ) (2 ) (2 ) (4 ) (  ) (5 ) 4 9 39 (4 ) (3 ) (3 ) (6 ) (  ) (5 ) 52 3 9 (6 ) (4 ) (3 ) (7 ) (  ) (5 ) 55 72 60 .0 5 A II b) 2 H on g K on g 1 00 0 pi ec es O ut er ga rm en ts an d ot he r ar ­ tic les ,k ni tte d or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d clo ­ th in g ac ce ss or ies : D F I B N L U K IR L D K E E C 5 02 5 10 0 12 5 1 37 0 1 69 7 16 50 0 8 83 3 5 0 5 0 15 0 18 8 1 4 2 8 1 9 3 3 2 4 5 0 2 9 2 7 5 5 0 7 6 2 2 5 2 8 1 1 4 7 3 2 14 0 29 5 1 4 9 7 3 8 5 15 1 3 3 7 3 6 5 1 5 0 4 2 31 1 35 5 2 2 10 22 5 5 24 1 4 4 7 4 7 6 1 54 1 2 4 5 9 41 53 1 10 7 3 6 II .O th er (l) Pl afo nd -b ut oi r: se eA pp en di x. Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 78 19 79 19 80 19 81 19 82 60 .0 6 B I 72 (c on t'd ) K ni tte d or cr oc he te d fa br ic an d ar tic le s th er eo f, el as tic or ru bb er iz ed (in cl ud in g ela sti c kn ee -c ap s an d ela sti c sto ck ­ in gs ): B. O th er : K ni tte d sw im w ea r 60 .0 5- 11 ; 13 ; 15 60 .0 6- 91 S ou th K or ea 1 00 0 pi ec es 73 60 .0 5 A II b) 3 O ut er ga rm en ts an d ot he ra rti c ­ les , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d clo ­ th in g ac ce ss or ie s: D F I B N L U K IR L D K E E C 25 5 26 21 47 12 8 2 5 48 4 26 0 32 26 52 13 5 2 6 51 3 2 6 5 39 32 56 14 2 3 7 54 4 27 0 47 38 59 15 0 3 9 57 6 27 6 56 45 63 15 7 4 10 61 1 II . O th er : No L 149/ 108 Official Journal of the European Communities 18 . 6 . 79 60 .0 5- 16 ; 17 ; 19 T ra ck su its of kn itt ed or cr oc he te d fa br ic , no t el as tic or ru bb er iz ed ,o f w oo l, of co tto n or of m an -m ad e te xt ile fi br es H on g K on g 10 00 pi ec es D F I B N L U K IR L D K E E C 63 8 17 13 12 5 40 6 4 15 1 21 8 66 4 26 19 14 0 42 9 5 20 1 30 3 68 8 38 29 15 5 45 2 7 25 1 39 4 70 9 57 44 16 8 47 5 9 30 1 49 2 72 7 83 64 18 0 49 5 11 37 1 59 7 H un ga ry 1 00 0 pi ec es D F I B N L U K IR L D K E E C 13 6 4 16 54 11 4 1 32 5 14 0 6 21 56 11 8 1 2 34 4 14 6 9 26 58 12 2 1 3 36 5 15 0 14 32 60 12 5 2 4 38 7 15 5 19 38 62 12 9 2 5 41 0 Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r N IM E X E co de C at eg or y CC T he ad in g N o (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 78 1 9 7 9 19 80 19 81 19 82 73 (c on t'd ) P ol an d 1 00 0 pi ec es D F I B N L U K IR L D K E E C 12 7 3 0 9 21 1 6 35 1 6 5 1 5 13 4 31 1 24 1 8 39 2 7 5 3 5 14 3 3 1 2 27 20 4 4 3 8 5 5 7 15 2 3 1 4 30 2 2 4 9 4 9 5 7 9 Y ug os la vi a 1 00 0 pi ec es D T I 22 8 43 1 6 83 65 1 4 44 0 2 3 2 5 2 2 3 8 4 78 1 5 4 7 5 2 3 6 62 28 8 6 9 4 1 6 5 1 3 2 4 0 7 4 3 4 88 10 8 2 8 55 4 2 4 5 88 42 8 9 1 2 3 3 9 59 9 B N L U K IR L D K E E C 18 . 6 . 79 Official Journal of the European Communities No L 149/ 109 74 60 .0 5 H on g K on g 1 00 0 pi ec es O ut er ga rm en ts an d ot he ra rti c ­ les , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d clo th ­ in g ac ce ss or ie s: A H b) 4 gg ) 11 22 33 44 3 9 5 48 38 68 3 5 7 4 2 6 9 3 6 D F I B N L U K IR L D K E E C 33 1 10 8 25 32 7 1 12 71 4 3 5 5 15 12 3 6 3 2 9 1 16 7 6 4 3 6 9 23 1 8 4 7 3 3 9 2 19 8 1 7 38 3 34 27 57 34 8 3 23 87 5 II . O th er : 60 .0 5- 71 ; 72 ;7 3 ;7 4 W om en 's, gi rls 'a nd in ­ fa nt s' (o th er th an ba ­ bi es ') su its an d co stu m es (in clu di ng co or di na te su its co ns ist in g of tw o or th re e pi ec es w hi ch ar e or de re d, pa ck ed , co ns ign ed an d no rm all y H un ga ry 1 00 0 pi ec es D F I B N L U K IR L D K E E C 80 11 9 45 13 2 16 0 8 2 13 10 45 1 6 2 16 8 83 1 6 12 4 5 18 2 1 7 6 84 1 7 14 4 6 20 1 3 18 5 8 5 2 0 16 4 6 2 3 1 3 19 4 Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er T hi rd co un tr ie s M em be r S ta te s U ni ts 19 78 19 79 19 80 19 81 19 82 C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n 74 (c on t'd ) - so ld to ge th er ), of kn it ­ te d or cr oc he te d fa br ic , no t el as tic or ru bb er i ­ ze d, of w oo l, of co tto n or of m an -m ad e te xt ile fib re s, ex cl ud in g sk i su its 75 60 .0 5 A II b) 4 ff) 60 .0 5- 66 ; 68 O ut er ga rm en ts an d ot he ra rti c ­ les , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d clo th ­ in g ac ce ss or ies : II . O th er : M en 's an d bo ys ' su its (in clu di ng co or di na te su its co ns ist in g of tw o or th re e pi ec es wh ich ar e or de re d, pa ck ed , co ns ig ne d an d no rm all y so ld to ge th er ), of kn it ­ te d or cr oc he te d fa br ic , no t el as tic or ru bb er ­ ize d, of w oo l, of co tto n or of m an -m ad e te xt ile fib re s, ex clu di ng sk i su its 76 61 .0 1 B Ã ­ M en 's an d bo ys ' ou te r ga r ­ m e n ts No L 149/ 110 Official Journal of the European Communities 18 . 6 . 79 H on g K on g T on ne s D F I B N L U K IR L D K E E C 1 00 0 41 33 23 1 40 0 2 92 2 59 1 1 04 4 75 60 42 1 42 4 4 97 2 74 6 1 08 1 11 9 96 67 1 44 0 6 10 2 2 9 1 1 1 12 6 16 8 13 5 9 4 1 44 7 8 10 8 3 08 6 1 18 0 2 1 6 17 4 12 1 1 4 5 4 11 11 5 3 27 1 Qu an tit ati ve lim its fro m 1J an ua ry to 31 D ec em be r C at eg or y C C T he ad in g N o N IM E X E co de D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts (1 97 9) 19 78 1 9 7 9 19 80 19 81 1 9 8 2 76 H un ga ry T on ne s (c on t'd ) 61 .0 2 B II a) W om en 's, gi rls ' an d in fa nt s' o u te r ga rm en ts : B. O th er : D F I B N L U K IR L D K E E C 36 4 16 8 21 6 14 1 15 63 4 3 6 6 2 3 12 2 1 7 21 1 16 6 5 6 3 6 8 28 1 7 2 1 8 '3 0 1 17 6 7 9 3 6 9 35 22 2 1 9 38 2 18 7 0 3 3 7 1 41 2 7 2 2 0 4 7 2 19 7 2 7 61 .0 1- 13 ; 15 ;1 7 ; 19 61 .0 2- 12 ; 14 M en 's an d bo ys 'w ov en in ­ du str ia l an d oc cu pa tio na l cl ot hi ng ; w om en 's, gi rls ' an d in fa nt s' w ov en ap ro ns , sm oc k- ov er al ls an d ot he ri n ­ du str ia l an d oc cu pa tio na l cl ot hi ng (w he th er or no t al so su ita bl e fo r do m es tic us e) ,o f w oo l, of co tto n or of m an -m ad e te xt ile fib re s 77 R om an ia (') 1 00 0 pa irs 60 .0 3 B II a) St oc ki ng s, un de r sto ck in gs , so ck s, an kl e- so ck s, so ck et te s an d th e lik e, kn itt ed or cr oc he ­ te d, no te la sti c or ru bb er iz ed : W om en 's sto ck in gs of sy nt he ­ tic te xt ile fi br es D F I B N L U K IR L D K E E C 60 4 (2 0) (1 6) (5 1) (2 5) (1 ) (2 ) 70 7 6 1 0 (4 1 ) (3 3) (6 1 ) (5 2) (2 ) (5 ) 7 6 4 6 1 6 (6 5) (5 2) (7 1 ) (8 2) (3 ) (9 ) 82 5 6 2 2 (9 5) (7 6) (8 1 ) (1 21 ) (5 ) (1 3) 89 1 6 2 9 (1 14 ) (9 1 ) (9 1 ) (1 45 ) (6 ) (1 6) 9 6 2 18 . 6 . 79 Official Journal of the European Communities No L 149/ 111 60 .0 3- 24 ; 26 78 S ou th K or ea T on ne s M en 's an d bo ys ' ou te r ga r ­ m e n ts : 61 .0 1 A ll B il l V f) 1 2 3 1 8 7 2 7 3 4 8 5 7 9 2 2 7 4 9 1 3 2 7 61 .0 1- 09 ; 24 ;2 5 ;2 6 ; 92 ;9 4 ;9 6 D F I B N L U K IR L D K E E C 12 0 24 5 11 56 7 12 6 O 1 2 1 07 2 1 3 4 2 5 3 19 5 7 1 14 8 2 3 1 13 0 15 1 2 6 0 28 5 7 4 17 2 2 5 1 19 2 16 8 26 8 37 57 7 19 8 3 7 1 25 8 M en 's an d bo ys 'w ov en ba th ro be s, dr es sin g go w ns ,s m ok ­ ing jac ke ts an d sim ila r in ­ do or w ea r an d ot he r ou te r ga rm en ts, ex ce pt ga rm en ts of ca teg or ies 6, 14 A, 14 B, 16 , 17 ,2 1, 76 an d 79 ,o fw oo l, of co tto n or of m an -m ad e te x ­ til e fi br es (') Pl af on d- bu to ir: se eA pp en di x. (J) Se e A pp en di x. Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r T hi rd co un tr ie s M em be r S ta te s U ni ts 19 78 19 79 19 80 19 81 19 82 H un ga ry T on ne s 50 21 . 9 26 9 45 3 39 7 54 22 1 1 2 7 0 49 1 4 41 1 60 2 4 13 27 1 52 1 5 4 2 6 D F I B N L U K IR L D K E E C 42 1 7 5 26 6 39 2 37 1 4 6 20 7 2 6 7 4 2 2 3 8 4 C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n 78 (c on t'd ) 79 61 .0 1 B II 61 .0 2 B II b) 61 .0 1- 22 ; 23 61 .0 2- 16 ; 18 M en 's an d bo ys ' ou te r ga r ­ m e n ts : W om en 's, gir ls' an d in fa nt s' ou te r ga rm en ts : B. O th er : W ov en sw im w ea r of w oo l, of co tto n or of m an -m ad e te xt ile fi br es 80 61 .0 2 A 6 1. 04 A 61 .0 2- 01 ; 03 61 .0 4- 01 ; 09 W om en 's, gir ls' an d in fa nt s' ou te r ga rm en ts : A. Ba bie s' ga rm en ts ;g irl s' ga r ­ me nts up to an d in clu di ng co m m er ci al si ze 86 : W om en 's, gir ls' an d in fa nt s' un ­ de rg ar m en ts : A. Ba bie s' ga rm en ts ;g irl s' ga r ­ me nts up to an d in clu di ng co m m er ci al si ze 86 : Ba bie s' wo ve n ga rm en ts of w oo l, of co tto n or of m an ­ m ad e te xt ile fib re s No L 149/ 112 Official Journal of the European Communities 18 . 6 . 79 H on g K on g T on ne s D F I B N L U K IR L D K E E C 23 3 8 7 42 24 0 1 19 55 0 2 5 5 12 11 5 5 30 5 2 22 66 2 2 7 6 18 17 69 30 7 4 2 4 71 5 29 1 2 7 2 7 7 9 3 1 7 5 26 7 7 2 3 0 5 41 41 8 7 3 2 6 6 28 83 4 Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n 81 W om en 's, gi rls , an d in fa nt s' ou te r ga rm en ts : B. O th er : 61 .0 2 B I b) li e) e) 8 aa ) bb ) cc ) 61 .0 2- 07 ; 22 ;2 3 ;2 4 ; 86 ;8 8 ;9 2 W om en 's, gir ls 'a nd in fa nt s' w ov en ba th ro be s, dr es sin g go wn s, be d jac ke ts an d sim i ­ la r in do or w ea r an d ou te r ga rm en ts , ex ce pt ga rm en ts of ca te go rie s 6, 7, 15 A, 15 B, 21 ,2 6, 27 ,2 9, 76 ,7 9 an d 80 , of w oo l, of co tto n or of m an -m ad e te xt ile fib re s 82 60 .0 4 B IV a) c) Qu an tit ati ve lim its fro m 1J an ua ry to 31 D ec em be r T hi rd co un tr ie s M em be r S ta te s U ni ts 19 78 1 9 7 9 1 9 8 0 19 81 19 82 "R om an ia (') D T on ne s 39 4 1 -4 3 4 5 4 7 F 38 3 9 3 9 4 0 41 I (1 6) (1 8) (2 0) (2 2) (2 3) B N L 31 31 3 2 32 32 U K (5 ) (9 ) (1 4) (2 0) (2 3) IR L (- ) (- ) (- ) (- ) (i ) D K (1 ) (2 ) (2 ) (3 ) (3 ) E E C 12 7 1 3 5 1 4 3 ¢ 15 1 16 0 R om an ia (') D T on ne s 50 8 5 1 3 5 1 8 5 2 3 52 9 F (2 0) (3 6) (5 3) (7 3) (8 4) I (1 5) (2 8 ) (4 2) (5 8) (6 7) B N L (U ) (2 0) (3 0) (4 1 ) (4 7) U K (3 3) (5 2) (7 5) (8 6) (9 9) IR L 0 ) (2 ) (3 ) (4 ) (5 ) D K (3 ) (5 ) (8 ) (H ) (1 3) E E C 55 7 5 9 0 6 2 6 6 6 3 7 0 3 So iX hK or ea (2) D T on ne s 46 5 5 6 7 78 9 0 F 1 5 7 10 15 I 1 4 6 9 11 B N L 1 3 5 7 9 U K 26 8 2 6 9 2 7 1 2 7 2 2 7 3 IR L 5 5 5 6 6 D K 1 1 2 3 4 E E C 32 3 3 4 2 3 6 3 3 8 5 40 8 18 . 6 . 79 Official Journal of the European Communities No L 149/ 113 Un de rg ar m en ts, kn itt ed or cr o ­ ch et ed , no t el as tic or ru bb er ­ iz ed : B. O f ot he r te xt ile m at er ia ls : 60 .04 -3 8; .U nd er ga rm en ts ,o th er th an 60 I ba bi es ', kn itt ed or cr oc he ­ te d, no t el as tic or ru bb er ­ ize d, of w oo l, of fin e an im al ha ir or of re ge ne ra te d tex ­ til e fi br es 83 60 .0 5 A II a) O ut er ga rm en ts an d ot he ra rti c ­ les , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d clo ­ th in g ac ce ss or ie s: b) 4 hh ) 11 22 33 44 iji j) 11 22 33 44 II . O th er : 60 .0 5- 04 ; 76 ;7 7 ;7 8 ; 79 ,8 8 ;9 0 ; 91 ;9 2 O ut er ga rm en ts ,k ni tte d or cr oc he te d, no t el as tic or ru bb er iz ed , ot he r th an ga rm en ts of ca teg o ­ rie s 5, 7, 26 ,2 7, 28 ,7 1, 72 , 73 , 74 an d 75 , of wo ol , of co tto n or of m an -m ad e te xt ile fi br es (') Pl af on d- bu to ir: see Ap pe nd ix . O Se e Ap pe nd ix . Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er 19 78 19 79 19 80 19 81 19 82 83 (c on t'd ) - H on g K on g H un ga ry D F I B N L U K IR L D K E E C D F I B N L U K IR L D K E E C T on ne s T on ne s 18 3 28 23 13 2 1 24 5 (') 2 14 1 62 7 11 2 5 4 14 3 90 1 5 36 9 2 3 6 4 2 35 15 6 1 25 1 O 3 18 1 74 1 4 2 2 8 6 14 4 99 1 15 3 9 5 2 8 9 63 5 2 17 5 1 25 7 C ) 4 2 3 1 86 3 13 2 12 9 14 4 10 8 1 16 4 2 2 3 4 2 87 71 19 5 1 26 4 O 6 2 8 1 9 9 3 14 1 17 14 14 5 1 1 6 2 17 4 5 2 4 0 0 11 5 95 ' 21 3 1 27 0 0 ) 7 33 2 13 3 15 0 24 20 14 6 12 3 3 18 4 8 4 84 61 .0 6 B C D E 61 .0 6- 30 ; 40 ;5 0 ;6 0 Sh aw ls ,s ca rv es ,m uf fle rs ,m an ­ til las ,v eil sa nd th e lik e: O th er th an kn itt ed or cr oc he ­ ted ,o fw oo l, of co tto n or of m an -m ad e te xt ile fi br es 85 61 .0 7 B C D 61 .0 7- 30 ; 40 ;9 0 Ti es ,b ow tie s an d cr av at s: O th er th an kn itt ed or cr oc he ­ ted ,o fw oo l, of co tto n or of m an -m ad e te xt ile fib re s No L 149 / 114 Official Journal of the European Communities 18 . 6 . 79 (l) Se eA pp en di x. Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 1 9 7 9 1 9 8 0 19 81 19 82 86 61 .0 9 A B C E 61 .0 9- 20 ; 30 ;4 0 ;8 0 Co rs et s, co rs et be lts ,s us pe nd er ­ be lts ,b ra ss iÃ ¨ re s, br ac es ,s us pe n ­ de rs ga rte rs an d th e lik e (in clu ­ di ng su ch ar tic les of kn itt ed or cr oc he te d fa br ic , w he th er or no t el as tic : Co rs et s, co rs et -b el ts , su ­ sp en de rb el ts ,b ra ce s, su sp en ­ de rs ,g ar ter s an d th e lik e (in ­ clu di ng su ch ar tic les of kn it ­ te d or cr oc he te d fa br ic ), ot he r th an br as si Ã ¨r es , w he ­ th er or no t el as tic S ou th K or ea D F I B N L U K IR L D K E E C 10 00 pi ec es 1 47 8 35 3 2 51 0 89 9 2 44 1 1 4 8 5 4 1 3 2 4 51 3 13 8 1 13 2 5 8 7 1 4 9 3 4 7 2 3 6 5 1 5 2 0 4 2 21 2 7 4 3 1 50 0 5 2 9 54 53 1 2 6 3 3 27 2 9 0 7 1 53 1 56 9 82 5 4 2 32 0 5 33 3 08 2 t 87 6 i .Ã ¯ Ã ± - - 61 .1 0- 00 G lo ve s, m itt en s, m itt s, sto ck ­ ing s, so ck s an d so ck ett es ,n ot kn itt ed or cr oc he te d H on g K on g D F I B N L U K IR L D K E E C T on ne s 35 0 12 1 15 11 4 4 6 0 7 33 1 10 0 3 6 8 14 2 2 3 12 2 4 6 8 8 35 1 1 6 6 3 8 5 1 6 4 3 4 1 3 0 4 7 6 9 38 1 2 3 6 4 0 4 1: 89 44 13 8 4 8 4 11 40 1 3 1 0 4 2 4 2 1 2 58 14 7 4 9 4 12 42 1 3 8 9 88 61 .1 1 61 .1 1- 00 M ad e up ac ce ss or ies fo r ar tic ­ les of ap pa re l (fo r ex am pl e, dr es s sh iel ds , sh ou ld er an d ot he r pa ds ,b elt s, m uf fs ,s lee ve pr ot ec to rs ,p oc ke ts) : % O th er th an kn itt ed or cr oc he ­ te d 89 61 .0 5 A 61 .0 5- 20 H an dk er ch ie fs : A. O f w ov en co tto n fa br ic ,o f a va lu e of m or e th an 15 EU A/ kg ne tw eig ht H on g K on g (') H un ga ry (') 18 . 6 . 79 Official Journal of the European Communities No L 149 / 115 (') Se eA pp en di x. G R O U P V Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Ca te go ry 19 78 1 9 7 9 19 80 19 81 19 82 90 ex 59 .0 4 Tw in e, co rd ag e, ro pe s an d ca b ­ les ,p lai ted or no t: Tw in e, co rd ag e, ro pe s an d ca bl es , of sy nt he tic tex til e fib re s, pl ait ed or no t 59 .0 4- 11 ; 13 ; 15 ; 17 ; 18 91 S ou th K or ea T on ne s 62 .0 4 A ll B II Ta rp au lin s, sa il aw ni ng s, su n ­ bl in ds , te nt s an d ca m pi ng go od s: D F I B N L U K IR L D K E E C 69 2 16 13 39 2 38 1 2 4 1 50 0 O 7 1 6 31 2 6 3 9 8 4 0 9 3 7 1 5 9 0 74 4 47 38 40 0 44 0 5 11 1 68 5 76 9 69 5 6 40 2 46 9 7 15 1 7 8 7 7 9 2 9 6 7 8 4 0 4 4 9 7 8 19 1 8 9 4 62 .0 4- 23 ; 73 T en ts No L 149 / 116 Official Journal of the European Communities 18 . 6 . 79 H un ga ry T on ne s D F I B N L U K IR L D K E E C 10 6 12 9 4 96 5 25 0 15 9 1 3 0 5 9 7 6 2 6 2 20 1 2 13 0 7 99 1 7 2 7 6 2 4 15 13 1 9 10 1 1 8 28 9 2 9 18 13 2 10 1 0 4 2 9 3 0 4 (') Se eA pp en di x. Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er M em be r S ta te s U ni ts T hi rd co un tr ie s 19 78 1 9 7 9 19 80 19 81 19 82 Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n 92 51 .0 4 . A I B I 59 .1 1 A II I a) 51 .0 4- 03 ; 52 59 .1 1- 15 W ov en fa br ic s of m an -m ad e ­ fib re s (c on tin uo us ), in cl ud in g w ov en fa br ic s of m on of il or str ip fa lli ng wi th in he ad in g N o 51 .0 1 o r 51 .0 2 : R ub be riz ed te xt ile fa br ic s, ot he r th an ru bb er iz ed kn itt ed or cr oc he te d go od s: A . R ub be ri ze d te xt ile fa br ic s no tc om pr ise d in B be lo w : II I. O th er : W ov en fa br ic s of m an ­ m ad e te xt ile fib re s an d ru bb er iz ed te xt ile w o ­ ve n fa br ics ,f or ty re s 93 62 .0 3 B I b) II a) b) 2 c) 62 .0 3- 93 ; 95 ;9 7 ;9 8 Sa ck s an d ba gs ,o f a ki nd us ed fo rt he pa ck in g of go od s: B. O f ot he r te xt ile m at er ia ls : Sa ck s an d ba gs , of a ki nd us ed fo r th e pa ck in g of go od s, of wo ve n fao ric s, ot he r th an m ad e fro m po ly ­ eth yl en e or po ly pr op yl en e str ip 9 4 59 .0 1 59 .0 1- 07 ; 12 ; 14 ; 15 ; 16 ; 18 ;2 1 ; 29 W ad di ng an d ar tic les of wa d ­ din g; tex til e flo ck an d du st an d mi ll ne ps 18 . 6 . 79 Official Journal of the European Communities No L 149/ 117 Qu an tit ati ve lim its frp m 1J an ua ry to 31 De ce m be r Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 78 19 79 19 80 19 81 19 82 95 ex 59 .0 2 Fe lt an d ar tic le s of fe lt, w he th er or no ti m pr eg na ted or co ate d: Fe lt an d ar tic le s of fe lt, w he ­ th er or no t im pr eg na te d or co at ed , ot he r th an flo or co ve rin gs 59 .0 2- 35 ; 41 ;4 7 ;5 1 ; 57 ;5 9 ;9 1 ; 95 ;9 7 96 59 .0 3 Bo nd ed fib re fa br ic s, sim ila r bo nd ed ya rn fa br ics ,a nd ar tic ­ les of su ch fa br ic s, w he th er or no ti m pr eg na ted or co at ed : O th er th an cl ot hi ng an d cl ot hi ng ac ce ss or ie s 59 .0 3- 11 ; 19 ;3 0 97 59 .0 5 S ou th K or ea T on ne s No L 149/ 118 Official Journal of the European Communities 18 . 6 . 79 62 15 35 37 48 2 26 22 5 65 18 37 38 52 2 26 23 8 69 21 39 38 56 2 27 25 2 Ne ts an d ne tti ng m ad e of tw in e, co rd ag e or ro pe , an d m ad e up fis hi ng ne ts of ya rn , tw in e, co rd ag e or ro pe : Ne ts an d ne tti ng m ad e of tw in e, co rd ag e or ro pe an d m ad e up fis hi ng ne ts of ya rn , tw in e, co rd ag e or ro pe D F I B N L U K IR L D K E E C 54 11 32 36 40 1 26 20 0 59 1 3 33 36 44 1 26 21 2 59 .0 5- 11 ; 21 ;2 9 ;9 1 ; 99 59 .0 6 98 59 .0 6- 00 O th er ar tic les m ad e fro m ya rn , tw in e, co rd ag e, ro pe or ca bl es , ot he rt ha n te xt ile fa br ic s an d ar ­ tic le s m ad e fr om su ch fa br ic s: O th er ar tic le s m ad e fr om ya rn ,t wi ne ,c or da ge ,r op e or ca bl es ,o th er th an te xt ile fa ­ br ic s, ar tic le s m ad e fro m su ch fa br ic s an d ar tic le s of ca te go ry 97 Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 78 19 79 1 9 8 0 19 81 19 82 99 59 .0 7 59 .0 7- 10 ; 90 Te xt ile fa br ic s co at ed w ith gu m or am yl ac eo us su bs tan ce s, of a ki nd us ed fo r th e ou te r co ve rs of bo ok s an d th e lik e; tra ci ng clo th ; pr ep ar ed pa in tin g ca n ­ va s; bu ck ra m an d sim ila r fa br ic s fo r ha tf ou nd at io ns an d si m ila r us es 10 0 59 .0 8 59 .0 8- 10 ; 51 ;6 1 ;7 1 ; 79 Te xt ile fa br ic s im pr eg na te d, co at ed , co ve re d or la m in at ed wi th pr ep ar ati on s of ce llu lo se de riv at iv es or of ot he r ar tif ic ia l pl as tic m ate ria ls H un ga ry D F I B N L U K IR L D K E E C T on ne s 72 8 2 7 0 61 0 3 0 6 1 04 8 29 9 3 00 0 7 9 9 3 1 9 62 5 3 2 4 1 06 8 31 1 4 3 18 0 8 7 7 36 8 64 1 3 4 3 1 08 8 33 21 3 37 1 4 9 5 2 4 2 4 6 5 6 3 6 4 1 11 5 35 2 7 3 57 3 1 03 0 48 7 6 7 6 3 8 6 1 14 1 37 30 3 78 7 10 1 ex 59 .0 4 59 .0 4- 80 Tw in e, co rd ag e, ro pe s an d ca bl es ,p lai ted or no t: O th er th an of sy nt he tic tex ­ til e fi br es 10 2 59 .1 0 59 .1 0- 10 ; 31 ;3 9 Li no leu m sa nd m ate ria ls pr ep a ­ re d on a te xt ile ba se in a si m ila r m an ne r to lin ol eu m , w he th er or no tc ut to sh ap e or of ak in d us ed as flo or co ve rin gs ; flo or co ve rin gs co ns ist in g oi a co at ­ ing ap pli ed on a tex til e ba se , cu tt o sh ap e or no t - 10 3 59 .1 1 A I II II Ib ) B 59 .1 1- 11 ; 14 ; 17 ;2 0 R ub be riz ed te xt ile fa br ic s ot he r th an ru bb er iz ed kn itt ed or cr o ­ ch ete d go od s: Ex clu di ng fa br ics fo rt yr es 18 . 6 . 79 Official Journal of the European Communities No L 149/ 119 C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 D ec em be r S ta te s 19 78 19 79 19 80 19 81 19 82 10 4 59 .1 2 59 .1 2- 00 T ex til e fa br ic s ot he rw is e im ­ pr eg na ted or co ate d; pa in ted ca nv as be in g th ea tri ca ls ce ne ry , st ud io ba ck -c lo th s or th e lik e : Te xt ile fa br ics , im pr eg na te d or co at ed , ot he r th an th os e of ca te go rie s 99 , 10 0, 10 2 an d 10 3; pa in te d ca nv as be in g th ea tri ca l sc en er y, stu ­ di o ba ck -c lo th s or th e lik e R om an ia (') D F I B N L U K IR L D K E E C T on ne s (4 ) (3 ) 88 (2 ) (4 ) (- ) (D 93 (8 ) (6 ) 89 (4 ) (7 ) (- ) (1 ) 99 (1 2) (9 ) 90 (6 ) (Ã ) (- ) (i ) 10 4 (1 7) (1 2) 91 (7 ) (1 5) (1 ) (2 ) 11 1 (2 0) (1 4) 92 (8 ) (1 7) (1 ) (2 ) 11 7 10 5 59 .1 3 59 .1 3- 01 ; 11 ; 13 ; 15 ; 19 ;3 2 ;3 4 ; 35 ;3 9 El as tic fa br ic s an d tri m m in gs (o th er th an kn itt ed or cr oc he ­ ted go od s) co ns ist in g of tex til e m at er ia ls co m bi ne d w ith ru b ­ be r th re ad s P ol an d D F I B N L U K IR L D K E E C T o n n es  70 13 10 43 13 4 1 6 27 7 73 1 4 12 43 13 5 1 7 28 5 77 15 13 44 13 6 1 8 29 4 80 17 15 44 13 7 2 8 30 3 10 6 59 .1 4 59 .1 4- 00 W ic ks , of w ov en , pl ai te d or kn itt ed te xt ile m at er ia ls , fo r lam ps ,s tov es ,l ig ht er s, ca nd les an d th e lik e; tu bu la r kn itt ed ga s-m an tle fa br ic an d in ca n ­ de sc en tg as m an tle s 10 7 59 .1 5 59 .1 5- 10 ; 90 Te xt ile ho se pi pi ng an d sim ila r tu bi ng ,w ith or w ith ou t lin in g, ar m ou r or ac ce ss or ie s of ot he r m at er ia ls 10 8 59 .1 6 59 .1 6- 00 Tr an sm iss io n, co nv ey or or ele ­ va to r be lts or be lti ng ,o ft ex til e m ate ria l, w he th er or no ts tre ng ­ th en ed w ith m et al or ot he r m a ­ te ri al No L 149/ 120 Official Journal of the European Communities 18 . 6 . 79 (') Pl af on d- bu to ir: se eA pp en di x. Ca te go ry C C T he ad in g N o N IM E X E D es cr ip tio n T hi rd co un tr ie s M em be r U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r co de (1 97 9) S ta te s 19 78 19 79 19 80 19 81 19 82 10 9 62 .0 4 Ta rp au lin s, sa ils ,a w ni ng s, su n ­ A I bl in ds , te nt s an d ca m pi ng B I go od s: 62 .0 4- 21 ; W ov en ta rp au lin s, sa ils ,a w n ­ 61 ;6 9 ing sa nd su nb lin ds 11 0 62 .0 4 Ta rp au lin s, sa ils ,a wn in gs ,s un ­ H un ga ry D T on ne s 79 9 8 0 8 81 8 8 3 4 85 1 A H I bl in ds , te nt s an d ca m pi ng F 25 8 2 9 4 3 2 6 3 5 8 39 5 B U I go od s: I 30 3 3 1 5 33 1 3 4 9 36 8 B N L 20 7 2 1 7 2 2 8 2 4 0 2 5 2 62 .0 4- 25 ; W ov en pn eu m at ic m at tre ss es U K 30 7 3 4 9 39 8 4 4 3 4 8 8 75 IR L 13 15 17 19 21 D K 13 16 17 2 0 23 E E C 1 90 0 2 0 1 4 2 13 5 2 2 6 3 2 39 8 P ol an d D T on ne s 53 5 O 6 2 0 6 2 9 6 4 0 F  45 0 (') 3 7 8 3 8 4 39 1 I  3 0 6 31 1 3 1 6 3 2 2 B N L  13 3 14 1 1 4 9 15 7 U K  3 6 53 7 0 83 IR L  2 3 4 5 D K  48 4 9 50 5 2 E E C  1 5 1 0 1 5 5 5 1 6 0 2 1 65 0 11 1 62 .0 4 Ta rp au lin s, sa ils ,a wn in gs ,s un ­ So ut h K or ea D T on ne s 1 2 2 3 4 ;A iv bl in ds , te nt s an d ca m pi ng F 1 2 2 2 3 t B IV go od s: I 1 1 2 2 2 B N L 9 9 9 9 9 62 .0 4- 29 ; Ca m pi ng go od s, wo ve n, U K 2 2 3 4 4 79 ot he r th an pn eu m at ic m at ­ IR L     tr es se s an d te nt s D K 16 16 16 16 16 E E C 30 3 2 3 4 3 6 38 18 . 6 . 79 Official Journal of the European Communities No L 149/ 121 (') Se eA pp en di x. Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r C at eg or y C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 97 8 19 79 19 80 19 81 19 82 11 1 H un ga ry T on ne s (c on t'd ) 5 5 8 2 9 6 6 8 2 9 2 4 8 1 9 3 5 8 1 9 4 5 « 1 9 D F I B N L U K IR L D K E E C 24 26 27 29 31 11 2 62 .0 5 A C D O th er m ad e up tex til e ar tic le s (in clu di ng dr es sp at te rn s) : O th er m ad e up tex til e ar tic ­ les , wo ve n, ex cl ud in g th os e of ca teg or ies 11 3 an d 11 4 62 .0 5- 10 ; 3 0 :9 3 :9 8 No L 149/ 122 Official Journal of the European Communities 18 . 6 . 79 11 3 62 .0 5 B O th er m ad e up tex til e ar tic les (in clu di ng dr es sp at te rn s) : B. Fl oo r cl ot hs , di sh cl ot hs , du st er s an d th e lik e : Fl oo r cl ot hs , di sh cl ot hs , du st er s an d th e lik e, ot he r th an kn itt ed or cr oc he te d 62 .0 5- 20 14 59 .1 7 A Te xt ile fa br ic s an d te xt ile ar tic ­ les of a ki nd co m m on ly us ed in m ac hi ne ry or pl an t 59 .1 7- 10 ; 29 ;3 1 ;3 9 49 ;5 1 ;5 9 71 ;7 9 ;9 1 93 ;9 5 ;9 9 B II C D G R O U P V I N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r Ca te go ry CC T he ad in g N o 19 78 1 9 7 9 19 80 19 81 19 82 11 5 54 .0 3 54 .0 3- 10 ; Fl ax or ra m ie ya rn ,n ot pu t up P ol an d D T on ne s 10 1 10 2 10 3 1 0 4 31 ;3 5 ;3 7 ; fo r re ta il sa le F  3 4 5 6 39 ;5 0 ;6 1 ; I  4 5 6 7 69 B N L  12 12 13 13 U K  3 4 5 6 IR L     1 D K   1 1 1 E E C  12 3 12 8 13 3 13 8 11 6 54 .0 4 54 .0 4- 10 ; Fl ax or ra m ie ya rn ,p ut up fo r 90 re ta il sa le 11 7 54 .0 5 54 .0 5- 21 ; W ov en fa br ic s of fla x or of H un ga ry D T o n n es 38 41 45 48 5 2 25 ;3 1 ;3 5 ; ra m ie F 15 17 2 0 23 2 5 38 ;5 1 ;5 5 ; I 14 8 14 9 14 9 15 0 15 1 61 ;6 8 B N L 10 12 13 14 15 U K 85 8 9 9 3 9 6 10 1 IR L    1 1 D K 12 0 12 0 12 1 12 2 1 2 2 E E C 41 6 4 2 8 4 4 1 4 5 4 4 6 7 P ol an d D T on ne s 5 0 6 5 1 2 51 8 5 2 2 F 83 91 9 9 10 8 I 16 0 16 5 17 0 17 5 B N L  - 11 14 18 2 4 U K  9 0 9 9 10 8 1 1 7 IR L  1 2 3 4 D K  2 6 7 2 6 8 2 7 0 2 7 1 E E C  1 11 8 1 15 1 1 18 6 1 22 1 R om an ia (') D T on ne s (1 9) (3 7) (5 7) (8 1) (9 3) F 37 5 3 7 9 3 8 3 3 8 6 3 9 0 I (2 9) (4 1) (4 7) (5 4) (6 2) B N L (7 ) (1 4) (2 1 ) (3 0) (3 5) U K (1 5) (3 3) (4 9) (6 9) (7 9) IR L (1 ) (2 ) (3 ) (3 ) (4 ) D K (5 ) (7 ) (8 ) (9 ) (1 0) E E C 42 7 4 5 3 4 8 0 5 0 9 5 3 9 18 . 6 . 79 , Official Journal of the European Communities No L 149/ 123 (*) Pl af on d- bu to ir: se eA pp en di x. CC T he ad in g N o N IM E X E D es cr ip tio n T hi rd co un tr ie s M em be r U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r C at eg or y co de (1 97 9) S ta te s 19 78 19 79 19 80 19 81 1 9 8 2 11 8 62 .0 2 B ib ) 62 .0 2- 15 Be d lin en , ta bl e lin en an d ki tc he n lin en ; cu rta in s an d ot he rf ur ni sh in g ar tic le s: B. O th er : Be d lin en of fla x or ra m ie , ot he rt ha n kn itt ed or cr oc he ­ te d 11 9 62 .0 2 B II b) II I b) Be d lin en ,t ab le lin en ,t oi le t li ­ ne n an d ki tc he n lin en ; cu rta in s an d ot he rf ur ni sh in g ar tic le s: B. O th er : P ol an d D F I B N L U K T on ne s j 30 6 21 6 14 5 8 42 3 1 0 2 1 9 14 8 11 49 31 5 2 2 2 15 1 15 5 4 3 2 0 2 2 5 15 4 18 61 f 62 .0 2- 61 ; 75 Ta bl e lin en ,t oi le t lin en an d ki tc he n lin en of fla x or ra ­ m ie , ot he r th an kn itt ed or cr oc he te d IR L D K E E C  1 3 72 1 2 4 74 3 3 5 76 5 4 6 7 8 8 R om an ia (') D F I B N L U K IR L D K E E C T on ne s 19 4 (1 2) (H ) (4 ) (1 7) (- ) (3 ) 23 1 19 6 (1 8) (1 6) (7 ) (2 5) (- ) (4 ) 24 5 19 8 (2 6) (1 8) (H ) (3 5 ) (1 ) (5 ) 2 6 0 2 0 0 (3 0) (2 5) (1 6) (4 0) (D (6 ) 27 5 2 0 2 (3 5) (2 9) (1 8) - (4 6) (1 ) (7 ) 2 9 2 12 0 62 .0 2 A I B IV b) 62 .0 2- 01 ; 87 Be d lin en , to ile t lin en an d ki tc he n lin en ; cu rta in s an d ot he rf ur ni sh in g ar tic le s: Cu rta in s (in cl ud in g ne t cu r ­ tai ns ) an d ot he r fu rn ish in g ar tic le s, of fla x or ra m ie , ot he r th an kn itt ed or cr oc he ­ te d  ¢ No L 149/ 124 Official Journal of the European Communities 18 . 6 . 79 o Pl af on d- bu to ir: se e Ap pe nd ix . Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r T hi rd co un tr ie s M em be r S ta te s U ni ts 19 78 1 9 7 9 1 9 8 0 19 81 19 82 Po la nd O T o n n es (- ) (1 1) 49 (5 ) (5 ) (6 ) (1 ) (2 ) 6 0 D F I B N L U K IR L D K E E C (7 ) 4 8 (2 ) (2 ) (2 ) (0 -5 ) (0 -5 ) 53 (9 ) 4 8 (3 ) (3 ) (3 ) (1 ) (1 ) 5 5 (1 0) 48 (4 ) (4 ) (4 ) (1 ) (1 ) 57 C at eg or y C C T he ad in g N o N 1M E X E co de (1 97 9) D es cr ip tio n 12 1 ex 59 .0 4 59 .0 4- 60 Tw in e, co rd ag e, ro pe s an d ca bl es ,p lai ted or no t: Tw in e, co rd ag e, ro pe s an d ca bl es ,p lai ted or no t, of fla x or ra m ie 12 2 62 .0 3 B la ) 62 .0 3- 91 Sa ck s an d ba gs ,o fa ki nd us ed fo rt he pa ck in g of go od s: B. O f ot he r te xt ile m at er ia ls : I. U se d : a) O ff lax or of sis al : Sa ck s an d ba gs , of a ki nd us ed fo rt he pa ck ­ ing of go od s, us ed ,o f fla x or sis al , ot he r th an kn itt ed or cr oc he ­ te d 12 3 ex 58 .0 4 ex 61 .0 6 F 58 .0 4- 80 61 .0 6- 90 W ov en pil e fa br ics an d ch en ill e fa br ic s (o th er th an te rr y to w el ­ lin g or sim ila rt er ry fa br ics of co tto n fa lli ng wi th in he ad in g N o 55 .08 an d fa br ic s fa lli ng w ith in he ad in g N o 58 .0 5) : Sh aw ls ,s ca rv es ,m uf fle rs ,m an ­ til la s, ve ils an d th e lik e: W ov en pil e fa br ic s an d ch e ­ ni lle fa br ic s of fla x or ra m ie , ot he r th an na rr ow w ov en fa br ic s; sh aw ls ,s ca rv es ,m uf ­ fle rs ,m an til las ,v eil s an d th e lik e, of fla x or ra m ie , ot he r th an kn itt ed or cr oc he te d 18 . 6 . 79 Official Journal of the European Communities No L 149/ 125 (') Pl af on d- bu to ir: stc Ap pe nd ix . No L 149/ 126 Official Journal of the European Communities 18 . 6 . 79 Appendix to Annex IV Notes : Where a plafond-butoir is indicated in the Annex, it signifies that the quantitative limit is subject to the plafond-butoir system. Figures shown in brackets represent butoirs. Where the expression 'babies' garments' is used, this is meant also to cover girls' garments up to and including commercial size 86 . Category Supplier country Provision 1 Peru The quantitative limits prescribed in the Annex do not include yarn of Tanguis and Pima qualities . For these yarns of Tanguis and Pima qualities, the following quantitative limits shall apply : [tonnes) 1978 1979 1980 1981 1982 D 1 620 0) 1 406 1414 1421 1428 F 198 i 1) 260 261 262 263 I 1 100 1 106 1 112 1 118 1 125 BNL 400 302 304 306 308 UK 50 51 51 52 52 IRL 95 i1 ) 195 196 196 197 DK 257 (x) 197 197 198 198 EEC 3 720 (x) 3 517 3 535 3 553 3 571 (M Takes account of exceptional adjustment for 1978 . Colombia2 2 Peru The quantitative limits prescribed in the Annex include fabrics of synthetic fibres (discontinuous or waste) of category 3 . The quantitative limits prescribed in the Annex do not include fabric of Tanguis and Pima qualities. For these fabrics of Tanguis and Pima qualities, the following quantitative limits shall apply : (tonnes) 1978 1979 1980 1981 1982 D 716 (!) 553 556 559 562 F 220 221 222 223 224 I 1 130 0 935 939 943 947 BNL 290 i 1) 241 242 243 244 UK 50 50 51 52 52 IRL  50 50 51 52 DK  111 112 112 113 EEC 2 406 i 1) 2 161 2 172 2 183 2 194 (*) Takes account of exceptional adjustment for 1978 . 18.6 . 79 Official Journal of the European Communities No L 149/ 127 Category Supplier country Provision Thailand2 The quantitative limits prescribed in the Annex include fabrics of synthetic fibres (discontinuous or waste) of category 3 ; within these limits the following sub-limits apply to cotton fabrics of category 2 : (tonnes) 1978 1979 1980 1981 1982 D 3 395 i1) 3 204 3 211 3 219 3 226 F 266 270 274 278 282 I 2 123 2 125 2129 2131 2133 BNL 665 673 683 692 701 UK 814 728 743 758 774 IRL 44 45 46 48 50 DK 1 150 1 152 1 152 1 154 1 155 EEC 8 357 8 197 8 238 8 280 8 321 (*) Takes account of exceptional adjustment for 1978 . Colombia2 a) 2 a) Thailand The quantitative limits prescribed in the Annex include fabrics of synthetic fibres (discontinuous or waste) of category 3 a). The quantitative limits prescribed in the Annex for fabrics other than unbleached or bleached of category 2 include fabrics of synthetic fibres (discontinuous or waste), other than unbleached or bleached, of category 3 ; within these limits the following sub-limits apply to cotton fabrics other than unbleached or bleached of category 2 : (tonnes) 1978 1979 1980 1981 1982 D 859 861 863 865 ' 867 F 40 41 41 42 42 I 290 290 291 291 291 BNL 258 261 265 268 272 UK 200 204 208 212 217 IRL 2 2 2 2 2 DK 553 554 554 555 555 EEC . 2 202 2 213 2 224 2 235 2 246 Colombia See category 2.3 3 Thailand See category 2. Official Journal of the European Communities 18 . 6 . 79No L 149 / 128 Supplier country ProvisionCategory 3 a) 3 a) Colombia Thailand See category 2a) : Fabric other than unbleached or bleached. See category 2a) : Fabric other than unbleached or bleached. One singlet shall be reckoned as one half piece. Takes account of exceptional adjustment for 1978 . One singlet shall be reckoned as one half piece . South Korea India Romania Hong Kong The following sub-limits apply within the quantitative limits prescribed in the Annex : Trousers (NIMEXE codes 61.01-72, 74, 76 ; 61.02-66, 68 , 72) : (1 000 pieces) 1978 1979 1980 1981 1982 D 15 769 15 877 15 982 16 086 16 187 F 464 545 628 711 795 I 325 396 473 556 645 BNL 2 458 2 508 2 557 2 605 2 653 UK 21 439 21 548 21 656 21763 21 870 IRL 45 50 56 63 72 DK 2 400 2 405 2 410 2 416 2 420 EEC 42 900 43 329 43 762 44 200 44 642 4 4 4 6 6 6 7 7 8 10 The quantity shown for the year 1978 represents total exports in 1978 of Philippines origin . Within this quantity , all exports of Philippines origin exported before 31 December 1978 will be allowed on importation into Benelux without being charged to the quotas established as from 1979. Takes account of exceptional adjustment for 1979. Takes account of exceptional adjustment for 1978 . Takes account of exceptional adjustment for 1978 . Philippines Poland India Philippines Philippines Hong Kong The quantity shown for the year 1978 represents total exports in 1978 of Philip ­ pines origin . Within this quantity , all exports of Philippines origin exported before 31 December 1978 will be allowed on importation into the United Kingdom and France . The quantitative limits prescribed in the Annex include gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized , of category 11 , of wool, of cotton or of man-made textile fibres . The weight equivalent of the quantitative limits prescribed shall not exceed amounts calculated on the basis of 59 grams per pair. 18 . 6 . 7&lt; Official Journal of the European Communities No L 149/ 129 Category Supplier country Provision 10 (cont'd) The following sub-limit applies within the quantitative limit prescribed in the Annex for Benelux : Gloves, mittens and mitts of category 10 (coated or impregnated) : 1978 1979 1980 1981 1982 2 591 000 pairs 2 642 000 pairs 2 696 000 pairs 2 750 000 pairs 2 805 000 pairs Hong Kong The following sub-limits apply within the quantitative limit prescribed in the Annex for France : Gloves , mittens and mitts of category 10 (coated or impregnated) : 1978 : 300 000 pairs 1979 : 435 000 pairs 1980 : 497 000 pairs 1981 : 565 000 pairs 1982 : 643 000 pairs Gloves, mittens and mitts of category 11 (other than coated or impregnated): 1978 : 200 000 pairs 1979 1980 1981 1982 290 000 pairs 332 000 pairs 376 000 pairs 428 000 pairs See category 10.Hong Kong Philippines South Korea Takes account of exceptional adjustment for 1978 . 10 11 11 12 12 12 12 13 13 The following reduced quantitative limits shall apply in respect of imports into Germany, France and Benelux to take account of overshipments in 1976 : 1978 1979 D 47 506 000 pairs 47 707 000 pairs F 4 700 000 pairs BNL 13 400 000 pairs Takes account of exceptional adjustment for 1979. Takes account of exceptional adjustment for 1978 . Takes account of exceptional adjustment for 1978 . Takes account of exceptional adjustment for 1978 . Takes account of exceptional adjustment for 1979. Poland Romania Yugoslavia Macao Poland South Korea14 A The quantitative limit prescribed in the Annex for the United Kingdom covers coats and other garments of NIMEXE codes 61.01-01 and 61.01-09. No L 149/ 130 Official Journal of the European Communities 18 . 6 . 79 Category Supplier country Provision Within the quantitative limits prescribed in the Annex for categories 14 B and 15 B taken together , the following sub-limit applies for the United Kingdom : Raincoats of the overcoat type : 1978 1979 1980 1981 1982 908 000 pieces 928 000 pieces 949 000 pieces 971 000 pieces 993 000 pieces 14 B South Korea 15 A South Korea 15 A Macao 15 B South Korea 15 B India 15 B Poland 18 Macao 19 South Korea The quantitative limit prescribed in the Annex for the United Kingdom covers coats and other garments of NIMEXE codes 61.02-05 and 61.02-07. Takes account of exceptional adjustment for 1978 . See category 14 B. Takes account of exceptional adjustment for 1978 . Takes account of exceptional adjustment for 1979 . Takes account of exceptional adjustment for 1978 . The weight equivalents of the quantitative limits prescribed in the Annex shall be : (tonnes) 1978 1979 1980 1981 1982 D 216 217 ' 218 219 221 F 26 29 34 38 42 I 14 17 19 22 25 BNL 47 48 49 50 51 UK 17 21 25 29 33 IRL 2 2 2  2 3 DK 2 3 3 4 4 EEC 324 337 350 364 379 19 19 19 19 21 21 Hong Kong Hungary India Malaysia South Korea Macao The quantitative limit prescribed in the Annex includes cotton handkerchiefs of category 89 (NIMEXE code 61.05-20). The weight equivalent of the quantitative limits prescribed shall not exceed amounts calculated on the basis of 18 grams per handkerchief . The quantitative limit prescribed in the Annex includes category 89 (NIMEXE code 61.05-20). For the purposes of the quantitative limits prescribed in the Annex, the indicative conversion factors shall be 12 -6 grams per handkerchief. For imports into Benelux, the indicative equivalent in weight of the quantitative limit, for purposes of internal control only, is 1 000 kg. Including woven or of PVC coated knitted fabrics . Takes account of exceptional adjustment for 1978. 18 . 6 . 79 Official Journal of the European Communities No L 149/ 131 Category Supplier country Provision Hong Kong The quantitative limits prescribed in the Annex include women's, girls' and infants' (other than babies') pyjamas and night dresses, knitted or crocheted, of cotton or of synthetic textile fibres, of category 25. The weight equivalent of the quan ­ titative limits prescribed shall not exceed amounts calculated on the basis of 272 grams per piece. Takes account of exceptional adjustment for 1978 . See category 24. 24 24 25 25 26 26 26 27 27 Macao Hong Kong Macao India Philippines Poland India Macao Macao India Poland South Korea Takes account of exceptional adjustment for 1978 . Takes account of exceptional adjustment for 1978 . Takes account of exceptional adjustment for 1978 . Takes account of exceptional adjustment for 1979. Takes account of exceptional adjustment for 1978 . Takes account of exceptional adjustment for 1978 . Takes account of exceptional adjustment for 1978 . Takes account of exceptional adjustment for 1978 . Takes account of exceptional adjustment for 1979. The following reduced quantitative limit shall apply in respect of importations into Germany to take account of overshipments in 1976 : 30 A 30 B 1978 : 4 193 000 pieces 1979 : 4 418 000 pieces Within the quantitative limit prescribed in the Annex for France, the following sub-limit applies for 1978 : 2 000 000 pieces other than products imported after outward processing. The quantitative limit prescribed in the Annex for the United Kingdom does not include garments of NIMEXE code 61.01-09. 32 70 78 83 83 89 89 South Korea South Korea Hong Kong See category 78 . Within the quantitative limit prescribed in the Annex for the United Kingdom, the following limit shall apply : Jackets and coats, knitted or crocheted : 1978 : 383 tonnes 1979 : 410 tonnes 1980 : 438 tonnes 1981 : 469 tonnes 1982 : 502 tonnes See category 19 . See category 19. Hong Kong Hungary No L 149/ 132 Official Journal of the European Communities 18 . 6 . 79 Category Supplier country Provision 91 South Korea The equivalents in pieces of the quantitative limits prescribed in the Annex shall be : (1 000 pteces) 1979 1980 1981 1982 D 143 149 153 158 F 6 9 14 19 I 5 8 11 16 BNL 80 80 81 81 UK 82 88 94 99 IRL 1 1 1 2 DK 1 2 3 4 EEC 318 337 357 379 Poland110 Takes account of exceptional adjustment for 1979. 18 . 6 . 79 Official Journal of the European Communities No L 149/ 133 ANNEX V referred to in Article 10 DOUBLE CHECKING SYSTEM Article 1 to the validity of and the quantities indicated in the export licences issued by the competent authorities of the supplier countries on the basis of which the import authorizations were granted. The competent government authorities of the supply ­ ing countries - shall issue an export licence ( x ) in respect of all consignments of textile products subject to the quantitative limits established in Annex IV, up to the level of the said limits and the correspond ­ ing shares (2 ). Article 4 Article 2 Exports shall be set off against the quantitative limits and shares established for the year for which the export licence has been issued. Article 5 1 . The export licence shall conform to the speci ­ men appended to Annex VI and may also contain a translation into another language. It must certify inter alia that the quantity of goods in question has been set off against the quantitative limit and the share established for the category of the product concerned. 2. However, in the case of Hong Kong the export licence shall conform to the specimen attached to Annex VI bearing the words 'Hong Kong'. 3 . Importers shall not be obliged to import the total quantity covered by an import authorization or document in a single consignment. Article 3 1 . The authorities of the Member State designated on the export licence as the country of destination shall issue an import licence automatically within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence or, in the case of Hong Kong, Macao, Malaysia, South Korea, Sri Lanka or Yugoslavia, of a certified true copy of such licence. 2. The import authorizations shall be valid for six months. 3 . The import authorizations shall be valid only in the Member State which issued them. 4. The importer's declaration or request shall only mention or contain : (a) the identification of the importer and exporter ; (b) the country of origin and possibly the country of export and purchase; (c) a description of the product including: The validity of import authorizations granted by the authorities of the Member States shall be subject (*) In the case of Brazil, India, Pakistan, Peru, Romania and Singapore, an export certificate. For the purposes of this Regulation the word 'licence' shall be taken to include both licences and certificates . (2 ) The dates of entry into force of this measure are as follows :  for Hong Kong, India and Thailand: 1 January 1978,  for South Korea: 19 February 1978,  for Argentina and Brazil : 5 March 1978,  its commercial designation,  the category of the product,  for Pakistan : 19 March 1978,  for Malaysia: 30 April 1978,  for Peru, Mexico : 30 June 1978,  for the Philippines : 30 September 1978. In the case of Hungary it will enter into force on 1 April 1979.  a description of the goods in accordance with the tariff heading and/or the reference number of the nomenclature of goods for the external trade statistics ; (d) the quantity in the appropriate unit; In the case of Poland it will enter into force on 1 July 1979. This measure entered into force on 1 April 1978 in the other supplier countries . No L 149/ 134 Official Journal of the European Communities 18 . 6 . 79 (e) the value; Article 7 (f) possibly dates of payment and delivery and a copy of the bill of lading and of the purchase contract; (g) date and number of the export licence ; (h) any internal code used for administrative pur ­ poses; ( i ) date and signature of importer. 1 . Should the authorities of a Member State find that the total volume covered by the export licences issued by a supplying country for a given category exceeds the share established for that category, the said authorities shall suspend the issue of import authorizations or equivalent documents and immedi ­ ately inform both the authorities of the supplying country and the Commission. 2. The Commission shall immediately initiate consultations with the authorities of the supplying country. 3 . However, in the case of products originating in Romania, where the products presented for importation into the Community do not exceed the share by more than 1 % of its volume, the competent authorities shall authorize importation of the products in question and shall automatically apply the advance use provision in Article 9 of this Regulation, without the need for prior notification by Romania . Article 6 Import authorizations or equivalent documents shall be issued without discrimination to any importer in the Community wherever the place of his establish ­ ment may be in the Community, without prejudice to compliance with the other conditions required under current rules. 18 . 6 . 79 Official Journal of the European Communities No L 149 / 135 ANNEX VI FORM AND RULES FOR COMPLETION OF EXPORT LICENCES AND CERTIFICATES OF ORIGIN : COMMON PROVISIONS Article 1 they relate . In such cases they must bear the endorse ­ ment 'delivre a posteriori' or 'issued retrospectively' or 'expedido con posterioridad'. Article 3 Export licences and certificates of origin shall be made out in English, French or Spanish. If they are completed by hand, entries must be in ink and in printscript. Export licences and certificates of origin may comprise additional copies duly indicated as such . The documents shall measure 210 X 297 mm. The paper used must be white writing paper, sized , not containing mechanical pulp and weighing not less than 25 g/m2. Each part shall have a printed guilloche-pattern background making any falsifi ­ cation by mechanical or chemical means apparent to the eye ( 1 ). Each document shall bear a serial number, whether or not printed, by which it can be identified . In the event of theft, loss or destruction of an export licence or a certificate of origin, the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his pos ­ session . The duplicate licence or certificate issued in this way must bear the endorsement 'duplicata' or 'duplicate' or 'duplicado'. The duplicate must bear the date of the original licence or certificate . Article 4 Article 2 The export licence and the certificate of origin may be issued after the shipment of the products to which The Commission shall supply the Member States ' authorities with the names and addresses of the authorities in the supplying countries competent to issue certificates of origin and export licences, together with specimens of stamps used by these authorities. 0 ) This is not obligatory for Hong Kong, Singapore and South Korea. class="page"> I1) S ho w net w eig ht (kg ) a nd al so q ua nti ty in the un it p res cri be d f or cat eg ory w he re oth er tha n n et we igh t - In diq uer le po ids ne t e n k ilo gra mm es ain si qu e l a qu an tity d an s I 'un itG pr evu e p ou r l a ca tSg ori e s i c ett e u nit § n 'es t p as le po ids n et. (2) In th e c urr en cy of the sa le co ntr act - Da ns la mo nn aie du co ntr at de ven te. 1 Exporter (name, full address, country) Exportateur (nom. adresse complete, pays) ORIGINAL 2 No 1 Exporter (name, full address, country) Exportateur (nom. adresse complete, pays) 3 Quota year Ann&amp;e contingentaire 4 Cateborv number Numero de cateoorie 1 Exporter (name, full address, country) Exportateur (nom. adresse complete, pays) CERTIFICATE 0F ORIGIN (Textile products) CERTIFICAT D 'ORIG INE (produits textiles) 5 Consignee (name, full address, country) Destinataire (nom. adresse complete, pays) CERTIFICATE 0F ORIGIN (Textile products) CERTIFICAT D 'ORIG INE (produits textiles) 5 Consignee (name, full address, country) Destinataire (nom. adresse complete, pays) 6 Country of origin Pavs d'origine 7 Countrv nf destination Pavs de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details Donnees supplemental 10 Marks and numbeis - Number and kind of packages - Description of goods Marques et numeros - Nombre et nature des colis - Designation des marchandises 11 Quantity I1) Quantity V) 12 FOB Value (2) Valpur fob H 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITE COMPETENTE 1, the undersigned, certify that the goods described above originated in the country shown in box No 6, in accordance with the provisions in force in the Euronean Economic Community. Je soussigne certifie que les marchandises designees ci-dessus sont originaires du pays figurant dans la case 6. conformpmpnt aux dispositions en vipueur dans la Communaute economique europeenne. 14 Competent authority (name, full address, country) Autorite competente (nom, adresse complete, pays) At - A on - le (Signature) (Stamp - Cachet) class="page"> EXPORTER ( Full Name &amp; Address ) Certificate No. CONSIGNEE ( If required) GOVERNMENT OF HONG KONG CERTIFICATE OF HONG KONG ORIGIN Carrier Port of Loading Dare of Departure Country of Destination Port of Discharge Final Destination . If on Carriage Factory Number (on or about ) Mark(s )) &amp; Number(s )) Number and Type of Packages &amp; Description of Goods Quantity or weight ( in words and figures ) Brand Names or Labels ( if any ) I hereby certify that the goods described above were made in Hong Kong. 1 further certify that the goods described above meet the origin rules of the European Economic Community . ( ») for Director of Trade, Industry &amp; Customs (*) The certification may be stamped on the certificate . class="page"> 1 Exporter ( name, full address , country) Exportateur ( nom. adresse complÃ ¨te , pays) ORIGINAL 2 No 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie EXPORT LICENCE (Textile products) LICENCE D' EXPORTATION (produits textiles) 5 Consignee ( name , full address, country) Destinataire (nom. adresse complÃ ¨te , pays) 6 Country of origin Pays d' origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d' embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - Description of goods Marques et numÃ ©ros - Nombre et nature des colis - DÃ ©signation des marchandises 1 1 Quantity ( 1 ) QuantitÃ © ( 1 ) 12 FOB Value ( 2 ) Valeur fob ( 2 ) 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority (name , full address, country) AutoritÃ © compÃ ©tente ( nom, adresse complÃ ¨te , pays) At - Ã on - le (Signature) (Stamp - Cachet )I S ho w ne t we ig ht (Kg) an d al so qu an tit y in th e un it pr es er ve d to r ca te go ry w h e re ot he r th an ne t we ig ht - in di qu er le po id s ne t en Ki lo gr am m es a in si qu e la qu an tit Ã © da ns i un ite pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un ite n es t pa s le po id s net. 2 ) I n th e cu rre nc y of th e sa le co nt ra ct - Da ns la m on na ie du co nt ra t de vente. class="page"> EXPORT LICENCE (TEXTILES) FORM 5 Audit No. Exponer (Name Ã  Address) HONG KONG GOVERNMENT Import and Export Ordinance (Cap. 60) Import and Export (General) Regulations B.R. No. Tel . No. Licence No. and Dote oÃ  Issue. Receipt No. and Dale of Receipt . Consignee Issue of this licence is approved . for Director of Trade, Industry &amp; Customs MANUFACTURER'S DECLARATION I principal official of (Name and Address of Manufacturer's CoJ declare that I am the manufacturer of the goods in respect of which this application is made , ** and that I agree to supply the quota aa stated below. ** Delete if not applicable. C.O./C.P.C. Number Tel No Stonature and Chop. Carrier Date of Departure Country of Destination FOR CONDITIONS OF ISSUE PLEASE SEE OVERLEAF Mark(s )) aw) Number(s )) No . of unitsNo. of packages Full Description of Goods (State Country of Origin of raw materials) Value f.o.b. HKS c.i.f . value in currency of payment Category/Sub ­ Category or Commodity Item Code No . Name of Quota / Export Authorization / Permit Holder Quota Reference (see ¢ below) Quantity Shipped in Quota Uniu Total Amount Total Amount Item No. EXPORTER'S DECLARATION principal official of (Name and Address of Exporter's Co.) hereby declare that I am the exporter of the packages of goods in respect of which this application is made and that the particulars given herein are true . Insert here : Type of Quota : Export Authorization Number. Swing Transfer or A Type Transfer Number or Quota Permit Number as appropriate. Date Signature and Chop. No L 149/ 144 Official Journal of the European Communities 18 . 6 . 79 Conditions of issue of this licence include the following: ( 1 ) This form must be submitted in quadruplicate. (2) The original must be surrendered to the shipping or airline company, and returned by their agent to the Trade, Commerce &amp; Industry Department together with the relevant manifest, within 14 days after the day on which the goods are exported as required by Section 11 of the import and export ordinance, Cap. 60. (3) The exporter must file an export declaration in respect of items on this licence. (4) This licence is valid for 28 days from the date of issue, unless otherwise stated. Note: Provided there are no complications, the licence will be ready for collection two clear working days (i.e. excluding Sundays and public holidays) after the date upon which the form is received. No L 149/ 14518.6 . 79 Official Journal of the European Communities ANNEX Vll referred to in Article 4 COTTAGE INDUSTRY AND FOLKLORE PRODUCTS specimen attached to this Annex and issued by the competent authorities in the supplying country. In the case of Indonesia and Malaysia, the following shall be entered in box No 11 of the certificate : '(d) traditional handicraft batik fabrics and textile articles made by hand from such batik fabrics without the aid of any machine (2),' and '( d) tissus artisanaux traditionnels "batik" et articles textiles fabriquÃ ©s Ã la main, sans l'aide d'une machine Ã partir de tels tissus "batik" (2).' In the case of India, the title of the certificate is as follows : 'Certificate in regard to handloom fabrics, products of the cottage industry and traditional folklore products, issued in conformity with and under the conditions regulating trade in textile products with the European Economic Com ­ munity.' 1 . The exemption provided for in Article 4 in respect of cottage industry products shall apply only to the following types of product : (a) Textile fabrics woven on looms operated solely by hand or foot, being fabrics of a kind tradi ­ tionally made in the cottage industry. (b ) Garments or other textile articles of a kind traditionally made in the cottage industry, obtained manually from the fabrics described above and sewn by hand without the aid of any machine. In the case of India, the exemption shall apply to cottage industry products made by hand from the products described in para ­ graph (a). ( c) Traditional folklore products of each supplying country, made by hand, in a list annexed to the bilateral agreements concerned. (d) In the case of Indonesia, Malaysia and Sri Lanka, traditional handicraft batik fabrics and textile articles made from such batik fabrics without the aid of any machine (*). Batik fabrics shall be defined as follows :  handicraft batik fabrics are made according to a traditional process whereby colours and shades are applied to white or unbleached fabric. This process is carried out by hand in three stages : (a) application of wax to the fabric by hand; (b ) dyeing or painting (colour is applied either by the traditional craft method of dyeing, or by hand painting); (c) removal of wax by boiling the fabric. Each colour or shade in the pattern involves the application of these three treatments . 2. Exemption shall be granted only in respect of products covered by a certificate conforming to the 'Certificat relatif aux tissus tissÃ ©s sur mÃ ©tier Ã main et aux produits faits avec ces tissus de fabrication artisanale et aux produits relevant du folklore traditionnel dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©cono ­ mique europÃ ©enne.' and paragraph (b) in box 11 shall read as follows: '(b) hand-made cottage industry products made of the fabrics described under (a) (2),' and '(b) produits de fabrication artisanale faits a la main avec les tissus dÃ ©crits sous a) (*).' The certificates shall specify the grounds on which exemption is granted. 3 . Should imports of any product covered by this Annex reach proportions liable to cause problems within the Community, consultations with the sup ­ plying countries shall be initiated as soon as possible, with a view to resolving the situation by the adoption of a quantitative limit, in accordance with Article 11 of this Regulation. (*) In the case of Sri Lanka, textile articles made from batik fabrics may also be sewn with the aid of a hand- or foot-operated machine. class="page"> 1 Exporter ( name , full address, country) Exportateur ( nom , adresse complÃ ¨te , pays) ORIGINAL 2 No CERTIFICATE in regard to HANDLOOMS. TEXTILE HANDICRAFTS and TRA ­ DITIONAL TEXTILE PRODUCTS , OF THE C0TTA6E INDUSTRY, issued in conformity with and under the conditions regulating trade in textile products with the European Economic Community CERTIFICAT relatif aux TISSUS TISSÃ S SUR MÃ TIERS Ã MAIN , aux PRO ­ DUITS TEXTILES FAITS A LA MAIN , et aux PRODUITS TEXTILES RELEVANT DU FOLKLORE TRADITIONNEL, DE FABRICATION ARTISANALE , dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne 3 Consignee ( name , full address , country) Destinataire ( nom , adresse complete , pays) 4 Country of ongin Pays d' origine 5 Country of destination Pays de destination 6 Place and date of shipment  Means of transport Lieu et date d' embarquement - Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 8 Marks and numbers  Number and kind of packages - Description of goods Marques et numÃ ©ros  Nombre et nature des colis  DÃ ©signation des marchandises 9 Quantity QuantitÃ © 10 FOB Value I 1 ) Valeur fob (M 1 1 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I. the undersigned, certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box No 4 a) fabrics woven on looms operated solely by hand or foot (handlooms) ( 2 ) b) garments or other textile articles obtained manually from the fabrics described under a) and sewn solely by hand without the aid of any machine ( handicrafts ) ( 2 ) c ) traditional folklore handicraft textile products made by hand, as defined in the list agreed between the European Economic Community and the country shown in box No 4 Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants relevant de la fabrication artisanale du pays figuran! dans la case 4 . a) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au Died ( handlooms) ( 2 ) b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã oartir de tissus dÃ ©crits sous a) et cousus umouement Ã la main sans l' aide d'une machine ( handicrafts ) ( 2 ) c) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main , comme dÃ ©finis dans la liste convenue entre la CommunautÃ © Ã ©conomique europÃ ©enne et le pays indiquÃ © dans la case 4 . 12 Competent authority ( name , full address, country) AutoritÃ © compÃ ©tente ( nom. adresse complÃ ¨te , pays) At  Ã on  le (Signature) (Stamp - Cachet )(' ) In th e cu rre nc y of th e sa le co nt ra ct - U an s la m on na ie du co nt ra t fle vente. (2 ) De le te as ap pr op ria te  Bi tte r la (les) mentio n(s ) inutile(s). class="page"> 18.6 . 79 Official Journal of the European Communities No L 149/ 149 ANNEX VIII referred to in Article 4 (2) and in Annex VII INDIA PAKISTAN ANNEX IX referred to in Article 6 (2) HUNGARY POLAND ROMANIA YUGOSLAVIA No L 149 / 150 Official Journal of the European Communities 18.6 . 79 ANNEX X referred to in Article 6 (4) Article 1 Romania  with the lowest prices applied by a third country to the same product in the three months preceding the request for consultation, and which have not led to the adoption of any measure by the Com ­ mission. Article 2 Hungary 1 . Should a Member State find that one of the textile products in Annex I, originating in and coming from Romania, is imported into the Community at an abnormally low price, falling short of the normal competitive amount, so as to cause or threaten to cause serious harm to the Community producers of products which are similar or in direct competition, the Commission may request consultations with Romania. 2. Should agreement not be reached during the aforementioned consultations within a period of 30 days from the date on which consultations are requested, the Commission may, in accordance with the procedure provided for in Article 15 , authorize the Member State concerned temporarily to suspend imports of the product in question . 3 . In quite exceptional and grave circumstances , when imports into the Community of a Romanian textile product at abnormally low prices would be likely to cause damage which it would be difficult to repair, the parties will embark on emergency consul ­ tations which must be held within a maximum period of five working days from the day on which the Commission gives notification of its request for consultation. If within this period of five working days the parties should not reach a mutually acceptable agreement making it possible to deal with the situation, the Commission may, in accordance with the procedure provided for in Article 15 , authorize the Member State concerned to suspend the issuing of documents per ­ mitting the import of the product in question. 4. In order to 'determine whether the price of a textile product is abnormally low, falling short of the normal competitive amount, the price will be compared :  with the prices of similar national products at a comparable stage in the marketing process on the market of the importing country;  with the prices which are general for similar products sold under normal conditions by other exporting countries on the market of the importihg country; and 1 . Should a Member State note that one of the textile products in Annex I is imported from Hungary into the Community at prices falling below the price range usual under conditions of normal competition, and therefore causes or threatens to cause serious harm to the Community producers of the same products, similar products or products in direct competition* the Commission may request consultations with Hungary. 2. If during the aforementioned consultations agreement is not reached within a period of 30 days from the date of the Commission request, and if shipments of the product in question continue to be made at prices lower than the price range usual under conditions of normal competition, and therefore cause or threaten to cause serious harm to the Com ­ munity producers referred to in paragraph 1 , the Commission may, while continuing consultations with a view to reaching a mutually acceptable solution, authorize in accordance with the procedure provided for in Article 15 , the Member State concerned to suspend imports of the shipments in question. 3 . In critical situations, when imports of specific textile products at prices lower than the price range usual under conditions of normal competition threaten to cause damage which it would be difficult to repair, the Commission may, in accordance with the procedure provided for in Article 15 , authorize the Member State concerned temporarily to suspend imports of the product in question . In that case, consultations will be embarked on without delay, and in any case within a period of five days from the date of the Commission's request, with a view to reaching a mutually acceptable solution . 4. For the purposes of applying the provisions of this Article and determining whether the price of a textile product is 'lower than the price range usual 18 . 6 . 79 Official Journal of the European Communities No L 149/ 151 under conditions of normal competition', these prices may be compared :  with the prices of similar products at a com ­ parable stage in the marketing process on the market of the importing country, and  with the prices which are general for such products sold under normal commercial con ­ ditions by other exporting countries on the market of the importing country, and  with the lowest prices applied for such products sold under normal commercial conditions by any other exporting country during the three months preceding the request for consultation, and which have not led to the adoption of any measure by the Commission .  with the prices of similar national products at a comparable stage in the marketing process on the market of the importing country;  with the prices which are general for similar products sold under normal conditions by other exporting countries on the market of the im ­ porting country ;  with the lowest prices applied by a third country to the same product in the course of normal commercial transactions in the three months preceding the request for consultation, and which have not led to the adoption of any measure by the Community. 3 . Should agreement not be reached during the consultations referred to in paragraph 1 above within a period of 30 days from the date on which consultations are requested by the Commission and pending a mutually satisfactory outcome of the con ­ sultations, the Commission may, in accordance with the procedure provided for in Article 15 , authorize the Member State concerned temporarily to suspend imports of the products in question. 4. In quite exceptional and grave circumstances, when deliveries of products imported from Poland are being effected in the Community at prices abnormally lower than the normal competitive level, and would be likely to cause damage which it would be difficult to repair, the Commission may, in accord ­ ance with the procedure provided for in Article 15 , authorize the Member State concerned temporarily to suspend imports of the product in question pend ­ ing a solution to be agreed in the course of consul ­ tations. The said consultations will be embarked on without delay, and in any case within a period of five days from the date of the Commission's request . Article 3 Poland 1 . Should a Member State consider that one of the textile products listed in Annex I is being imported into the Community from Poland at a price ab ­ normally lower than the normal competitive amount, thus causing or threatening to cause serious harm to the Community producers of products which are similar or in direct competition, the Com ­ mission may request consultations with Poland. 2 . In order to determine whether the price of a textile product is abnormally lower than the normal competitive amount, the price may be compared : No L 149/ 152 Official Journal of the European Communities 18.6 . 79 ANNEX XI referred to in Article 11 (2) Supplier country Group I Group II Groups III ,IV, V and VI Colombia 0-2 % 1-2 % 4% Hungary 0-2 % 1-2 % 4 % Macao 0-2 % 1-2 % 4% Malaysia 0-2 % 1-2 % 4% Mexico 0-2 % 1-2 % 4% Peru 0-2 % 1-2 % 4 % Philippines 0-2 % 1-2 % 4% Poland 0-2 % 1-2 % 4% Romania 0-2 % 1-2 % 4 % Singapore 0-2 % 1-2 % 4% Thailand 0-2 % 1-2 % 4 % Yugoslavia 0-2 % 1-2 % 4% Argentina 0-2 % 1-5 % 4% Bangladesh 0-2 % 1-5 % 4% Guatemala 0-2 % 1-5 % 4 % Haiti 0-2 % 1-5 % 4% Indonesia 0-2 % 1-5 % 4% Sri Lanka 0-2 % 1-5 % 4% Uruguay 0-2 % 1-5 % 4 % Brazil 0-2 % 1-5 % 5 % Egypt 0-2 % 1-5 % 5 % India 0-2 % 1-5 % 5 % Pakistan 0-2 % 1-5 % 5 % South Korea 0-2 % 1 % 3 % Hong Kong 0-2 % 1 % 3 % 18 . 6 . 79 Official Journal of the European Communities No L 149/ 153 ANNEX XII referred to in Article 6 (1) SOUTH KOREA HONG KONG MALAYSIA SINGAPORE ANNEX Xlll referred to in Article 8 (1 ) HUNGARY POLAND ROMANIA ANNEX XIV . referred to in Article 8 (1) SOUTH KOREA HONG KONG